Exhibit 10.1
AIA Document A102 — 2007
AGREEMENT made as of the «24th » day of « August » in the year «2010 »
(In words, indicate day, month and year.)
BETWEEN the Owner:
(Name, legal status, address and other information)
«Sister Schubert’s Home Made Rolls, Inc. »
«1105 Schrock Road »
«P. O. Box 29163 »
«Columbus, Ohio 43229-0163 »
«Attn: Jeffrey L. Harris, Vice President — Engineering »
and the Contractor:
(Name, legal status, address and other information)
«Gray Construction »
«10 Quality Street »
«Lexington, Kentucky 40507 »
« »
« »
for the following Project:
(Name, location and detailed description)
«Sister Schubert’s Roll Plant Expansion»
«Horse Cave, Kentucky»
« »
The Architect:
(Name, legal status, address and other information)
«MSKTD & Associates, Inc. »
«1715 Magnavox Way »
«Fort Wayne, Indiana 46804 »
« »
« »
The Owner and Contractor agree as follows.

 

 



--------------------------------------------------------------------------------



 



TABLE OF ARTICLES

         
1 THE CONTRACT DOCUMENTS
       
 
       
2 THE WORK OF THIS CONTRACT
       
 
       
3 RELATIONSHIP OF THE PARTIES
       
 
       
4 DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION
       
 
       
5 CONTRACT SUM
       
 
       
6 CHANGES IN THE WORK
       
 
       
7 COSTS TO BE REIMBURSED
       
 
       
8 COSTS NOT TO BE REIMBURSED
       
 
       
9 DISCOUNTS, REBATES AND REFUNDS
       
 
       
10 SUBCONTRACTS AND OTHER AGREEMENTS
       
 
       
11 ACCOUNTING RECORDS
       
 
       
12 PAYMENTS
       
 
       
13 DISPUTE RESOLUTION
       
 
       
14 TERMINATION OR SUSPENSION
       
 
       
15 MISCELLANEOUS PROVISIONS
       
 
       
16 ENUMERATION OF CONTRACT DOCUMENTS
       
 
       
17 INSURANCE AND BONDS
       

ARTICLE 1 THE CONTRACT DOCUMENTS
The Contract Documents consist of this Agreement, Conditions of the Contract
(General, Supplementary and other Conditions), Drawings, Specifications, Addenda
issued prior to execution of this Agreement, other documents listed in
Article 16 of this Agreement and Modifications issued after execution of this
Agreement, all of which form the Contract, and are as fully a part of the
Contract as if attached to this Agreement or repeated herein. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. If anything in the other Contract Documents, other than a Modification, is
inconsistent with this Agreement, this Agreement shall govern.
ARTICLE 2 THE WORK OF THIS CONTRACT
§ 2.1 The Contractor shall fully execute the Work described in the Contract
Documents and reasonably inferable by the Contractor as necessary to produce the
results intended by the Contract Documents, except as specifically indicated in
the Contract Documents to be the responsibility of others. The Work includes
design and construction responsibility for all mechanical, electrical, fire
protection, refrigeration, civil and structural systems. The Work shall be
performed so that the Project shall comply with all applicable Commonwealth of
Kentucky building codes and Occupational Safety and Health Administration,
Americans with Disabilities Act, U.S. Department of Agriculture, Food and Drug
Administration, American Institute of Baking and British Retail Consortium
requirements. The Work shall not include any work or services to be provided by
any equipment suppliers under contracts with the Owner.
§ 2.2 The Owner and the Contractor acknowledge that as of the date of this
Agreement, not all of the Drawings and Specifications are finalized. Subsequent
to execution of this Agreement, the Owner shall cause the Architect to complete
further detailing of various aspects of the Work so that all Drawings and
Specifications necessary for the Contractor to perform the Work are completed.

 

 



--------------------------------------------------------------------------------



 



§ 2.3 The Contractor shall assist the Owner and the Architect in expediting the
development of the final Drawings and Specifications by consulting with, and
providing recommendations to, the Owner and the Architect with respect to the
projection of drawings, specifications and overall Project design, as necessary
to satisfy the Owner’s programmatic objectives and to facilitate the completion
of construction within the budget and scheduling requirements of the Owner.
ARTICLE 3 RELATIONSHIP OF THE PARTIES
The Contractor accepts the relationship of trust and confidence established by
this Agreement and covenants with the Owner to cooperate with the Architect and
exercise the Contractor’s skill and judgment in furthering the interests of the
Owner; to furnish efficient business administration and supervision; to furnish
at all times an adequate supply of workers and materials; and to perform the
Work in an expeditious and economical manner consistent with the Owner’s
interests. The Owner agrees to furnish and approve, in a timely manner,
information required by the Contractor and to make payments to the Contractor in
accordance with the requirements of the Contract Documents. Notwithstanding the
foregoing, the Contractor shall be an independent contractor and not an agent or
employee of the Owner, nor shall the Owner and Contractor be, or be construed to
be, partners, joint venturers or otherwise engaged in a joint venture or
undertaking.
ARTICLE 4 DATES OF COMMENCEMENT, SUBSTANTIAL COMPLETION AND FINAL COMPLETION
§ 4.1 The date of commencement of the Work shall be June 21, 2010. Substantial
Completion means that the Project has been completed to the extent that the
Owner is able to produce saleable products on the new production line in the
Project at a full commercial production rate. Final Completion means that,
following Substantial Completion, the Work is 100% complete, including all
necessary inspections, process and equipment testing, punch list work, all
applicable permits and approvals have been obtained and all start-up activities
have been completed, thereby allowing the Project in its entirety to be used for
its intended purpose without condition or temporary period of time and all
compliance requirements of Factory Mutual have been satisfied.
« »
« »
§ 4.2 The Contract Time shall be measured from the date of commencement.
§ 4.3 The Contractor shall achieve Substantial Completion of the entire Project
not later than June 1, 2011 (the “Substantial Completion Date”). The Contractor
shall achieve Final Completion of the entire Project not later than July 1, 2011
(the “Final Completion Date”).
« »
, subject to adjustments of this Contract Time as provided in the Contract
Documents.
«Owner and Contractor agree that if the Contractor fails to complete the
applicable portion of the Work by the Substantial Completion Date, then the
Owner will suffer damages and that such damages will be difficult to ascertain.
The Owner and the Contractor further agree that for each day of Contractor Delay
which is relevant to the failure to achieve Substantial Completion by the
Substantial Completion Date (as modified by Change Orders) in excess of 15 to up
to 21 days, the Contractor shall pay to the Owner, as liquidated damages and not
as a penalty Ten Thousand Dollars ($10,000), and for each day in excess of
21 days the Contractor shall pay or credit to the Owner, as liquidated damages
and not as a penalty, Twenty Thousand Dollars ($20,000). Liquidated damages
shall be calculated upon the basis of Contractor Delay. “Contractor Delay” means
that the total number of days by which the Contract Time is exceeded due to the
fault of the Contractor. Delays are the fault of the Contractor when they are
due to foreseeable causes or are within the control or with the fault or
negligence of the Contractor, or any Subcontractor, Sub-subcontractor, material
and equipment supplier of the Contractor or anyone for whom any of the foregoing
may be liable. The number of days of Contractor Delay shall be determined by
subtracting the number of days of the duration for any portion of the Work to be
completed as set forth on the Master Project Construction Schedule from the
number of days between the date on which precedent work is sufficiently complete
as to allow the Contractor to commence the Contractor’s Work until completion of
that portion of the Work is achieved. If a portion of the Work is completed by
its designated completion date on the Master Project Construction Schedule, no
Contractor Delay shall be attributed to that portion of the Work. The Contractor
agrees that these fixed liquidated damages are not established as a penalty but
are calculated and agreed upon in advance due to the uncertainty and difficulty
of making a determination as to the actual damages which Owner would incur if
Contractor would fail to meet the applicable Milestone Dates or to complete the
Project within the Contract Time. The liquidated damages stated herein shall be
the exclusive measure of those damages sustained by Owner due to breach by
Contractor of its agreement to achieve Substantial Completion by the Substantial
Completion Date, or applicable portion of the Contract Time, but shall not
alter, diminish or otherwise affect Owner’s rights to pursue damages against
Contractor for losses resulting from causes other than Contractor’s failure to
achieve Substantial Completion by the Substantial Completion Date.
»

 

 



--------------------------------------------------------------------------------



 



ARTICLE 5 CONTRACT SUM
§ 5.1 The Owner shall pay the Contractor the Contract Sum in current funds for
the Contractor’s performance of the Contract. The Contract Sum is the Cost of
the Work as defined in Article 7 plus the Contractor’s Fee.
§ 5.1.1 The Contractor’s Fee:
(State a lump sum, percentage of Cost of the Work or other provision for
determining the Contractor’s Fee.)
«Contractor’s Fee shall be Six Hundred Thousand Dollars ($600,000). »
§ 5.1.2 The method of adjustment of the Contractor’s Fee for changes in the
Work:
« »
§ 5.1.3 Limitations, if any, on a Subcontractor’s overhead and profit for
increases in the cost of its portion of the Work:
«Subcontractor’s mark-up for overhead and profit for Change Orders shall not
exceed 10% of the applicable Cost of the Work. »
§ 5.1.4 Rental rates for Contractor-owned equipment shall not exceed those
published in the current edition of Compilation of Rental Rates for Construction
Equipment prepared by Associated Equipment Distributors, Oak Brook, Illinois.
§ 5.1.5 Unit prices, if any:
(Identify and state the unit price; state the quantity limitations, if any, to
which the unit price will be applicable.)

                  Item     Units and Limitations     Price Per Unit ($0.00)  

§ 5.2 GUARANTEED MAXIMUM PRICE
§ 5.2.1 The Contract Sum is guaranteed by the Contractor not to exceed «Twelve
Million Six Hundred Eighteen Thousand Five Hundred Sixty-One Dollars » ($
«12,618,561 » ), subject to additions and deductions by Change Order as provided
in the Contract Documents. Such maximum sum is referred to in the Contract
Documents as the Guaranteed Maximum Price. Costs which would cause the
Guaranteed Maximum Price to be exceeded shall be paid by the Contractor without
reimbursement by the Owner. Upon execution of this Agreement, Purchase Orders
SP001996 and SP002122 shall be null and void and the scope of work described
therein and amounts to be paid therefor shall be included in this Agreement.
(Insert specific provisions if the Contractor is to participate in any savings.)
«Upon completion of the Work if the Contract Sum is less than the Guaranteed
Maximum Price, then the Owner and Contractor will be entitled to share these
savings 75% for the Owner and 25% for the Contractor. Contractor’s portion of
these Shared Savings will be paid to Contractor as part of Contractor’s Final
Payment. »
§ 5.2.2 The Guaranteed Maximum Price is based on the following alternates, if
any, which are described in the Contract Documents and are hereby accepted by
the Owner:
(State the numbers or other identification of accepted alternates. If bidding or
proposal documents permit the Owner to accept other alternates subsequent to the
execution of this Agreement, attach a schedule of such other alternates showing
the amount for each and the date when the amount expires.)
« »

 

 



--------------------------------------------------------------------------------



 



§ 5.2.3 Allowances included in the Guaranteed Maximum Price, if any:
(Identify allowance and state exclusions, if any, from the allowance price.)

      Item   Price
.1 A Contractor Contingency has been included for revisions and corrections to
Plans and Specifications, and to ensure timely completion of the Work (other
than grouting), but shall not be used to correct Work that is installed in error
and requires correction. This Contractor Contingency shall be expended only with
the written consent of the Owner, which consent shall not be unreasonably
withheld. This Contractor Contingency is in addition to and separate from any
contingency provided for in Section 5.2.3 of the AIA Document A201-2007 included
in the Contract Documents and from the Grouting Contingency set forth in Section
5.2.3.2.
  Contractor Contingency $674,416
.2 A Grouting Contingency has been included for grouting exclusively. This
Grouting Contingency shall be expended only with the written consent of the
Owner, which consent shall not be unreasonably withheld. This Grouting
Contingency is in addition to and separate from any contingency provided for in
Section 5.2.3 of the AIA Document A201-2007 included in the Contract Documents
and from the Contractor Contingency set forth in Section 5.2.3.1. Any unused
portion of this Grouting Contingency shall be for the benefit of the Owner and
shall not be included in the calculation of any shared savings and shall reduce
the amount of the Guaranteed Maximum Price.
  Grouting Contingency $50,000

§ 5.2.4 Assumptions, if any, on which the Guaranteed Maximum Price is based:
« »
§ 5.2.5 To the extent that the Drawings and Specifications are anticipated to
require further development by the Architect, the Contractor has provided in the
Guaranteed Maximum Price for such further development consistent with the
Contract Documents and reasonably inferable therefrom. Such further development
does not include such things as changes in scope, systems, kinds and quality of
materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order.
§ 5.3 In determining the Guaranteed Maximum Price and Contract Time, the
Contractor has taken into account the level of completeness of the Drawings and
Specifications and has exercised the best skill and efforts of the Contractor to
make (i) reasonable and necessary judgments and inferences in connection with
the requirements of such documents and (ii) all inquiries of the Owner or the
Architect to clarify these documents which the Contractor has determined are
necessary to calculate and establish both the Guaranteed Maximum Price and the
Contract Time. When the Drawings and Specifications are complete, they shall be
identified and incorporated into this Agreement by Change Order.

 

 



--------------------------------------------------------------------------------



 



ARTICLE 6 CHANGES IN THE WORK
§ 6.1 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work may be determined by any of the methods listed in Section 7.3.3 of AIA
Document A201-2007, General Conditions of the Contract for Construction.
§ 6.2 In calculating adjustments to subcontracts (except those awarded with the
Owner’s prior written consent on the basis of cost plus a fee), the terms “cost”
and “fee” as used in Section 7.3.3.3 of AIA Document A201-2007 and the term
“costs” as used in Section 7.3.7 of AIA Document A201-2007 shall have the
meanings assigned to them in AIA Document A201-2007 and shall not be modified by
Articles 5, 7 and 8 of this Agreement. Adjustments to subcontracts awarded with
the Owner’s prior written consent on the basis of cost plus a fee shall be
calculated in accordance with the terms of those subcontracts.
§ 6.3 In calculating adjustments to the Guaranteed Maximum Price, the terms
“cost” and “costs” as used in the above-referenced provisions of AIA Document
A201-2007 shall mean the Cost of the Work as defined in Article 7 of this
Agreement and the term “fee” shall mean the Contractor’s Fee as defined in
Section 5.1.1 of this Agreement.
§ 6.4 No change from the Contract Documents shall be undertaken without the
prior review of the Architect and approval of the Owner. The Contractor shall be
responsible for details of the Work necessary to carry out the intent of the
drawings and specifications, or which are customarily performed. When more
detailed information is required for performance of the Work or when an
interpretation of the Contract Documents is requested, the Contractor shall
submit a written request to the Architect and the Owner, and the Architect shall
furnish such information or interpretation in writing. In case of inconsistency
between the drawings and specifications or between either and any other Contract
Document or between any Contract Document and applicable law, the better quality
or greater quantity shall be provided or the more stringent requirement shall be
met, as applicable.
ARTICLE 7 COSTS TO BE REIMBURSED
§ 7.1 COST OF THE WORK
§ 7.1.1 The term Cost of the Work shall mean costs necessarily incurred and
actually paid by the Contractor, less all discounts, rebates and salvages that
shall be taken by the Contractor in accordance with Article 9 of this Agreement,
in the proper performance of the Work. Such costs shall be at rates not higher
than the standard paid at the place of the Project except with prior consent of
the Owner. The Cost of the Work shall include only the items set forth in this
Article 7.
§ 7.1.2 Where any cost is subject to the Owner’s prior approval, the Contractor
shall obtain this approval in writing prior to incurring the cost. The parties
shall endeavor to identify any such costs prior to executing this Agreement.
§ 7.1.3 Contractor’s General Conditions Cost shall not exceed the aggregate
amount of $924,951.
§ 7.1.4 Cost of design services included in the Work shall not exceed the
aggregate amount of $245,650.
§ 7.1.5 Notwithstanding the breakdown or categorization of any costs to be
reimbursed in this Article 7 or elsewhere in the Contract Documents, the
Contractor shall not be entitled to any duplication of payment in the event that
any particular costs can be characterized as falling into more than one
category.
§ 7.2 LABOR COSTS
§ 7.2.1 Wages of construction workers directly employed by the Contractor to
perform the construction of the Work at the site or, with the Owner’s prior
approval, at off-site workshops.
§ 7.2.2 Wages or salaries of the Contractor’s supervisory and administrative
personnel when stationed at the Project site with the Owner’s prior approval.
§ 7.2.3 Wages and salaries of the Contractor’s supervisory or administrative
personnel engaged at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work,
but only for that portion of their time required for the Work.

 

 



--------------------------------------------------------------------------------



 



§ 7.2.4 Costs paid or incurred by the Contractor for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, but not merit bonuses, paid by the Contractor to its project manager,
assistant project manager and site manager for the Project, provided such costs
are based on wages and salaries included in the Cost of the Work under Sections
7.2.1 through 7.2.3.
§ 7.2.5 Bonuses, profit sharing, incentive compensation and any other
discretionary payments paid to anyone hired by the Contractor or paid to any
Subcontractor or vendor, shall not be items of the Cost of the Work without the
Owner’s prior written approval.
§ 7.3 SUBCONTRACT COSTS
Payments made by the Contractor to Subcontractors in accordance with the
requirements of the subcontracts properly entered into under this Agreement.
§ 7.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED
CONSTRUCTION
§ 7.4.1 Costs, including transportation and storage, of materials and equipment
incorporated or to be incorporated in the completed construction.
§ 7.4.2 Costs of materials described in the preceding Section 7.4.1 in excess of
those actually installed to allow for reasonable waste and spoilage. Unused
excess materials, if any, shall become the Owner’s property at the completion of
the Work or, at the Owner’s option, shall be sold by the Contractor. Any amounts
realized from such sales shall be credited to the Owner as a deduction from the
Cost of the Work.
§ 7.5 COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED
ITEMS
§ 7.5.1 Costs of transportation, storage, installation, maintenance, dismantling
and removal of materials, supplies, temporary facilities, machinery, equipment
and hand tools not customarily owned by construction workers that are provided
by the Contractor at the site and fully consumed in the performance of the Work.
Costs of materials, supplies, temporary facilities, machinery, equipment and
tools that are not fully consumed shall be based on the cost or value of the
item at the time it is first used on the Project site less the value of the item
when it is no longer used at the Project site. Costs for items not fully
consumed by the Contractor shall mean fair market value. Any such items not
fully consumed which are paid for by the Owner, shall become the property of the
Owner and shall be delivered to the Owner upon completion of the Work as
required by the Owner in writing.
§ 7.5.2 Rental charges for temporary facilities, machinery, equipment and hand
tools not customarily owned by construction workers that are provided by the
Contractor at the site and costs of transportation, installation, minor repairs,
dismantling and removal. The total rental cost of any Contractor-owned item may
not exceed the purchase price of any comparable item. Rates of Contractor-owned
equipment and quantities of equipment shall be subject to the Owner’s prior
approval.
§ 7.5.3 Costs of removal of debris from the site of the Work and its proper and
legal disposal.
§ 7.5.4 Costs of document reproductions, facsimile transmissions and
long-distance telephone calls, postage and parcel delivery charges, telephone
service at the site and reasonable petty cash expenses of the site office.
§ 7.5.5 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, subject to the Owner’s prior approval.
§ 7.6 MISCELLANEOUS COSTS
§ 7.6.1 Premiums for that portion of insurance and bonds required by the
Contract Documents applicable to the Project. Self-insurance for either full or
partial amounts of the coverages required by the Contract Documents, with the
Owner’s prior approval. Contractor may provide insurance required by the
Contract Documents by means of a Contractor Controlled Insurance Program
(“CCIP”). If the Contractor does utilize a CCIP, Cost of the Work shall include
the participants’ costs for general liability and workers’ compensation coverage
that otherwise would have been included in the Cost of the Work and which are
credited to Gray in exchange for providing the CCIP.
§ 7.6.2 Sales, use or similar taxes imposed by a governmental authority that are
related to the Work and for which the Contractor is liable.
§ 7.6.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Contractor is required by the Contract
Documents to pay and all connection charges and assessments imposed by utility
owners.

 

 



--------------------------------------------------------------------------------



 



§ 7.6.4 Fees of laboratories for tests required by the Contract Documents,
except those related to defective or nonconforming Work for which reimbursement
is excluded by Section 13.5.3 of AIA Document A201-2007 or by other provisions
of the Contract Documents, and which do not fall within the scope of
Section 7.7.3.
§ 7.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Contract Documents unless the Contractor knew or should have known of
such infringement; and payments made in accordance with legal judgments against
the Contractor resulting from such suits or claims and payments of settlements
made with the Owner’s consent. However, such costs of legal defenses, judgments
and settlements shall not be included in the calculation of the Contractor’s Fee
or subject to the Guaranteed Maximum Price. If such royalties, fees and costs
are excluded by the last sentence of Section 3.17 of AIA Document A201-2007 or
other provisions of the Contract Documents, then they shall not be included in
the Cost of the Work.
§ 7.6.6 Costs for electronic equipment and software, directly related to the
Work with the Owner’s prior approval.
§ 7.6.7 Deposits lost for causes other than the Contractor’s negligence or
failure to fulfill a specific responsibility in the Contract Documents.
§ 7.6.8 Legal, mediation and arbitration costs, including attorneys’ fees, other
than those arising from disputes between the Owner and Contractor, reasonably
incurred by the Contractor after the execution of this Agreement in the
performance of the Work and with the Owner’s prior approval, which shall not be
unreasonably withheld.
§ 7.6.9 Subject to the Owner’s prior approval, expenses incurred in accordance
with the Contractor’s standard written personnel policy for relocation and
temporary living allowances of the Contractor’s personnel required for the Work.
§ 7.7 OTHER COSTS AND EMERGENCIES
§ 7.7.1 Other costs incurred in the performance of the Work if, and to the
extent, approved in advance in writing by the Owner.
§ 7.7.2 Costs incurred in taking action to prevent threatened damage, injury or
loss in case of an emergency affecting the safety of persons and property, as
provided in Section 10.4 of AIA Document A201-2007.
§ 7.7.3 Costs of repairing or correcting damaged Work executed by the
Contractor, Subcontractors or suppliers, provided that such damaged Work was not
caused by negligence or failure to fulfill a specific responsibility of the
Contractor and only to the extent that the cost of repair is not recovered by
the Contractor from insurance, sureties, Subcontractors, suppliers, or others.
§ 7.8 RELATED PARTY TRANSACTIONS
§ 7.8.1 For purposes of Section 7.8, the term “related party” shall mean a
parent, subsidiary, affiliate or other entity having common ownership or
management with the Contractor; any entity in which any stockholder in, or
management employee of, the Contractor owns any interest in excess of ten
percent in the aggregate; or any person or entity which has the right to control
the business or affairs of the Contractor. The term “related party” includes any
member of the immediate family of any person identified above.
§ 7.8.2 If any of the costs to be reimbursed arise from a transaction between
the Contractor and a related party, the Contractor shall notify the Owner of the
specific nature of the contemplated transaction, including the identity of the
related party and the anticipated cost to be incurred, before any such
transaction is consummated or cost incurred. If the Owner, after such
notification, authorizes the proposed transaction, then the cost incurred shall
be included as a cost to be reimbursed, and the Contractor shall procure the
Work, equipment, goods or service from the related party, as a Subcontractor,
according to the terms of Article 10. If the Owner fails to authorize the
transaction, the Contractor shall procure the Work, equipment, goods or service
from some person or entity other than a related party according to the terms of
Article 10.
ARTICLE 8 COSTS NOT TO BE REIMBURSED
§ 8.1 The Cost of the Work shall not include the items listed below:

  .1   Salaries and other compensation of the Contractor’s personnel stationed
at the Contractor’s principal office or offices other than the site office,
except as specifically provided in Section 7.2. or as may be provided in
Article 15;     .2   Expenses of the Contractor’s principal office and offices
other than the site office;

 

 



--------------------------------------------------------------------------------



 



  .3   Overhead and general expenses, except as may be expressly included in
Article 7;     .4   The Contractor’s capital expenses, including interest on the
Contractor’s capital employed for the Work;     .5   Except as provided in
Section 7.7.3 of this Agreement, costs due to the negligence or failure of the
Contractor, Subcontractors and suppliers or anyone directly or indirectly
employed by any of them or for whose acts any of them may be liable to fulfill a
specific responsibility of the Contract;     .6   Any cost not specifically and
expressly described in Article 7; and     .7   Costs, other than costs included
in Change Orders approved by the Owner, that would cause the Guaranteed Maximum
Price to be exceeded.

ARTICLE 9 DISCOUNTS, REBATES AND REFUNDS
§ 9.1 The Contractor shall take affirmative steps to ensure that it takes full
advantage of any and all available discounts, rebates, refunds and returns. All
Owner funded cash discounts shall accrue to the Cost of the Work and shall
reduce the Guaranteed Maximum Price, and the Contractor shall notify the Owner
of the availability of such cash discounts in order that the Owner may make
funds available therefor. If Contractor shall fail to so notify the Owner, the
value of such cash discount shall be credited to the Cost of the Work and shall
reduce the Guaranteed Maximum Price. Failure of the Owner to fund such discounts
shall leave payment discounts to the discretion of the Contractor. All trade
discounts, rebates and refunds, and all returns from sale of surplus materials
and equipment shall be credited to the Cost of the Work and shall reduce the
Guaranteed Maximum Price and Contractor shall endeavor to make provisions for
the securing thereof.
§ 9.2 The Contractor shall notify the Owner of any discount programs in which
the Contractor participates that result in future rebates on account of quantity
purchases or other factors. To the extent such cost reductions apply to
materials or supplies included in the Cost of Work, such reductions shall be
credited to the Cost of the Work and shall reduce the Guaranteed Maximum Price,
and in the event such rebates occur following Final Payment, the Contractor
shall remit payment to the Owner for the share of such rebate attributable to
the Project.
ARTICLE 10 SUBCONTRACTS AND OTHER AGREEMENTS
§ 10.1 Those portions of the Work that the Contractor does not customarily
perform with the Contractor’s own personnel shall be performed under
subcontracts or by other appropriate agreements with the Contractor. The
Contractor shall remain liable to the Owner for all Work performed by
Subcontractors. The Owner may designate specific persons from whom, or entities
from which, the Contractor shall obtain bids. The Contractor shall obtain bids
from Subcontractors and from suppliers of materials or equipment fabricated
especially for the Work and shall deliver such bids to the Architect. The Owner
shall then determine, with the advice of the Contractor and the Architect, which
bids will be accepted. The Contractor shall not be required to contract with
anyone to whom the Contractor has reasonable objection. The Contract Documents
shall not, and shall not be construed to, establish any relationship between the
Owner and any person or entity other than the Contractor, except to the extent
the Owner accepts assignments in accordance with provisions of the Contract
Documents.
§ 10.2 When a specific bidder (1) is recommended to the Owner by the Contractor;
(2) is qualified to perform that portion of the Work; and (3) has submitted a
bid that conforms to the requirements of the Contract Documents without
reservations or exceptions, but the Owner requires that another bid be accepted,
then the Contractor may request that a Change Order be issued to adjust the
Guaranteed Maximum Price.
§ 10.3 Subcontracts or other agreements shall conform to the applicable payment
provisions of this Agreement, and shall not be awarded on the basis of cost plus
a fee without the prior consent of the Owner. If the Subcontract is awarded on a
cost-plus a fee basis, the Contractor shall provide in the Subcontract for the
Owner to receive the same audit rights with regard to the Subcontractor as the
Owner receives with regard to the Contractor in Article 11, below.
§ 10.4 The Contractor shall provide all notices required or permitted by the
laws of the Commonwealth of Kentucky for the protection of the Owner from liens
and claims of lien. The Contractor shall be responsible for filing in the
appropriate court or other governmental office records of all such notices as
required or permitted by the laws of the Commonwealth of Kentucky. The
Contractor shall provide the Owner with copies of all notices received by the
Contractor from Subcontractors, Sub-subcontractors and material or equipment
suppliers for the Project.
§ 10.5 The Contractor shall furnish services of geotechnical engineers, which
may include test borings, test pits, determinations of soil bearing values,
percolation tests, evaluations of hazardous materials, seismic evaluations,
ground corrosion tests, resistivity tests and necessary operations for
anticipating subsoil conditions, with written reports and appropriate
recommendations by means of a Subcontractor or consultant.

 

 



--------------------------------------------------------------------------------



 



ARTICLE 11 ACCOUNTING RECORDS
The Contractor shall keep full and detailed records and accounts related to the
cost of the Work and exercise such controls as may be necessary for proper
financial management under this Contract and to substantiate all costs incurred.
The accounting and control systems shall be satisfactory to the Owner. The Owner
and the Owner’s auditors shall, during regular business hours and upon
reasonable notice, be afforded access to, and shall be permitted to audit and
copy, the Contractor’s records and accounts, including complete documentation
supporting accounting entries, books, correspondence, instructions, drawings,
receipts, subcontracts, Subcontractor’s proposals, purchase orders, vouchers,
memoranda and other data relating to this Contract. The Contractor shall
preserve these records for a period of three years after final payment, or for
such longer period as may be required by law. All records shall be maintained in
accordance with generally accepted accounting procedures, consistently applied.
Subcontractors retained by the Contractor on a “cost-plus” basis shall have the
same obligations to retain records, books, correspondence, instructions,
drawings, receipts, vouchers, memoranda, and any other data relating to the
Contract.
ARTICLE 12 PAYMENTS
§ 12.1 PROGRESS PAYMENTS
§ 12.1.1 Based upon Applications for Payment, including all supporting
documentation, submitted to the Architect and the Owner by the Contractor and
Certificates for Payment issued by the Architect, the Owner shall make progress
payments of undisputed amounts on account of the Contract Sum to the Contractor
as provided below and elsewhere in the Contract Documents.
§ 12.1.2 The period covered by each Application for Payment shall be one
calendar month ending on the last day of the month, or as follows:
«On or before the last day of the month immediately preceding a month in which
the Contractor will submit an Application for Payment, the Owner, the Architect
and the Contractor shall meet to review a preliminary draft of the Application
for Payment (the “Pencil Draft”) prepared by the Contractor. The Contractor will
revise the Pencil Draft in accordance with any objection or recommendation of
the Owner or the Architect that is consistent with the requirements of the
Contract Documents. The revised Pencil Draft shall be submitted by the
Contractor as the Application for Payment in accordance with the Contract
Documents. If the revised Pencil Draft does not conform to any objection or
recommendation of the Architect or the Owner to the Pencil Draft, the Contractor
shall submit a written description of the basis for the lack of conformance with
the Application for Payment. »
§ 12.1.3 Provided that an Application for Payment is received by the Architect
and the Owner not later than the « 5th » day of a month, the Owner shall make
payment of the undisputed amount to the Contractor not later than the «25th »
day of the «same » month. If an Application for Payment is received by the
Architect after the application date fixed above, payment shall be made by the
Owner not later than «twenty » ( «20 » ) days after the Architect approves the
Application for Payment. If a date provided for in this Section 12.1.3 occurs on
a Saturday, Sunday or legal holiday, it shall be deemed to occur on the next
business day.
§ 12.1.4 With each Application for Payment, the Contractor shall submit
payrolls, petty cash accounts, receipted invoices or invoices with check
vouchers attached, and any other evidence required by the Owner or Architect to
demonstrate that cash disbursements already made by the Contractor on account of
the Cost of the Work equal or exceed (1) progress payments already received by
the Contractor; less (2) that portion of those payments attributable to the
Contractor’s Fee; plus (3) payrolls for the period covered by the present
Application for Payment. Each Application for Payment shall be accompanied by
the following, all in form and substance satisfactory to the Owner and in
compliance with applicable law of the Commonwealth of Kentucky:

  .1   Executed waivers or releases of mechanics and material and equipment
suppliers liens from the Contractor and all applicable Subcontractors,
Sub-subcontractors and material and equipment suppliers; and     .2   Such other
supporting information, documentation and materials as the Owner or the
Architect shall require.

§ 12.1.5 Each Application for Payment shall be based on the most recent schedule
of values submitted by the Contractor in accordance with the Contract Documents.
The schedule of values shall allocate the entire Guaranteed Maximum Price among
the various portions of the Work, except that the Contractor’s Fee shall be
shown as a single separate item. The schedule of values shall be prepared in
such form and supported by such data to substantiate its accuracy as the
Architect or the Owner may require. This schedule, unless objected to by the
Architect or the Owner, shall be used as a basis for reviewing the Contractor’s
Applications for Payment.

 

 



--------------------------------------------------------------------------------



 



§ 12.1.6 Applications for Payment shall show the percentage of completion of
each portion of the Work as of the end of the period covered by the Application
for Payment. The percentage of completion shall be the lesser of (1) the
percentage of that portion of the Work which has actually been completed; or
(2) the percentage obtained by dividing (a) the expense that has actually been
incurred by the Contractor on account of that portion of the Work for which the
Contractor has made or intends to make actual payment prior to the next
Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.
§ 12.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

  .1   Take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute shall be
included as provided in Section 7.3.10 of AIA Document A201-2007;     .2   Add
that portion of the Guaranteed Maximum Price properly allocable to materials and
equipment delivered and suitably stored at the site for subsequent incorporation
in the Work, or if approved in advance by the Owner, suitably stored off the
site at a location agreed upon in writing;     .3   Add the Contractor’s Fee,
less retainage of «ten » percent ( «10 » %) until the Work is 50% complete as
evidenced by payments to the Contractor equal to 50% of the Guaranteed Maximum
Price. The Contractor’s Fee shall be computed upon the Cost of the Work at the
rate stated in Section 5.1.1 or, if the Contractor’s Fee is stated as a fixed
sum in that Section, shall be an amount that bears the same ratio to that
fixed-sum fee as the Cost of the Work bears to a reasonable estimate of the
probable Cost of the Work upon its completion;     .4   Subtract retainage of
«ten » percent ( «10 » %) until the Work is 50% complete as evidenced by
payments to the Contractor equal to 50% of the Guaranteed Maximum Price from
that portion of the Work that the Contractor and its Subcontractors perform;    
.5   Subtract the aggregate of previous payments made by the Owner;     .6  
Subtract the shortfall, if any, indicated by the Contractor in the documentation
required by Section 12.1.4 to substantiate prior Applications for Payment, or
resulting from errors subsequently discovered by the Owner’s auditors in such
documentation; and     .7   Subtract amounts, if any, for which the Architect
has withheld or nullified a Certificate for Payment as provided in Section 9.5
of AIA Document A201-2007 and other amounts properly withheld by the Owner at
the time of the progress payment.

After payments have been made to the Contractor equal to 50% of the Guaranteed
Maximum Price no additional retainage shall be withheld from subsequent
payments. The retainage of ten percent (10%) of the cost of grout compaction
shall be withheld only until grouting is completed and approved by American
Engineering.
§ 12.1.8 The Owner and the Contractor shall agree upon a (1) mutually acceptable
procedure for review and approval of payments to Subcontractors and (2) the
percentage of retainage held on Subcontracts, and the Contractor shall execute
subcontracts in accordance with those agreements.
§ 12.1.9 In taking action on the Contractor’s Applications for Payment, the
Architect and the Owner shall be entitled to rely on the accuracy and
completeness of the information furnished by the Contractor and shall not be
deemed to represent that the Architect or the Owner has made a detailed
examination, audit or arithmetic verification of the documentation submitted in
accordance with Section 12.1.4 or other supporting data; that the Architect or
the Owner has made exhaustive or continuous on-site inspections; or that the
Architect or the Owner has made examinations to ascertain how or for what
purposes the Contractor has used amounts previously paid on account of the
Contract. Such examinations, audits and verifications, if required by the Owner,
will be performed by the Owner’s auditors acting in the sole interest of the
Owner and shall not relieve the Contractor of any of the Contractor’s
obligations under the Contract Documents.
§ 12.2 FINAL PAYMENT
§ 12.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, including retainage, shall be made by the Owner to the Contractor when

  .1   the Contractor has fully performed the Contract except for the
Contractor’s responsibility to correct Work as provided in Section 12.2.2 of AIA
Document A201-2007, and to satisfy other requirements, if any, which extend
beyond final payment;     .2   the Contractor has submitted a final accounting
for the Cost of the Work and a final Application for Payment;

 

 



--------------------------------------------------------------------------------



 



  .3   the Contractor has submitted (a) all as-built drawings and as-built
information related to the Work, (b) a complete list of Subcontractors and
principal vendors on the Project, including addresses and telephone numbers,
(c) an indexed, loose leaf binder containing complete installation, operation,
and maintenance manuals, including all manufacturers’ literature, of equipment
and materials used in the Work, (d) an indexed, loose leaf binder containing all
inspection reports, permits, and temporary and final certificates of occupancy
and licenses necessary for the occupancy of the project, (e) any and all other
items required pursuant to the Contract Documents to the Architect; and     .4  
a final Certificate for Payment has been issued by the Architect.

§ 12.2.2 The Owner’s auditors will review and report in writing on the
Contractor’s final accounting within 60 days after delivery of the final
accounting to the Architect by the Contractor. Based upon such Cost of the Work
as the Owner’s auditors report to be substantiated by the Contractor’s final
accounting, and provided the other conditions of Section 12.2.1 have been met,
the Architect will, within seven days after receipt of the written report of the
Owner’s auditors, either issue to the Owner a final Certificate for Payment with
a copy to the Contractor, or notify the Contractor and Owner in writing of the
Architect’s reasons for withholding a certificate as provided in Section 9.5.1
of the AIA Document A201-2007. The time periods stated in this Section 12.2.2
supersede those stated in Section 9.4.1 of the AIA Document A201-2007. The
Architect is not responsible for verifying the accuracy of the Contractor’s
final accounting.
§ 12.2.3 If the Owner’s auditors report the Cost of the Work as substantiated by
the Contractor’s final accounting to be less than claimed by the Contractor, the
Contractor shall be entitled to request mediation of the disputed amount without
seeking an initial decision pursuant to Section 15.2 of A201-2007. A request for
mediation shall be made by the Contractor within 30 days after the Contractor’s
receipt of a copy of the Architect’s final Certificate for Payment. Failure to
request mediation within this 30-day period shall result in the substantiated
amount reported by the Owner’s auditors becoming binding on the Contractor.
Pending a final resolution of the disputed amount, the Owner shall pay the
Contractor the amount certified in the Architect’s final Certificate for
Payment.
§ 12.2.4 The Owner’s final payment to the Contractor shall be made no later than
30 days after the issuance of the Architect’s final Certificate for Payment, or
as follows:
« »
§ 12.2.5 If, subsequent to final payment and at the Owner’s request, the
Contractor incurs costs described in Article 7 and not excluded by Article 8 to
correct defective or nonconforming Work, the Owner shall reimburse the
Contractor such costs and the Contractor’s Fee applicable thereto on the same
basis as if such costs had been incurred prior to final payment, but not in
excess of the Guaranteed Maximum Price. If the Contractor has participated in
savings as provided in Section 5.2, the amount of such savings shall be
recalculated and appropriate credit given to the Owner in determining the net
amount to be paid by the Owner to the Contractor.
ARTICLE 13 DISPUTE RESOLUTION
§ 13.1 INITIAL DECISION MAKER
The Architect will serve as Initial Decision Maker pursuant to Section 15.2 of
AIA Document A201-2007.
« »
« »
« »
« »
§ 13.2 BINDING DISPUTE RESOLUTION
For any Claim subject to, but not resolved by mediation pursuant to Section 15.3
of AIA Document A201-2007, the method of binding dispute resolution shall be as
follows:
(Check the appropriate box. If the Owner and Contractor do not select a method
of binding dispute resolution below, or do not subsequently agree in writing to
a binding dispute resolution method other than litigation, Claims will be
resolved by litigation in a court of competent jurisdiction.)

      [ « » ] Arbitration pursuant to Section 15.4 of AIA Document A201-2007    
    [ «X » ] Litigation in a court of competent jurisdiction         [ « » ]
Other (Specify)         « »

 

 



--------------------------------------------------------------------------------



 



ARTICLE 14 TERMINATION OR SUSPENSION
§ 14.1 Subject to the provisions of Section 14.2 below, the Contract may be
terminated by the Owner or the Contractor as provided in Article 14 of AIA
Document A201-2007.
§ 14.2 If the Owner terminates the Contract for cause as provided in Article 14
of AIA Document A201-2007, the amount, if any, to be paid to the Contractor
under Section 14.2.4 of AIA Document A201-2007 shall not cause the Guaranteed
Maximum Price to be exceeded, nor shall it exceed an amount calculated as
follows:

  .1   Take the Cost of the Work incurred by the Contractor to the date of
termination;     .2   Add the Contractor’s Fee computed upon the Cost of the
Work to the date of termination at the rate stated in Section 5.1.1 or, if the
Contractor’s Fee is stated as a fixed sum in that Section, an amount that bears
the same ratio to that fixed-sum Fee as the Cost of the Work at the time of
termination bears to a reasonable estimate of the probable Cost of the Work upon
its completion; and     .3   Subtract the aggregate of previous payments made by
the Owner.

§ 14.3 The Owner shall also pay the Contractor fair compensation, either by
purchase or rental at the election of the Owner, for any equipment owned by the
Contractor that the Owner elects to retain and that is not otherwise included in
the Cost of the Work under Section 14.2.1. To the extent that the Owner elects
to take legal assignment of subcontracts and purchase orders (including rental
agreements), the Contractor shall, as a condition of receiving the payments
referred to in this Article 14, execute and deliver all such papers and take all
such steps, including the legal assignment of such subcontracts and other
contractual rights of the Contractor, as the Owner may require for the purpose
of fully vesting in the Owner the rights and benefits of the Contractor under
such subcontracts or purchase orders.
§ 14.4 The Work may be suspended by the Owner as provided in Article 14 of AIA
Document A201-2007; in such case, the Guaranteed Maximum Price and Contract Time
may be increased by Change Order as provided in Section 14.3.2 of AIA Document
A201-2007, except that the term “profit” shall be understood to mean the
Contractor’s Fee as described in Sections 5.1.1 and Section 6.4 of this
Agreement.
§ 14.5 The Contractor shall not be entitled to any portion of the shared savings
provided in Section 5.2.1 if the Owner terminates this Agreement or if the
Contractor terminates this Agreement for any reason prior to Substantial
Completion.
ARTICLE 15 MISCELLANEOUS PROVISIONS
§ 15.1 Where reference is made in this Agreement to a provision of AIA Document
A201-2007 or another Contract Document, the reference refers to that provision
as amended or supplemented from time to time, including by other provisions of
the Contract Documents.
§ 15.2 Undisputed amounts of payments due and unpaid under the Contract shall
bear interest from the date payment of the undisputed amount is due at the rate
stated below, or in the absence thereof, at the legal rate prevailing from time
to time at the place where the Project is located.
(Insert rate of interest agreed upon, if any.)
« » % « »
§ 15.3 The Owner’s Representative:
(Name, address and other information)
«Jeffrey L. Harris »
«Vice President — Engineering »
«T. Marzetti Company »
«1105 Schrock Road, Suite 300 »
«P. O. Box 29163
Columbus, Ohio 43229 »
«Office: 614-396-5774
Cell: 614-309-2802
Fax: 614-848-8330
jeffharris@marzetti.com »

 

 



--------------------------------------------------------------------------------



 



§ 15.4 The Contractor’s Representative:
(Name, address and other information)
«Derek Proffitt »
«Senior Project Manager »
«Gray Construction »
«537 East 10th Avenue »
«Bowling Green, Kentucky 42101-2213 »
«Telephone: 270-393-4608 »
«Mobile: 270-791-5350 »
«Facsimile: 859-514-0629 »
«dproffitt@gray.com »
§ 15.5 Neither the Owner’s nor the Contractor’s Representative shall be changed
without ten days’ written notice to the other party.
§ 15.6 Other provisions:
§ 15.6.1 The Contractor shall provide for itself and applicable Subcontractors,
Sub-subcontractors and material and equipment suppliers all necessary
information to obtain refund of sales and use taxes under the Kentucky
Enterprise Initiative Act tax credit. The Contractor shall include a similar
provision in all subcontracts and purchase orders related to the Project and
shall require all Subcontractors and material and equipment suppliers to include
similar provisions in all subcontracts and purchase orders related to the
Project.
« »
ARTICLE 16 ENUMERATION OF CONTRACT DOCUMENTS
§ 16.1 The Contract Documents, except for Modifications issued after execution
of this Agreement, are enumerated in the sections below.
§ 16.1.1 The Agreement is this executed AIA Document A102-2007, Standard Form of
Agreement Between Owner and Contractor, as amended.
§ 16.1.2 The General Conditions are AIA Document A201-2007, General Conditions
of the Contract for Construction, as amended.
§ 16.1.3 The Supplementary and other Conditions of the Contract:

                          Document     Title     Date     Pages  

§ 16.1.4 The Specifications:
(Either list the Specifications here or refer to an exhibit attached to this
Agreement.)
« »

                          Section     Title     Date     Pages  

§ 16.1.5 The Drawings:
(Either list the Drawings here or refer to an exhibit attached to this
Agreement.)
« »

                  Number   Title   Date

§ 16.1.6 The Addenda, if any:

                  Number   Date   Pages

Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 16.

 

 



--------------------------------------------------------------------------------



 



§ 16.1.7 Additional documents, if any, forming part of the Contract Documents:

  .1   AIA Document E201™-2007, Digital Data Protocol Exhibit, if completed by
the parties, or the following:         « »     .2   Other documents, if any,
listed below:         (List here any additional documents that are intended to
form part of the Contract Documents. AIA Document A201-2007 provides that
bidding requirements such as advertisement or invitation to bid, Instructions to
Bidders, sample forms and the Contractor’s bid are not part of the Contract
Documents unless enumerated in this Agreement. They should be listed here only
if intended to be part of the Contract Documents.)

  «.1   Owner’s Criteria for the Building dated August 24, 2010, attached hereto
as Exhibit A and incorporated herein as if fully rewritten.     .2  
Contractor’s Scope of Work, dated August 24, 2010, attached hereto as Exhibit B
and incorporated herein as if fully rewritten.»

In the event of any inconsistency between the Contract Documents enumerated in
Sections 16.1.1 or 16.1.2 and the Exhibit listed in Section 16.1.7.2.2, the
Contract Documents enumerated in Sections 16.1.1 and 16.1.2 shall control.
§ 16.1.8 The provisions of the Contract Documents shall not be changed, amended,
waived, or otherwise modified in any respect except by a writing signed by the
Owner. No person is authorized on behalf of the Owner to orally change, amend,
waive, or otherwise modify the terms of the Contract Documents or any of the
Contractor’s duties or obligations under or arising out of the Contract
Documents. Any change, waiver, approval, or consent granted to the Contractor
shall be limited to the specific matters stated in writing signed by the Owner,
and shall not relieve the Contractor of any other duties and obligations under
the Contract Documents. No “constructive” changes shall be allowed, whether
through course of dealing, industry practice or otherwise.
ARTICLE 17 INSURANCE AND BONDS
The Contractor shall purchase and maintain insurance and provide bonds as set
forth in Article 11 of AIA Document A201-2007.
(State bonding requirements, if any, and limits of liability for insurance
required in Article 11 of AIA Document A201-2007.)

          Type of insurance or bond     Limit of liability or bond amount
($0.00)  

This Agreement entered into as of the day and year first written above.

     
SISTER SCHUBERT’S HOME MADE
  GRAY CONSTRUCTION
ROLLS, INC.
   
 
   
/s/ Bruce Rosa
  /s/ Scott Parker
 
   
OWNER (Signature)
  CONTRACTOR (Signature)
 
   
«Bruce L. Rosa, »«President »
  «Scott Parker, »«Chief Financial Officer »
 
   
(Printed name and title)
  (Printed name and title)

 

 



--------------------------------------------------------------------------------



 



AIA Document A201 — 2007
for the following PROJECT:
(Name and location or address)
«Sister Schubert’s Roll Plant Expansion»
«Horse Cave, Kentucky»
THE OWNER:
(Name, legal status and address)
«Sister Schubert’s Home Made Rolls, Inc. »
«1105 Schrock Road »
«P. O. Box 29163 »
Columbus, Ohio 43229-0163
Attn: Jeffrey L. Harris, Vice President — Engineering
THE ARCHITECT:
(Name, legal status and address)
«MSKTD & Associates, Inc. »
«1715 Magnavox Way »
«Fort Wayne, Indiana 46804 »
TABLE OF ARTICLES

         
1 GENERAL PROVISIONS
       
 
       
2 OWNER
       
 
       
3 CONTRACTOR
       
 
       
4 ARCHITECT
       
 
       
5 SUBCONTRACTORS
       
 
       
6 CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
       
 
       
7 CHANGES IN THE WORK
       
 
       
8 TIME
       
 
       
9 PAYMENTS AND COMPLETION
       
 
       
10 PROTECTION OF PERSONS AND PROPERTY
       
 
       
11 INSURANCE AND BONDS
       
 
       
12 UNCOVERING AND CORRECTION OF WORK
       
 
       
13 MISCELLANEOUS PROVISIONS
       
 
       
14 TERMINATION OR SUSPENSION OF THE CONTRACT
       
 
       
15 CLAIMS AND DISPUTES
       

 

 



--------------------------------------------------------------------------------



 



INDEX
(Topics and numbers in bold are section headings.)
Acceptance of Nonconforming Work
9.6.6, 9.9.3, 12.3
Acceptance of Work
9.6.6, 9.8.2, 9.9.3, 9.10.1, 9.10.3, 12.3
Access to Work
3.16, 6.2.1, 12.1
Accident Prevention
10
Acts and Omissions
3.2, 3.3.2, 3.12.8, 3.18, 4.2.3, 8.3.1, 9.5.1, 10.2.5, 10.2.8, 13.4.2, 13.7,
14.1, 15.2
Addenda
1.1.1, 3.11.1
Additional Costs, Claims for
3.7.4, 3.7.5, 6.1.1, 7.3.7.5, 10.3, 15.1.4
Additional Inspections and Testing
9.4.2, 9.8.3, 12.2.1, 13.5
Additional Insured
11.1.4
Additional Time, Claims for
3.2.4, 3.7.4, 3.7.5, 3.10.2, 8.3.2, 15.1.5
Administration of the Contract
3.1.3, 4.2, 9.4, 9.5
Advertisement or Invitation to Bid
1.1.1
Aesthetic Effect
4.2.13
Allowances
3.8, 7.3.8
All-risk Insurance
11.3.1, 11.3.1.1
Applications for Payment
4.2.5, 7.3.9, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7, 9.10, 11.1.3
Approvals
2.1.1, 2.2.2, 2.4, 3.1.3, 3.10.2, 3.12.8, 3.12.9, 3.12.10, 4.2.7, 9.3.2, 13.5.1
Arbitration
8.3.1, 11.3.10, 13.1.1, 15.3.2, 15.4
ARCHITECT
4
Architect, Definition of
4.1.1
Architect, Extent of Authority
2.4.1, 3.12.7, 4.1, 4.2, 5.2, 6.3, 7.1.2, 7.3.7, 7.4, 9.2, 9.3.1, 9.4, 9.5,
9.6.3, 9.8, 9.10.1, 9.10.3, 12.1, 12.2.1, 13.5.1, 13.5.2, 14.2.2, 14.2.4,
15.1.3, 15.2.1
Architect, Limitations of Authority and Responsibility
2.1.1, 3.12.4, 3.12.8, 3.12.10, 4.1.2, 4.2.1, 4.2.2, 4.2.3, 4.2.6, 4.2.7,
4.2.10, 4.2.12, 4.2.13, 5.2.1, 7.4, 9.4.2, 9.5.3, 9.6.4, 15.1.3, 15.2
Architect’s Additional Services and Expenses
2.4.1, 11.3.1.1, 12.2.1, 13.5.2, 13.5.3, 14.2.4
Architect’s Administration of the Contract
3.1.3, 4.2, 3.7.4, 15.2, 9.4.1, 9.5
Architect’s Approvals
2.4.1, 3.1.3, 3.5, 3.10.2, 4.2.7
Architect’s Authority to Reject Work
3.5, 4.2.6, 12.1.2, 12.2.1
Architect’s Copyright
1.1.7, 1.5
Architect’s Decisions
3.7.4, 4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.2.14, 6.3, 7.3.7, 7.3.9, 8.1.3,
8.3.1, 9.2, 9.4.1, 9.5, 9.8.4, 9.9.1, 13.5.2, 15.2, 15.3
Architect’s Inspections
3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 13.5
Architect’s Instructions
3.2.4, 3.3.1, 4.2.6, 4.2.7, 13.5.2
Architect’s Interpretations
4.2.11, 4.2.12
Architect’s Project Representative
4.2.10
Architect’s Relationship with Contractor
1.1.2, 1.5, 3.1.3, 3.2.2, 3.2.3, 3.2.4, 3.3.1, 3.4.2, 3.5, 3.7.4, 3.7.5, 3.9.2,
3.9.3, 3.10, 3.11, 3.12, 3.16, 3.18, 4.1.2, 4.1.3, 4.2, 5.2, 6.2.2, 7, 8.3.1,
9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3.7, 12, 13.4.2, 13.5, 15.2
Architect’s Relationship with Subcontractors
1.1.2, 4.2.3, 4.2.4, 4.2.6, 9.6.3, 9.6.4, 11.3.7
Architect’s Representations
9.4.2, 9.5.1, 9.10.1
Architect’s Site Visits
3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
Asbestos
10.3.1
Attorneys’ Fees
3.18.1, 9.10.2, 10.3.3
Award of Separate Contracts
6.1.1, 6.1.2
Award of Subcontracts and Other Contracts for Portions of the Work
5.2
Basic Definitions
1.1
Bidding Requirements
1.1.1, 5.2.1, 11.4.1
Binding Dispute Resolution
9.7, 11.3.9, 11.3.10, 13.1.1, 15.2.5, 15.2.6.1, 15.3.1, 15.3.2, 15.4.1
Boiler and Machinery Insurance
11.3.2
Bonds, Lien
7.3.7.4, 9.10.2, 9.10.3
Bonds, Performance, and Payment
7.3.7.4, 9.6.7, 9.10.3, 11.3.9, 11.4
Building Permit
3.7.1
Capitalization
1.3
Certificate of Substantial Completion
9.8.3, 9.8.4, 9.8.5

 

 



--------------------------------------------------------------------------------



 



Certificates for Payment
4.2.1, 4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7, 9.10.1, 9.10.3,
14.1.1.3, 14.2.4, 15.1.3
Certificates of Inspection, Testing or Approval
13.5.4
Certificates of Insurance
9.10.2, 11.1.3
Change Orders
1.1.1, 2.4.1, 3.4.2, 3.7.4, 3.8.2.3, 3.11.1, 3.12.8, 4.2.8, 5.2.3, 7.1.2, 7.1.3,
7.2, 7.3.2, 7.3.6, 7.3.9, 7.3.10, 8.3.1, 9.3.1.1, 9.10.3, 10.3.2, 11.3.1.2,
11.3.4, 11.3.9, 12.1.2, 15.1.3
Change Orders, Definition of
7.2.1
CHANGES IN THE WORK
2.2.1, 3.11, 4.2.8, 7, 7.2.1, 7.3.1, 7.4, 7.4.1, 8.3.1, 9.3.1.1, 11.3.9
Claims, Definition of
15.1.1
CLAIMS AND DISPUTES
3.2.4, 6.1.1, 6.3, 7.3.9, 9.3.3, 9.10.4, 10.3.3, 15, 15.4
Claims and Timely Assertion of Claims
15.4.1
Claims for Additional Cost
3.2.4, 3.7.4, 6.1.1, 7.3.9, 10.3.2, 15.1.4
Claims for Additional Time
3.2.4, 3.7.46.1.1, 8.3.2, 10.3.2, 15.1.5
Concealed or Unknown Conditions, Claims for
3.7.4
Claims for Damages
3.2.4, 3.18, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.3.5, 11.3.7, 14.1.3,
14.2.4, 15.1.6
Claims Subject to Arbitration
15.3.1, 15.4.1
Cleaning Up
3.15, 6.3
Commencement of the Work, Conditions Relating to
2.2.1, 3.2.2, 3.4.1, 3.7.1, 3.10.1, 3.12.6, 5.2.1, 5.2.3, 6.2.2, 8.1.2, 8.2.2,
8.3.1, 11.1, 11.3.1, 11.3.6, 11.4.1, 15.1.4
Commencement of the Work, Definition of
8.1.2
Communications Facilitating Contract Administration
3.9.1, 4.2.4
Completion, Conditions Relating to
3.4.1, 3.11, 3.15, 4.2.2, 4.2.9, 8.2, 9.4.2, 9.8, 9.9.1, 9.10, 12.2, 13.7,
14.1.2
COMPLETION, PAYMENTS AND
9
Completion, Substantial
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 12.2, 13.7
Compliance with Laws
1.6.1, 3.2.3, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 9.6.4, 10.2.2, 11.1, 11.3, 13.1,
13.4, 13.5.1, 13.5.2, 13.6, 14.1.1, 14.2.1.3, 15.2.8, 15.4.2, 15.4.3
Concealed or Unknown Conditions
3.7.4, 4.2.8, 8.3.1, 10.3
Conditions of the Contract
1.1.1, 6.1.1, 6.1.4
Consent, Written
3.4.2, 3.7.4, 3.12.8, 3.14.2, 4.1.2, 9.3.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3,
11.3.1, 13.2, 13.4.2, 15.4.4.2
Consolidation or Joinder
15.4.4
CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
1.1.4, 6
Construction Change Directive, Definition of
7.3.1
Construction Change Directives
1.1.1, 3.4.2, 3.12.8, 4.2.8, 7.1.1, 7.1.2, 7.1.3, 7.3, 9.3.1.1
Construction Schedules, Contractor’s
3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2
Contingent Assignment of Subcontracts
5.4, 14.2.2.2
Continuing Contract Performance
15.1.3
Contract, Definition of
1.1.2
CONTRACT, TERMINATION OR SUSPENSION OF THE
5.4.1.1, 11.3.9, 14
Contract Administration
3.1.3, 4, 9.4, 9.5
Contract Award and Execution, Conditions Relating to
3.7.1, 3.10, 5.2, 6.1, 11.1.3, 11.3.6, 11.4.1
Contract Documents, Copies Furnished and Use of
1.5.2, 2.2.5, 5.3
Contract Documents, Definition of
1.1.1
Contract Sum
3.7.4, 3.8, 5.2.3, 7.2, 7.3, 7.4, 9.1, 9.4.2, 9.5.1.4, 9.6.7, 9.7, 10.3.2,
11.3.1, 14.2.4, 14.3.2, 15.1.4, 15.2.5
Contract Sum, Definition of
9.1
Contract Time
3.7.4, 3.7.5, 3.10.2, 5.2.3, 7.2.1.3, 7.3.1, 7.3.5, 7.4, 8.1.1, 8.2.1, 8.3.1,
9.5.1, 9.7, 10.3.2, 12.1.1, 14.3.2, 15.1.5.1, 15.2.5
Contract Time, Definition of
8.1.1
CONTRACTOR
3
Contractor, Definition of
3.1, 6.1.2
Contractor’s Construction Schedules
3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2
Contractor’s Employees
3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3, 11.1.1, 11.3.7,
14.1, 14.2.1.1,

 

 



--------------------------------------------------------------------------------



 



Contractor’s Liability Insurance
11.1
Contractor’s Relationship with Separate Contractors and Owner’s Forces
3.12.5, 3.14.2, 4.2.4, 6, 11.3.7, 12.1.2, 12.2.4
Contractor’s Relationship with Subcontractors
1.2.2, 3.3.2, 3.18.1, 3.18.2, 5, 9.6.2, 9.6.7, 9.10.2, 11.3.1.2, 11.3.7, 11.3.8
Contractor’s Relationship with the Architect
1.1.2, 1.5, 3.1.3, 3.2.2, 3.2.3, 3.2.4, 3.3.1, 3.4.2, 3.5, 3.7.4, 3.10, 3.11,
3.12, 3.16, 3.18, 4.1.3, 4.2, 5.2, 6.2.2, 7, 8.3.1, 9.2, 9.3, 9.4, 9.5, 9.7,
9.8, 9.9, 10.2.6, 10.3, 11.3.7, 12, 13.5, 15.1.2, 15.2.1
Contractor’s Representations
3.2.1, 3.2.2, 3.5, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.8.2
Contractor’s Responsibility for Those Performing the Work
3.3.2, 3.18, 5.3.1, 6.1.3, 6.2, 9.5.1, 10.2.8
Contractor’s Review of Contract Documents
3.2
Contractor’s Right to Stop the Work
9.7
Contractor’s Right to Terminate the Contract
14.1, 15.1.6
Contractor’s Submittals
3.10, 3.11, 3.12.4, 4.2.7, 5.2.1, 5.2.3, 9.2, 9.3, 9.8.2, 9.8.3, 9.9.1, 9.10.2,
9.10.3, 11.1.3, 11.4.2
Contractor’s Superintendent
3.9, 10.2.6
Contractor’s Supervision and Construction Procedures
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 6.1.3, 6.2.4, 7.1.3, 7.3.5, 7.3.7, 8.2,
10, 12, 14, 15.1.3
Contractual Liability Insurance
11.1.1.8, 11.2
Coordination and Correlation
1.2, 3.2.1, 3.3.1, 3.10, 3.12.6, 6.1.3, 6.2.1
Copies Furnished of Drawings and Specifications
1.5, 2.2.5, 3.11
Copyrights
1.5, 3.17
Correction of Work
2.3, 2.4, 3.7.3, 9.4.2, 9.8.2, 9.8.3, 9.9.1, 12.1.2, 12.2
Correlation and Intent of the Contract Documents
1.2
Cost, Definition of
7.3.7
Costs
2.4.1, 3.2.4, 3.7.3, 3.8.2, 3.15.2, 5.4.2, 6.1.1, 6.2.3, 7.3.3.3, 7.3.7, 7.3.8,
7.3.9, 9.10.2, 10.3.2, 10.3.6, 11.3, 12.1.2, 12.2.1, 12.2.4, 13.5, 14
Cutting and Patching
3.14, 6.2.5
Damage to Construction of Owner or Separate Contractors
3.14.2, 6.2.4, 10.2.1.2, 10.2.5, 10.4, 11.1.1, 11.3, 12.2.4
Damage to the Work
3.14.2, 9.9.1, 10.2.1.2, 10.2.5, 10.4.1, 11.3.1, 12.2.4
Damages, Claims for
3.2.4, 3.18, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.3.5, 11.3.7, 14.1.3,
14.2.4, 15.1.6
Damages for Delay
6.1.1, 8.3.3, 9.5.1.6, 9.7, 10.3.2
Date of Commencement of the Work, Definition of
8.1.2
Date of Substantial Completion, Definition of
8.1.3
Day, Definition of
8.1.4
Decisions of the Architect
3.7.4, 4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 15.2, 6.3, 7.3.7, 7.3.9, 8.1.3,
8.3.1, 9.2, 9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2, 14.2.4, 15.1, 15.2
Decisions to Withhold Certification
9.4.1, 9.5, 9.7, 14.1.1.3
Defective or Nonconforming Work, Acceptance, Rejection and Correction of
2.3.1, 2.4.1, 3.5, 4.2.6, 6.2.5, 9.5.1, 9.5.2, 9.6.6, 9.8.2, 9.9.3, 9.10.4,
12.2.1
Definitions
1.1, 2.1.1, 3.1.1, 3.5, 3.12.1, 3.12.2, 3.12.3, 4.1.1, 15.1.1, 5.1, 6.1.2,
7.2.1, 7.3.1, 8.1, 9.1, 9.8.1
Delays and Extensions of Time
3.2, 3.7.4, 5.2.3, 7.2.1, 7.3.1, 7.4, 8.3, 9.5.1, 9.7, 10.3.2, 10.4.1, 14.3.2,
15.1.5, 15.2.5
Disputes
6.3, 7.3.9, 15.1, 15.2
Documents and Samples at the Site
3.11
Drawings, Definition of
1.1.5
Drawings and Specifications, Use and Ownership of
3.11
Effective Date of Insurance
8.2.2, 11.1.2
Emergencies
10.4, 14.1.1.2, 15.1.4
Employees, Contractor’s
3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3.3, 11.1.1, 11.3.7,
14.1, 14.2.1.1
Equipment, Labor, Materials or
1.1.3, 1.1.6, 3.4, 3.5, 3.8.2, 3.8.3, 3.12, 3.13.1, 3.15.1, 4.2.6, 4.2.7, 5.2.1,
6.2.1, 7.3.7, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.1, 14.2.1.2
Execution and Progress of the Work
1.1.3, 1.2.1, 1.2.2, 2.2.3, 2.2.5, 3.1, 3.3.1, 3.4.1, 3.5, 3.7.1, 3.10.1, 3.12,
3.14, 4.2, 6.2.2, 7.1.3, 7.3.5, 8.2, 9.5.1, 9.9.1, 10.2, 10.3, 12.2, 14.2,
14.3.1, 15.1.3
Extensions of Time
3.2.4, 3.7.4, 5.2.3, 7.2.1, 7.3, 7.4, 9.5.1, 9.7, 10.3.2, 10.4.1, 14.3, 15.1.5,
15.2.5
Failure of Payment
9.5.1.3, 9.7, 9.10.2, 13.6, 14.1.1.3, 14.2.1.2
Faulty Work
(See Defective or Nonconforming Work)
Final Completion and Final Payment
4.2.1, 4.2.9, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.3.1, 11.3.5, 12.3.1, 14.2.4,
14.4.3
Financial Arrangements, Owner’s
2.2.1, 13.2.2, 14.1.1.4
Fire and Extended Coverage Insurance
11.3.1.1


 

 



--------------------------------------------------------------------------------



 



GENERAL PROVISIONS
1
Governing Law
13.1
Guarantees (See Warranty)
Hazardous Materials
10.2.4, 10.3
Identification of Subcontractors and Suppliers
5.2.1
Indemnification
3.17, 3.18, 9.10.2, 10.3.3, 10.3.5, 10.3.6, 11.3.1.2, 11.3.7
Information and Services Required of the Owner
2.1.2, 2.2, 3.2.2, 3.12.4, 3.12.10, 6.1.3, 6.1.4, 6.2.5, 9.6.1, 9.6.4, 9.9.2,
9.10.3, 10.3.3, 11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4, 14.1.4, 15.1.3
Initial Decision
15.2
Initial Decision Maker, Definition of
1.1.8
Initial Decision Maker, Decisions
14.2.2, 14.2.4, 15.2.1, 15.2.2, 15.2.3, 15.2.4, 15.2.5
Initial Decision Maker, Extent of Authority
14.2.2, 14.2.4, 15.1.3, 15.2.1, 15.2.2, 15.2.3, 15.2.4, 15.2.5
Injury or Damage to Person or Property
10.2.8, 10.4.1
Inspections
3.1.3, 3.3.3, 3.7.1, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 12.2.1,
13.5
Instructions to Bidders
1.1.1
Instructions to the Contractor
3.2.4, 3.3.1, 3.8.1, 5.2.1, 7, 8.2.2, 12, 13.5.2
Instruments of Service, Definition of
1.1.7
Insurance
3.18.1, 6.1.1, 7.3.7, 9.3.2, 9.8.4, 9.9.1, 9.10.2, 11
Insurance, Boiler and Machinery
11.3.2
Insurance, Contractor’s Liability
11.1
Insurance, Effective Date of
8.2.2, 11.1.2
Insurance, Loss of Use
11.3.3
Insurance, Owner’s Liability
11.2
Insurance, Property
10.2.5, 11.3
Insurance, Stored Materials
9.3.2
INSURANCE AND BONDS
11
Insurance Companies, Consent to Partial Occupancy
9.9.1
Intent of the Contract Documents
1.2.1, 4.2.7, 4.2.12, 4.2.13, 7.4
Interest
13.6
Interpretation
1.2.3, 1.4, 4.1.1, 5.1, 6.1.2, 15.1.1
Interpretations, Written
4.2.11, 4.2.12, 15.1.4
Judgment on Final Award
15.4.2
Labor and Materials, Equipment
1.1.3, 1.1.6, 3.4, 3.5, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1, 4.2.6, 4.2.7, 5.2.1,
6.2.1, 7.3.7, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.1, 14.2.1.2
Labor Disputes
8.3.1
Laws and Regulations
1.5, 3.2.3, 3.6, 3.7, 3.12.10, 3.13.1, 4.1.1, 9.6.4, 9.9.1, 10.2.2, 11.1.1,
11.3, 13.1.1, 13.4, 13.5.1, 13.5.2, 13.6.1, 14, 15.2.8, 15.4
Liens
2.1.2, 9.3.3, 9.10.2, 9.10.4, 15.2.8
Limitations, Statutes of
12.2.5, 13.7, 15.4.1.1
Limitations of Liability
2.3.1, 3.2.2, 3.5, 3.12.10, 3.17, 3.18.1, 4.2.6, 4.2.7, 4.2.12, 6.2.2, 9.4.2,
9.6.4, 9.6.7, 10.2.5, 10.3.3, 11.1.2, 11.2, 11.3.7, 12.2.5, 13.4.2
Limitations of Time
2.1.2, 2.2, 2.4, 3.2.2, 3.10, 3.11, 3.12.5, 3.15.1, 4.2.7, 5.2, 5.3.1, 5.4.1,
6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6, 9.7, 9.8, 9.9, 9.10,
11.1.3, 11.3.1.5, 11.3.6, 11.3.10, 12.2, 13.5, 13.7, 14, 15
Loss of Use Insurance
11.3.3
Material Suppliers
1.5, 3.12.1, 4.2.4, 4.2.6, 5.2.1, 9.3, 9.4.2, 9.6, 9.10.5
Materials, Hazardous
10.2.4, 10.3
Materials, Labor, Equipment and
1.1.3, 1.1.6, 1.5.1, 3.4.1, 3.5, 3.8.2, 3.8.3, 3.12, 3.13.1, 3.15.1, 4.2.6,
4.2.7, 5.2.1, 6.2.1, 7.3.7, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1.2, 10.2.4,
14.2.1.1, 14.2.1.2
Means, Methods, Techniques, Sequences and Procedures of Construction
3.3.1, 3.12.10, 4.2.2, 4.2.7, 9.4.2
Mechanic’s Lien
2.1.2, 15.2.8
Mediation
8.3.1, 10.3.5, 10.3.6, 15.2.1, 15.2.5, 15.2.6, 15.3, 15.4.1
Minor Changes in the Work
1.1.1, 3.12.8, 4.2.8, 7.1, 7.4
MISCELLANEOUS PROVISIONS
13
Modifications, Definition of
1.1.1
Modifications to the Contract
1.1.1, 1.1.2, 3.11, 4.1.2, 4.2.1, 5.2.3, 7, 8.3.1, 9.7, 10.3.2, 11.3.1
Mutual Responsibility
6.2


 

 



--------------------------------------------------------------------------------



 



Nonconforming Work, Acceptance of
9.6.6, 9.9.3, 12.3
Nonconforming Work, Rejection and Correction of
2.3.1, 2.4.1, 3.5, 4.2.6, 6.2.4, 9.5.1, 9.8.2, 9.9.3, 9.10.4, 12.2.1
Notice
2.2.1, 2.3.1, 2.4.1, 3.2.4, 3.3.1, 3.7.2, 3.12.9, 5.2.1, 9.7, 9.10, 10.2.2,
11.1.3, 12.2.2.1, 13.3, 13.5.1, 13.5.2, 14.1, 14.2, 15.2.8, 15.4.1
Notice, Written
2.3.1, 2.4.1, 3.3.1, 3.9.2, 3.12.9, 3.12.10, 5.2.1, 9.7, 9.10, 10.2.2, 10.3,
11.1.3, 11.3.6, 12.2.2.1, 13.3, 14, 15.2.8, 15.4.1
Notice of Claims
3.7.4, 10.2.8, 15.1.2, 15.4
Notice of Testing and Inspections
13.5.1, 13.5.2
Observations, Contractor’s
3.2, 3.7.4
Occupancy
2.2.2, 9.6.6, 9.8, 11.3.1.5
Orders, Written
1.1.1, 2.3, 3.9.2, 7, 8.2.2, 11.3.9, 12.1, 12.2.2.1, 13.5.2, 14.3.1
OWNER
2
Owner, Definition of
2.1.1
Owner, Information and Services Required of the
2.1.2, 2.2, 3.2.2, 3.12.10, 6.1.3, 6.1.4, 6.2.5, 9.3.2, 9.6.1, 9.6.4, 9.9.2,
9.10.3, 10.3.3, 11.2, 11.3, 13.5.1, 13.5.2, 14.1.1.4, 14.1.4, 15.1.3
Owner’s Authority
1.5, 2.1.1, 2.3.1, 2.4.1, 3.4.2, 3.8.1, 3.12.10, 3.14.2, 4.1.2, 4.1.3, 4.2.4,
4.2.9, 5.2.1, 5.2.4, 5.4.1, 6.1, 6.3, 7.2.1, 7.3.1, 8.2.2, 8.3.1, 9.3.1, 9.3.2,
9.5.1, 9.6.4, 9.9.1, 9.10.2, 10.3.2, 11.1.3, 11.3.3, 11.3.10, 12.2.2, 12.3.1,
13.2.2, 14.3, 14.4, 15.2.7
Owner’s Financial Capability
2.2.1, 13.2.2, 14.1.1.4
Owner’s Liability Insurance
11.2
Owner’s Relationship with Subcontractors
1.1.2, 5.2, 5.3, 5.4, 9.6.4, 9.10.2, 14.2.2
Owner’s Right to Carry Out the Work
2.4, 14.2.2
Owner’s Right to Clean Up
6.3
Owner’s Right to Perform Construction and to Award Separate Contracts
6.1
Owner’s Right to Stop the Work
2.3
Owner’s Right to Suspend the Work
14.3
Owner’s Right to Terminate the Contract
14.2
Ownership and Use of Drawings, Specifications and Other Instruments of Service
1.1.1, 1.1.6, 1.1.7, 1.5, 2.2.5, 3.2.2, 3.11.1, 3.17, 4.2.12, 5.3.1
Partial Occupancy or Use
9.6.6, 9.9, 11.3.1.5
Patching, Cutting and
3.14, 6.2.5
Patents
3.17
Payment, Applications for
4.2.5, 7.3.9, 9.2, 9.3, 9.4, 9.5, 9.6.3, 9.7, 9.8.5, 9.10.1, 14.2.3, 14.2.4,
14.4.3
Payment, Certificates for
4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7, 9.10.1, 9.10.3, 13.7,
14.1.1.3, 14.2.4
Payment, Failure of
9.5.1.3, 9.7, 9.10.2, 13.6, 14.1.1.3, 14.2.1.2
Payment, Final
4.2.1, 4.2.9, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 12.3.1, 13.7, 14.2.4, 14.4.3
Payment Bond, Performance Bond and
7.3.7.4, 9.6.7, 9.10.3, 11.4
Payments, Progress
9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3, 15.1.3
PAYMENTS AND COMPLETION
9
Payments to Subcontractors
5.4.2, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 9.6.7, 14.2.1.2
PCB
10.3.1
Performance Bond and Payment Bond
7.3.7.4, 9.6.7, 9.10.3, 11.4
Permits, Fees, Notices and Compliance with Laws
2.2.2, 3.7, 3.13, 7.3.7.4, 10.2.2
PERSONS AND PROPERTY, PROTECTION OF
10
Polychlorinated Biphenyl
10.3.1
Product Data, Definition of
3.12.2
Product Data and Samples, Shop Drawings
3.11, 3.12, 4.2.7
Progress and Completion
4.2.2, 8.2, 9.8, 9.9.1, 14.1.4, 15.1.3
Progress Payments
9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3, 15.1.3
Project, Definition of
1.1.4
Project Representatives
4.2.10
Property Insurance
10.2.5, 11.3


 

 



--------------------------------------------------------------------------------



 



PROTECTION OF PERSONS AND PROPERTY
10
Regulations and Laws
1.5, 3.2.3, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 9.6.4, 9.9.1, 10.2.2, 11.1, 11.4,
13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14, 15.2.8, 15.4
Rejection of Work
3.5, 4.2.6, 12.2.1
Releases and Waivers of Liens
9.10.2
Representations
3.2.1, 3.5, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.4.2, 9.5.1, 9.8.2, 9.10.1
Representatives
2.1.1, 3.1.1, 3.9, 4.1.1, 4.2.1, 4.2.2, 4.2.10, 5.1.1, 5.1.2, 13.2.1
Responsibility for Those Performing the Work
3.3.2, 3.18, 4.2.3, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10
Retainage
9.3.1, 9.6.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3
Review of Contract Documents and Field Conditions by Contractor
3.2, 3.12.7, 6.1.3
Review of Contractor’s Submittals by Owner and Architect
3.10.1, 3.10.2, 3.11, 3.12, 4.2, 5.2, 6.1.3, 9.2, 9.8.2
Review of Shop Drawings, Product Data and Samples by Contractor
3.12
Rights and Remedies
1.1.2, 2.3, 2.4, 3.5, 3.7.4, 3.15.2, 4.2.6, 5.3, 5.4, 6.1, 6.3, 7.3.1, 8.3,
9.5.1, 9.7, 10.2.5, 10.3, 12.2.2, 12.2.4, 13.4, 14, 15.4
Royalties, Patents and Copyrights
3.17
Rules and Notices for Arbitration
15.4.1
Safety of Persons and Property
10.2, 10.4
Safety Precautions and Programs
3.3.1, 4.2.2, 4.2.7, 5.3.1, 10.1, 10.2, 10.4
Samples, Definition of
3.12.3
Samples, Shop Drawings, Product Data and
3.11, 3.12, 4.2.7
Samples at the Site, Documents and
3.11
Schedule of Values
9.2, 9.3.1
Schedules, Construction
3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2
Separate Contracts and Contractors
1.1.4, 3.12.5, 3.14.2, 4.2.4, 4.2.7, 6, 8.3.1, 12.1.2
Shop Drawings, Definition of
3.12.1
Shop Drawings, Product Data and Samples
3.11, 3.12, 4.2.7
Site, Use of
3.13, 6.1.1, 6.2.1
Site Inspections
3.2.2, 3.3.3, 3.7.1, 3.7.4, 4.2, 9.4.2, 9.10.1, 13.5
Site Visits, Architect’s
3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
Special Inspections and Testing
4.2.6, 12.2.1, 13.5
Specifications, Definition of
1.1.6
Specifications
1.1.1, 1.1.6, 1.2.2, 1.5, 3.11, 3.12.10, 3.17, 4.2.14
Statute of Limitations
13.7, 15.4.1.1
Stopping the Work
2.3, 9.7, 10.3, 14.1
Stored Materials
6.2.1, 9.3.2, 10.2.1.2, 10.2.4
Subcontractor, Definition of
5.1.1
SUBCONTRACTORS
5
Subcontractors, Work by
1.2.2, 3.3.2, 3.12.1, 4.2.3, 5.2.3, 5.3, 5.4, 9.3.1.2, 9.6.7
Subcontractual Relations
5.3, 5.4, 9.3.1.2, 9.6, 9.10, 10.2.1, 14.1, 14.2.1
Submittals
3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.7, 9.2, 9.3, 9.8, 9.9.1, 9.10.2,
9.10.3, 11.1.3
Submittal Schedule
3.10.2, 3.12.5, 4.2.7
Subrogation, Waivers of
6.1.1, 11.3.7
Substantial Completion
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 12.2, 13.7
Substantial Completion, Definition of
9.8.1
Substitution of Subcontractors
5.2.3, 5.2.4
Substitution of Architect
4.1.3
Substitutions of Materials
3.4.2, 3.5, 7.3.8
Sub-subcontractor, Definition of
5.1.2
Subsurface Conditions
3.7.4
Successors and Assigns
13.2
Superintendent
3.9, 10.2.6
Supervision and Construction Procedures
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 6.1.3, 6.2.4, 7.1.3, 7.3.7, 8.2, 8.3.1,
9.4.2, 10, 12, 14, 15.1.3
Surety
5.4.1.2, 9.8.5, 9.10.2, 9.10.3, 14.2.2, 15.2.7
Surety, Consent of
9.10.2, 9.10.3
Surveys
2.2.3
Suspension by the Owner for Convenience
14.3
Suspension of the Work
5.4.2, 14.3
Suspension or Termination of the Contract
5.4.1.1, 14


 

 



--------------------------------------------------------------------------------



 



Taxes
3.6, 3.8.2.1, 7.3.7.4
Termination by the Contractor
14.1, 15.1.6
Termination by the Owner for Cause
5.4.1.1, 14.2, 15.1.6
Termination by the Owner for Convenience
14.4
Termination of the Architect
4.1.3
Termination of the Contractor
14.2.2
TERMINATION OR SUSPENSION OF THE CONTRACT
14
Tests and Inspections
3.1.3, 3.3.3, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 10.3.2,
11.4.1.1, 12.2.1, 13.5
TIME
8
Time, Delays and Extensions of
3.2.4, 3.7.4, 5.2.3, 7.2.1, 7.3.1, 7.4, 8.3, 9.5.1, 9.7, 10.3.2, 10.4.1, 14.3.2,
15.1.5, 15.2.5
Time Limits
2.1.2, 2.2, 2.4, 3.2.2, 3.10, 3.11, 3.12.5, 3.15.1, 4.2, 5.2, 5.3, 5.4, 6.2.4,
7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6, 9.7, 9.8, 9.9, 9.10, 11.1.3,
12.2, 13.5, 13.7, 14, 15.1.2, 15.4
Time Limits on Claims
3.7.4, 10.2.8, 13.7, 15.1.2
Title to Work
9.3.2, 9.3.3
Transmission of Data in Digital Form
1.6
UNCOVERING AND CORRECTION OF WORK
12
Uncovering of Work
12.1
Unforeseen Conditions, Concealed or Unknown
3.7.4, 8.3.1, 10.3
Unit Prices
7.3.3.2, 7.3.4
Use of Documents
1.1.1, 1.5, 2.2.5, 3.12.6, 5.3
Use of Site
3.13, 6.1.1, 6.2.1
Values, Schedule of
9.2, 9.3.1
Waiver of Claims by the Architect
13.4.2
Waiver of Claims by the Contractor
9.10.5, 13.4.2, 15.1.6
Waiver of Claims by the Owner
9.9.3, 9.10.3, 9.10.4, 12.2.2.1, 13.4.2, 14.2.4, 15.1.6
Waiver of Consequential Damages
14.2.4, 15.1.6
Waiver of Liens
9.10.2, 9.10.4
Waivers of Subrogation
6.1.1, 11.3.7
Warranty
3.5, 4.2.9, 9.3.3, 9.8.4, 9.9.1, 9.10.4, 12.2.2, 13.7.1
Weather Delays
15.1.5.2
Work, Definition of
1.1.3
Written Consent
1.5.2, 3.4.2, 3.7.4, 3.12.8, 3.14.2, 4.1.2, 9.3.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3,
11.4.1, 13.2, 13.4.2, 15.4.4.2
Written Interpretations
4.2.11, 4.2.12
Written Notice
2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 5.2.1, 8.2.2, 9.7, 9.10, 10.2.2, 10.3,
11.1.3, 12.2.2, 12.2.4, 13.3, 14, 15.4.1
Written Orders
1.1.1, 2.3, 3.9, 7, 8.2.2, 12.1, 12.2, 13.5.2, 14.3.1, 15.1.2

 

 



--------------------------------------------------------------------------------



 



ARTICLE 1 GENERAL PROVISIONS
§ 1.1 BASIC DEFINITIONS
§ 1.1.1 THE CONTRACT DOCUMENTS
The Contract Documents are enumerated in the Agreement between the Owner and
Contractor (hereinafter the Agreement) and consist of the Agreement, Conditions
of the Contract (General, Supplementary and other Conditions), Drawings,
Specifications, Addenda issued prior to execution of the Contract, other
documents listed in the Agreement and Modifications issued after execution of
the Contract. A Modification is (1) a written amendment to the Contract signed
by both parties, (2) a Change Order, (3) a Construction Change Directive or
(4) a written order for a minor change in the Work issued by the Architect.
Unless specifically enumerated in the Agreement, the Contract Documents do not
include the advertisement or invitation to bid, Instructions to Bidders, sample
forms, other information furnished by the Owner in anticipation of receiving
bids or proposals, the Contractor’s bid or proposal, or portions of Addenda
relating to bidding requirements.
§ 1.1.2 THE CONTRACT
The Contract Documents form the Contract for Construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. The
Contract Documents shall not be construed to create a contractual relationship
of any kind (1) between the Contractor and the Architect or the Architect’s
consultants, (2) between the Owner and a Subcontractor or a Sub-subcontractor,
(3) between the Owner and the Architect or the Architect’s consultants or
(4) between any persons or entities other than the Owner and the Contractor. The
Architect shall, however, be entitled to performance and enforcement of
obligations under the Contract intended to facilitate performance of the
Architect’s duties.
§ 1.1.3 THE WORK
The term “Work” means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor’s obligations. The Work may constitute the
whole or a part of the Project. The Work includes design and construction
responsibility for all mechanical, electrical, fire protection, refrigeration,
civil, and structural systems which shall be performed by a licensed design
professional carrying a reasonable amount of professional liability insurance.
The Contractor shall remain responsible to the Owner for all design Work
performed by such licensed design professional.
§ 1.1.4 THE PROJECT
The Project is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by the Owner and by separate contractors.
§ 1.1.5 THE DRAWINGS
The Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams.
§ 1.1.6 THE SPECIFICATIONS
The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.
§ 1.1.7 INSTRUMENTS OF SERVICE
Instruments of Service are representations, in any medium of expression now
known or later developed, of the tangible and intangible creative work performed
by the Architect and the Architect’s consultants under their respective
agreements. Instruments of Service may include, without limitation, studies,
surveys, models, sketches, drawings, specifications, and other similar
materials.
§ 1.1.8 INITIAL DECISION MAKER
The Initial Decision Maker is the person identified in the Agreement to render
initial decisions on Claims in accordance with Section 15.2 and certify
termination of the Agreement under Section 14.2.2.
§ 1.2 CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS
§ 1.2.1 The intent of the Contract Documents is to include all items necessary
for the proper execution and completion of the Work by the Contractor. The
Contract Documents are complementary, and what is required by one shall be as
binding as if required by all; performance by the Contractor shall be required
only to the extent consistent with the Contract Documents and reasonably
inferable from them as being necessary to produce the indicated results. In the
event of inconsistencies within or between parts of the Contract Documents, or
between the Contract Documents and applicable standards, codes, and ordinances,
the Contractor shall (i) provide the better quality or greater quantity of Work
or (ii) comply with the more stringent requirement. The terms and conditions of
this Section 1.2.1, however, shall not relieve the Contractor of any of the
obligations set forth in Sections 3.2 and 3.7.

 

 



--------------------------------------------------------------------------------



 



§ 1.2.2 Organization of the Specifications into divisions, sections and
articles, and arrangement of Drawings shall not control the Contractor in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade.
§ 1.2.3 Unless otherwise stated in the Contract Documents, words that have
well-known technical or construction industry meanings are used in the Contract
Documents in accordance with such recognized meanings.
§ 1.3 CAPITALIZATION
Terms capitalized in these General Conditions include those that are
(1) specifically defined, (2) the titles of numbered articles or (3) the titles
of other documents published by the American Institute of Architects.
§ 1.4 INTERPRETATION
In the interest of brevity the Contract Documents frequently omit modifying
words such as “all” and “any” and articles such as “the” and “an,” but the fact
that a modifier or an article is absent from one statement and appears in
another is not intended to affect the interpretation of either statement.
§ 1.5 OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER INSTRUMENTS OF
SERVICE
§ 1.5.1 The Architect, the Architect’s consultants and the Contractor shall be
deemed the authors and owners of their respective Instruments of Service,
including the Drawings and Specifications, and will retain all common law,
statutory and other reserved rights, including copyrights. The Contractor,
Subcontractors, Sub-subcontractors, and material or equipment suppliers shall
not own or claim a copyright in the Instruments of Service prepared by others.
Submittal or distribution to meet official regulatory requirements or for other
purposes in connection with this Project is not to be construed as publication
in derogation of the Architect’s or Architect’s consultants’ reserved rights.
§ 1.5.2 The Contractor, Subcontractors, Sub-subcontractors and material or
equipment suppliers are authorized to use and reproduce the Instruments of
Service provided to them solely and exclusively for execution of the Work. All
copies made under this authorization shall bear the copyright notice, if any,
shown on the Instruments of Service. The Contractor, Subcontractors,
Sub-subcontractors, and material or equipment suppliers may not use the
Instruments of Service provided to them on other projects without the specific
written consent of the Owner, Architect and the Architect’s consultants.
§ 1.6 TRANSMISSION OF DATA IN DIGITAL FORM
If the parties intend to transmit Instruments of Service or any other
information or documentation in digital form, they shall endeavor to establish
necessary protocols governing such transmissions, unless otherwise already
provided in the Agreement or the Contract Documents.
§ 1.7 CONFIDENTIALITY
The Contractor, Subcontractors, Sub-subcontractors and material and equipment
suppliers shall not disclose any information in connection with the Work or the
Project, except with written consent of the Owner or in response to an order
from a court of competent jurisdiction, and shall not permit release of such
information or make any public announcement or publicity release about the
Project without the Owner’s written consent. Upon request by the Owner, the
Contractor shall surrender all copies of any documents or other information
provided by the Owner or the Architect. The Contractor shall cause similar
requirements to be included in all subcontracts and purchase orders to the
Project. The provisions of this Section 1.7 shall survive termination of the
Agreement.
ARTICLE 2 OWNER
§ 2.1 GENERAL
§ 2.1.1 The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Contract Documents as if singular in number.
The Owner has designated a representative who shall have express authority to
represent the Owner with respect to all matters requiring the Owner’s approval
or authorization in the Section 15.3 of the Owner-Contractor Agreement. Except
as otherwise provided in Section 4.2.1, the Architect does not have such
authority. The term “Owner” means the Owner or the Owner’s authorized
representative; provided, however, that the Owner’s Representative shall not be
personally liable for the Owner’s obligations under the Agreement.

 

 



--------------------------------------------------------------------------------



 



§ 2.1.2 The Owner shall furnish to the Contractor within fifteen days after
receipt of a written request, information necessary and relevant for the
Contractor to evaluate, give notice of or enforce mechanic’s lien rights. Such
information shall include a correct statement of the record legal title to the
property on which the Project is located, usually referred to as the site, and
the Owner’s interest therein.
§ 2.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER
§ 2.2.1 Prior to commencement of the Work, the Contractor may request in writing
that the Owner provide reasonable evidence that the Owner has made financial
arrangements to fulfill the Owner’s obligations under the Contract. Thereafter,
the Contractor may only request such evidence if (1) the Owner fails to make
payments to the Contractor as the Contract Documents require; (2) a change in
the Work materially changes the Contract Sum; or (3) the Contractor identifies
in writing a reasonable concern regarding the Owner’s ability to make payment
when due. The Owner shall furnish such evidence as a condition precedent to
commencement or continuation of the Work or the portion of the Work affected by
a material change. After the Owner furnishes the evidence, the Owner shall not
materially vary such financial arrangements without prior notice to the
Contractor.
§ 2.2.2 Except for permits and fees that are the responsibility of the
Contractor under the Contract Documents, including those required under
Section 3.7.1, the Owner shall secure and pay for necessary approvals,
easements, assessments and charges required for construction, use or occupancy
of permanent structures or for permanent changes in existing facilities.
§ 2.2.3 The Owner shall furnish surveys describing physical characteristics,
legal limitations and utility locations for the site of the Project, and a legal
description of the site. The Contractor shall be entitled to rely on the
accuracy of information furnished by the Owner but shall exercise proper
precautions relating to the safe performance of the Work.
§ 2.2.4 The Owner shall furnish information or services required of the Owner by
the Contract Documents with reasonable promptness. The Owner shall also furnish
any other information or services under the Owner’s control and relevant to the
Contractor’s performance of the Work with reasonable promptness after receiving
the Contractor’s written request for such information or services.
§ 2.2.5 Unless otherwise provided in the Contract Documents, the Owner shall
furnish to the Contractor one copy of the Contract Documents for purposes of
making reproductions pursuant to Section 1.5.2.
§ 2.3 OWNER’S RIGHT TO STOP THE WORK
If the Contractor fails to correct Work that is not in accordance with the
requirements of the Contract Documents as required by Section 12.2 or fails to
carry out Work in accordance with the Contract Documents, the Owner may issue a
written order to the Contractor to stop the Work, or any portion thereof, until
the cause for such order has been eliminated; however, the right of the Owner to
stop the Work shall not give rise to a duty on the part of the Owner to exercise
this right for the benefit of the Contractor or any other person or entity,
except to the extent required by Section 6.1.3.
§ 2.4 OWNER’S RIGHT TO CARRY OUT THE WORK
If the Contractor defaults or fails to carry out the Work in accordance with the
Contract Documents or in a timely manner and fails within a seven-day period
after receipt of written notice from the Owner to commence and continue
correction of such default or neglect with diligence and promptness, the Owner
may, without prejudice to other remedies the Owner may have, correct such
deficiencies. In such case an appropriate Change Order or Construction Change
Directive shall be issued deducting from payments then or thereafter due the
Contractor the reasonable cost of correcting such deficiencies, including
Owner’s expenses and compensation for the Architect’s additional services made
necessary by such default, neglect or failure. Such action by the Owner and
amounts charged to the Contractor are both subject to prior approval of the
Architect. If payments then or thereafter due the Contractor are not sufficient
to cover such amounts, the Contractor shall pay the difference to the Owner
immediately upon request.
§ 2.5 EXTENT OF OWNER RIGHTS
The rights stated in this Article 2 and elsewhere in the Contract Documents are
cumulative and not in limitation of any rights of the Owner (i) granted in the
Contract Documents, (ii) at law, or (iii) in equity.

 

 



--------------------------------------------------------------------------------



 



In no event shall the Owner have control over, charge of, or any responsibility
for construction means, methods, techniques, sequences, or procedures or for
safety precautions and programs in connection with the Work, notwithstanding any
of the rights and authority granted the Owner in the Contract Documents.
ARTICLE 3 CONTRACTOR
§ 3.1 GENERAL
§ 3.1.1 The Contractor is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The Contractor shall be lawfully licensed, if required in the
jurisdiction where the Project is located. The Contractor shall designate in
writing a representative who shall have express authority to bind the Contractor
with respect to all matters under this Contract. The term “Contractor” means the
Contractor or the Contractor’s authorized representative; provided, however,
that the Contractor’s authorized representative shall not be personally liable
for the Contractor’s obligations under the Agreement.
§ 3.1.2 The Contractor shall perform the Work in accordance with the Contract
Documents. The Contractor has submitted to the Owner the names and relevant
information about the Subcontractors or material and equipment suppliers from
whom bids were solicited for purposes of establishing the Guaranteed Maximum
Price, and the Owner has approved all such subcontractors and material and
equipment suppliers. The Contractor shall not replace any approved Subcontractor
or material and equipment supplier without the written consent of the Owner.
§ 3.1.3 The Contractor shall not be relieved of obligations to perform the Work
in accordance with the Contract Documents either by activities or duties of the
Architect in the Architect’s administration of the Contract, or by tests,
inspections or approvals required or performed by persons or entities other than
the Contractor.
§ 3.2 REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR
§ 3.2.1 Execution of the Contract by the Contractor is a representation that the
Contractor has visited the Project site, become generally familiar with local
conditions under which the Work is to be performed and correlated personal
observations with requirements of the Contract Documents. Concurrently with the
execution of the Agreement, the Contractor must file with the Owner the
following items:

  .1   Evidence of Workers’ Compensation Insurance;     .2   Certificate of
Insurance (ACORD form is acceptable) and copy of additional insured or loss
payee endorsement. The Owner reserves the right to request a certified copy of
the Contractor’s insurance policies and endorsements.

§ 3.2.2 Because the Contract Documents are complementary, the Contractor shall,
before starting each portion of the Work, carefully study and compare the
various Contract Documents relative to that portion of the Work, as well as the
information furnished by the Owner pursuant to Section 2.2.3, shall take field
measurements of any existing conditions related to that portion of the Work, and
shall observe any conditions at the site affecting it. These obligations are for
the purpose of facilitating coordination and construction by the Contractor and
are not for the purpose of discovering errors, omissions, or inconsistencies in
the Contract Documents; however, the Contractor shall promptly report to the
Architect any errors, inconsistencies or omissions discovered by or made known
to the Contractor as a request for information in such form as the Architect may
require. It is recognized that the Contractor’s review is made in the
Contractor’s capacity as a contractor and not as a licensed design professional,
unless otherwise specifically provided in the Contract Documents. The exactness
of grades, elevations, dimensions, or locations given on any Drawing issued by
the Architect, or the work installed by other contractors, is not guaranteed by
the Architect or the Owner.
The Contractor shall, therefore, satisfy itself as to the accuracy of all
grades, elevations, dimensions, and locations. In all cases of interconnection
of its Work with existing or other work, it shall verify at the site all
dimensions relating to such existing or other work. Any errors due to the
Contractor’s failure to so verify all such grades, elevations, dimensions, or
locations shall be promptly rectified by the Contractor without any additional
cost to the Owner.
§ 3.2.3 Except to the extent of any design Work, provided by the Contractor, the
Contractor is not required to ascertain that the Contract Documents are in
accordance with applicable laws, statutes, ordinances, codes, rules and
regulations, or lawful orders of public authorities, but the Contractor shall
promptly report to the Architect any nonconformity discovered by or made known
to the Contractor as a request for information in such form as the Architect may
require.

 

 



--------------------------------------------------------------------------------



 



§ 3.2.4 If the Contractor believes that additional cost or time is involved
because of clarifications or instructions the Architect issues in response to
the Contractor’s notices or requests for information pursuant to Sections 3.2.2
or 3.2.3, the Contractor shall make Claims as provided in Article 15. If the
Contractor fails to perform the obligations of Sections 3.2.2 or 3.2.3, the
Contractor shall pay such costs and damages to the Owner as would have been
avoided if the Contractor had performed such obligations. If the Contractor
performs those obligations, the Contractor shall not be liable to the Owner or
Architect for damages resulting from errors, inconsistencies or omissions in the
Contract Documents, for differences between field measurements or conditions and
the Contract Documents, or for nonconformities of the Contract Documents to
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities.
§ 3.2.5 Design Work provided by the Contractor shall comply with applicable
building codes and Occupational Safety and Health Administration, Americans with
Disabilities Act, United States Department of Agriculture, Environmental
Protection Agency, the Food and Drug Administration, British Retail Consortium
and American Institute of Baking requirements. All design Work shall be
submitted to the Owner for approval and for Factory Mutual plan review or a
designated Factory Mutual engineer prior to commencement of any construction
Work. All materials and installation procedures must be approved by Factory
Mutual, unless the Owner consents to a variance in writing. All design documents
and plans and specifications related to the Work shall be timely submitted to
the Owner for approval as each such document is completed.
§ 3.3 SUPERVISION AND CONSTRUCTION PROCEDURES
§ 3.3.1 The Contractor shall supervise and direct the Work, using the
Contractor’s best skill and attention. The Contractor shall be solely
responsible for, and have control over, construction means, methods, techniques,
sequences and procedures and for coordinating all portions of the Work under the
Contract. The Contractor shall manage, direct and supervise its Subcontractors
and Sub-subcontractors and material and equipment suppliers and coordinate the
separate contractors and their subcontractors, sub-subcontractors and material
and equipment suppliers. The Contractor shall be solely responsible for jobsite
safety.
§ 3.3.2 The Contractor shall be responsible to the Owner for acts and omissions
of the Contractor’s employees, Subcontractors, design professionals and their
agents and employees, and other persons or entities performing portions of the
Work for, or on behalf of, the Contractor or any of its Subcontractors or design
professionals.
§ 3.3.3 The Contractor shall be responsible for inspection of portions of Work
already performed to determine that such portions are in proper condition to
receive subsequent Work.
§ 3.4 LABOR AND MATERIALS
§ 3.4.1 Unless otherwise provided in the Contract Documents, the Contractor
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other
facilities and services necessary for proper execution and completion of the
Work, whether temporary or permanent and whether or not incorporated or to be
incorporated in the Work. The Project shall not be used for purposes of or as a
vehicle for promoting unions or organized labor. The Contractor shall
immediately remove any union stickers or other materials from applied to any
portion of the Project or materials or equipment for the Project. The Contractor
cannot guarantee that the Project will not be picketed.
§ 3.4.2 Except in the case of minor changes in the Work authorized by the
Architect in accordance with Sections 3.12.8 or 7.4, the Contractor may make
substitutions only with the written consent of the Owner, after evaluation by
the Architect and in accordance with a Change Order or Construction Change
Directive.
§ 3.4.3 The Contractor shall furnish, and cause the Subcontractors and
Sub-subcontractors to furnish, only skilled and properly trained persons for the
performance of the Work. The Contractor shall enforce strict discipline and good
order among the Contractor’s employees and other persons carrying out the Work.
The Contractor shall not permit employment of unfit persons or persons not
properly skilled in tasks assigned to them.
§ 3.5 WARRANTY
The Contractor warrants to the Owner and Architect that materials and equipment
furnished under the Contract will be of good quality and new unless the Contract
Documents require or permit otherwise. The Contractor further warrants that the
construction Work will conform to the requirements of the Contract Documents and
will be free from defects, except for those inherent in the quality of the Work
the Contract Documents require or permit. Work, materials, or equipment not
conforming to these requirements may be considered defective in the Owner’s sole
discretion. The Contractor’s warranty excludes remedy for damage or defect
caused by abuse by persons or entities other than the Contractor or its
Subcontractors, Sub-subcontractors and material and equipments providers,
alterations to the Work not executed by the Contractor, improper or insufficient
maintenance, improper operation, or normal wear and tear and normal usage. If
required by the Architect, the Contractor shall furnish satisfactory evidence as
to the kind and quality of materials and equipment. This remedy is in addition
to, and not in limitation of, any remedies the Owner may have under the Contract
Documents, at law or in equity.

 

 



--------------------------------------------------------------------------------



 



§ 3.6 TAXES
The Contractor shall pay sales, consumer, use and similar taxes for the Work
provided by the Contractor that are legally enacted when bids are received or
negotiations concluded, whether or not yet effective or merely scheduled to go
into effect. This covenant shall survive the termination of the Contract
Documents and the completion of the Contractor’s design services and the Work.
§ 3.7 PERMITS, FEES, NOTICES AND COMPLIANCE WITH LAWS
§ 3.7.1 Unless otherwise provided in the Contract Documents, the Contractor
shall secure and pay for the building permit as well as for other permits, fees,
licenses, and inspections by government agencies necessary for proper execution
and completion of the Work that are customarily secured after execution of the
Contract and legally required at the time bids are received or negotiations
concluded.
§ 3.7.2 The Contractor shall comply with and give notices required by applicable
laws, statutes, codes, rules and regulations, and lawful orders of public
authorities applicable to performance of the Work. The Contractor shall perform
all design services and Work in conformity with such laws, codes, rules,
regulations and orders.
§ 3.7.3 If the Contractor performs Work knowing it to be contrary to applicable
laws, statutes, codes, rules and regulations, or lawful orders of public
authorities, the Contractor shall be responsible for correction of such Work and
shall bear the costs, losses and expenses attributable to correction.
§ 3.7.4 Concealed or Unknown Conditions. If the Contractor encounters conditions
at the Project site that are (1) subsurface or otherwise concealed physical
conditions that differ materially from those indicated in or reasonably inferred
from the Contract Documents or (2) unknown physical conditions of an unusual
nature, that differ materially from those ordinarily found to exist and
generally recognized as inherent in construction activities of the character
provided for in the Contract Documents, the Contractor shall promptly provide
notice to the Owner and the Architect promptly before conditions are disturbed
and in no event later than 21 days after first observance of the conditions. The
Architect will promptly investigate such conditions and, if the Architect
determines that they differ materially and cause an increase or decrease in the
Contractor’s cost of, or time required for, performance of any part of the Work,
the Owner and the Contractor will make any adjustment in the Contract Sum or
Contract Time, or both by Change Order. If the Architect determines that the
conditions at the site are not materially different from those indicated in or
reasonably inferred from the Contract Documents or do not cause an increase or
decrease in the Contractor’s cost of, or time required for, performance of any
part of the Work and that no change in the terms of the Contract is justified,
the Architect shall promptly notify the Owner and Contractor in writing, stating
the reasons. If either party disputes the Architect’s determination or
recommendation, that party may proceed as provided in Article 15.
§ 3.7.5 If, in the course of the Work, the Contractor encounters human remains
or recognizes the existence of burial markers, archaeological sites or wetlands
not indicated in the Contract Documents, the Contractor shall immediately
suspend any operations that would affect them and shall notify the Owner and
Architect. Upon receipt of such notice, the Owner shall promptly take any action
necessary to obtain governmental authorization required to resume the
operations. The Contractor shall continue to suspend such operations until
otherwise instructed by the Owner but shall continue with all other operations
that do not affect those remains or features. Requests for adjustments in the
Contract Sum and Contract Time arising from the existence of such remains or
features may be made as provided in Article 15.
§ 3.8 ALLOWANCES
§ 3.8.1 The Contractor shall include in the Contract Sum all allowances stated
in the Contract Documents. Items covered by allowances shall be supplied for
such amounts and by such persons or entities as the Owner may direct, but the
Contractor shall not be required to employ persons or entities to whom the
Contractor has reasonable objection.
§ 3.8.2 Unless otherwise provided in the Contract Documents,

  .1   Allowances shall cover the cost to the Contractor of materials and
equipment delivered at the site and all required taxes, less applicable trade
discounts;

 

 



--------------------------------------------------------------------------------



 



  .2   Contractor’s costs for unloading and handling at the site, labor,
installation costs, overhead, profit and other expenses contemplated for stated
allowance amounts shall be included in the Contract Sum but not in the
allowances; and

  .3   Whenever costs are more than or less than allowances, the Contract Sum
shall be adjusted accordingly by Change Order. The amount of the Change Order
shall reflect (1) the difference between actual costs and the allowances under
Section 3.8.2.1 and (2) changes in Contractor’s costs under Section 3.8.2.2;
provided, however, the Guaranteed Maximum Price shall not be exceeded.

§ 3.8.3 Materials and equipment under an allowance shall be selected by the
Owner with reasonable promptness.
§ 3.9 SUPERINTENDENT
§ 3.9.1 The Contractor shall employ a competent superintendent and necessary
assistants who shall be in attendance at the Project site during performance of
the Work. The superintendent shall represent the Contractor, and communications
given to the superintendent shall be as binding as if given to the Contractor.
§ 3.9.2 The Contractor, as soon as practicable after award of the Contract,
shall furnish in writing to the Owner through the Architect the name and
qualifications of a proposed superintendent. The Owner may reply within 14 days
to the Contractor in writing stating (1) whether the Owner or the Architect has
reasonable objection to the proposed superintendent or (2) that the Owner
requires additional time to review. Failure of the Owner to reply within the
14 day period shall constitute notice of no reasonable objection.
§ 3.9.3 The Contractor shall not employ a proposed superintendent to whom the
Owner or Architect has made reasonable and timely objection. The Contractor
shall not change the superintendent without the Owner’s consent, which shall not
unreasonably be withheld or delayed.
§ 3.10 CONTRACTOR’S CONSTRUCTION SCHEDULES
§ 3.10.1 The Contractor, promptly after being awarded the Agreement, shall
prepare and submit for the Architect’s review and Owner’s acceptance the
Contractor’s Master Project Construction Schedule for the Project which shall be
based on critical path methodology acceptable to the Owner and in sufficient
detail to allow for full evaluation and understanding by the Owner and
demonstrate for each element of Work its timing, duration and sequence
integrated in a logical order consistent with time limits under the Contract
Documents (the “Master Project Construction Schedule”). The Master Project
Construction Schedule will coordinate and integrate the Architect’s design
services with the construction, material and equipment delivery schedule of the
Contractor and all separate contractors for each portion of the Project. The
Master Project Construction Schedule will incorporate a detailed schedule for
the design and construction operations of the Project, including realistic
activity sequences and durations, time for Owner and Architect reviews and
approvals, allocation of labor and materials, processing of Shop Drawings and
Samples, delivery of items requiring long lead time procurement, and the Owner
occupancy requirements, particularly Substantial Completion, showing portions of
the Project having occupancy priority. The Master Project Construction Schedule
shall not exceed time limits current under the Contract Documents, shall be
revised at appropriate intervals as required by the conditions of the Work and
Project but not less often than monthly to reflect the then current conditions
and actual and anticipated progress, shall be related to the entire Project and
shall provide for expeditious and practicable execution of the Work and of the
responsibilities of all persons involved in the Project. Updates to the Master
Project Construction Schedule shall be based upon the same methodology and shall
be submitted to the Architect with every Application for Payment. Submission of
an updated Master Project Construction Schedule with each Application for
Payment shall be a mandatory condition precedent for the payment by the Owner to
the Contractor pursuant to an Application for Payment. The Owner shall not be
obligated to make payment on any Application for Payment that fails to include
an updated Master Project Construction Schedule reflecting the then-current
conditions on the Project and the anticipated progress of Work based on those
conditions. All requests for Change Orders, Modifications or additional
compensation from the Contractor affecting the Contract Time or Contract Sum
shall include information showing the specific effect of the changed, modified
or differing site condition on the Master Project Construction Schedule. Float
is an asset of the Project and may be used only with the consent of the Owner
and the Contractor, and such consent shall not be unreasonably withheld.
§ 3.10.2 The Contractor shall prepare a submittal schedule, promptly after being
awarded the Contract and thereafter as necessary to maintain a current submittal
schedule, and shall submit the schedule(s) for the Architect’s approval. The
Architect’s approval shall not unreasonably be delayed or withheld. The
submittal schedule shall (1) be coordinated with the Contractor’s Master Project
Construction Schedule, and (2) allow the Architect reasonable time to review
submittals. If the Contractor fails to submit a submittal schedule, the
Contractor shall not be entitled to any increase in Contract Sum or extension of
Contract Time based on the time required for review of submittals.

 

 



--------------------------------------------------------------------------------



 



§ 3.10.3 The Contractor shall perform the Work in general accordance with the
most recent updated Master Project Construction Schedule submitted to the Owner
and Architect.
§ 3.10.4 The Master Project Construction Schedule shall (i) provide a graphic
representation of all activities and events that will occur during the Project
by all persons involved; (ii) identify each phase of construction, installation,
testing, start-up and occupancy or use; and (iii) set forth dates that are
critical in ensuring the timely and orderly completion of the Project in
accordance with the requirements of the Contract Documents, including the
Substantial Completion Date and Final Completion Date (“Milestone Dates”). If
not accepted, the Master Project Construction Schedule shall be promptly revised
by the Contractor in accordance with the recommendations of the Owner and the
Architect and resubmitted for acceptance. The Contractor shall monitor the
progress of the Work for conformance with the requirements of the Master Project
Construction Schedule and shall promptly advise the Owner of any delays or
potential delays. The accepted Master Project Construction Schedule shall be
updated to reflect actual conditions as set forth in Section 3.10.1 or if
requested by either the Owner or the Architect. In the event any update
indicates any delays, the Contractor shall propose an affirmative plan to
correct the delay, including overtime and/or additional labor, if necessary. In
no event shall any update constitute an adjustment in the Contract Time, any
Milestone Date, or the Contract Sum unless any such adjustment is agreed to by
the Owner and authorized pursuant to Change Order.
§ 3.11 DOCUMENTS AND SAMPLES AT THE SITE
The Contractor shall maintain at the site for the Owner one copy of the
Drawings, Specifications, Addenda, Change Orders and other Modifications, in
good order and marked currently to indicate field changes and selections made
during construction, and one copy of approved Shop Drawings, Product Data,
Samples and similar required submittals. These shall be available to the
Architect and the Owner and shall be delivered to the Architect for submittal to
the Owner upon completion of the Work as a record of the Work as constructed.
§ 3.12 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES
§ 3.12.1 Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Contractor or a Subcontractor,
Sub-subcontractor, manufacturer, material and equipment supplier or distributor
to illustrate some portion of the Work.
§ 3.12.2 Product Data are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.
§ 3.12.3 Samples are physical examples that illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.
§ 3.12.4 Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents. Their purpose is to demonstrate the way by which the
Contractor proposes to conform to the information given and the design concept
expressed in the Contract Documents for those portions of the Work for which the
Contract Documents require submittals. Review by the Architect is subject to the
limitations of Section 4.2.7. Informational submittals upon which the Architect
is not expected to take responsive action may be so identified in the Contract
Documents. Submittals that are not required by the Contract Documents may be
returned by the Architect without action.
§ 3.12.5 The Contractor shall review for compliance with the Contract Documents,
approve and submit to the Architect Shop Drawings, Product Data, Samples and
similar submittals required by the Contract Documents in accordance with the
submittal schedule approved by the Architect or, in the absence of an approved
submittal schedule, with reasonable promptness and in such sequence as to cause
no delay in the Work or in the activities of the Owner or of separate
contractors.
§ 3.12.6 By submitting Shop Drawings, Product Data, Samples and similar
submittals, the Contractor represents to the Owner and Architect that the
Contractor has (1) reviewed and approved them, (2) determined and verified
materials, field measurements and field construction criteria related thereto,
or will do so and (3) checked and coordinated the information contained within
such submittals with the requirements of the Work and of the Contract Documents.
§ 3.12.7 The Contractor shall perform no portion of the Work for which the
Contract Documents require submittal and review of Shop Drawings, Product Data,
Samples or similar submittals until the respective submittal has been approved
by the Architect.

 

 



--------------------------------------------------------------------------------



 



§ 3.12.8 The Work shall be in accordance with approved submittals except that
the Contractor shall not be relieved of responsibility for deviations from
requirements of the Contract Documents by the Architect’s approval of Shop
Drawings, Product Data, Samples or similar submittals unless the Contractor has
specifically informed the Architect in writing of such deviation at the time of
submittal and (1) the Architect has given written approval to the specific
deviation as a minor change in the Work, or (2) a Change Order or Construction
Change Directive has been issued authorizing the deviation. The Contractor shall
not be relieved of responsibility for errors or omissions in Shop Drawings,
Product Data, Samples or similar submittals by the Architect’s approval thereof.
§ 3.12.9 The Contractor shall direct specific attention, in writing or on
resubmitted Shop Drawings, Product Data, Samples or similar submittals, to
revisions other than those requested by the Architect on previous submittals. In
the absence of such written notice, the Architect’s approval of a resubmission
shall not apply to such revisions.
§ 3.12.10 The Contractor shall not be required to provide professional services
that constitute the practice of architecture or engineering unless such services
are specifically required by the Contract Documents for a portion of the Work or
unless the Contractor needs to provide such services in order to carry out the
Contractor’s responsibilities for construction means, methods, techniques,
sequences and procedures. The Contractor shall not be required to provide
professional services in violation of applicable law. If professional design
services or certifications by a design professional related to systems,
materials or equipment are specifically required of the Contractor by the
Contract Documents, the Owner and the Architect will specify all performance and
design criteria that such services must satisfy. The Contractor shall cause such
services or certifications to be provided by a properly licensed design
professional, whose signature and seal shall appear on all drawings,
calculations, specifications, certifications, Shop Drawings and other submittals
prepared by such professional. Shop Drawings and other submittals related to the
Work designed or certified by such professional, if prepared by others, shall
bear such professional’s written approval when submitted to the Architect. The
Owner and the Architect shall be entitled to rely upon the adequacy, accuracy
and completeness of the services, certifications and approvals performed or
provided by such design professionals. Pursuant to this Section 3.12.10, the
Architect will review, approve or take other appropriate action on submittals
only for the limited purpose of checking for conformance with information given
and the design concept expressed in the Contract Documents. The Contractor shall
not be responsible for the adequacy of the performance and design criteria
specified by the Architect in the Contract Documents.
§ 3.13 USE OF SITE
§ 3.13.1 The Contractor shall confine operations at the site to areas permitted
by applicable laws, statutes, codes, rules and regulations, and lawful orders of
public authorities and the Contract Documents and shall not unreasonably
encumber the site with materials or equipment.
§ 3.13.2 Only materials and equipment that are to be used directly in the Work
shall be brought to and stored on the Project site by the Contractor. After
equipment is no longer required for the Work, it shall be promptly removed from
the Project site. Protection of construction materials and equipment stored at
the Project site from weather, theft, damage, and all other adversity is solely
the responsibility of the Contractor. The Contractor shall ensure that the Work,
at all times, is performed in a manner that affords reasonable access, both
vehicular and pedestrian, to the site of the Work and all adjacent areas. The
Work shall be performed, to the fullest extent reasonably possible, in such a
manner that public areas adjacent to the site of the Work shall be free from all
debris, building materials, and equipment that may cause hazardous conditions.
§ 3.13.3 Without limitation of any other provision of the Contract Documents,
the Contractor shall use all commercially reasonable efforts to minimize any
interference with the occupancy or beneficial use of (i) any areas and buildings
adjacent to the site of the Work and (ii) the Project in the event of partial
occupancy, as more specifically described in Section 9.9. Without prior approval
of the Owner, the Contractor shall not permit any workers to use any existing
facilities at the Project site, including, without limitation, lavatories,
toilets, entrances, and parking areas other than those designated by the Owner.
The Contractor shall use all commercially reasonable efforts to comply with all
rules and regulations promulgated by the Owner in connection with the use and
occupancy of the Project site and any areas and buildings adjacent to the site
of the Work.
§ 3.14 CUTTING AND PATCHING
§ 3.14.1 The Contractor shall be responsible for cutting, fitting or patching
required to complete the Work or to make its parts fit together properly. All
areas requiring cutting, fitting and patching shall be restored to the condition
existing prior to the cutting, fitting and patching, unless otherwise required
by the Contract Documents.

 

 



--------------------------------------------------------------------------------



 



§ 3.14.2 The Contractor shall not damage or endanger a portion of the Work or
fully or partially completed construction of the Owner or separate contractors
by cutting, patching or otherwise altering such construction, or by excavation.
The Contractor shall not cut or otherwise alter such construction by the Owner
or a separate contractor except with written consent of the Owner and of such
separate contractor; such consent shall not be unreasonably withheld. The
Contractor shall not unreasonably withhold from the Owner or a separate
contractor the Contractor’s consent to cutting or otherwise altering the Work.
§ 3.14.3 The Contractor, prior to starting excavation or trenching, shall give
notice to all applicable underground utility owners and perform other related
requirements imposed upon the Owner and the Contractor by applicable law. If any
underground utility owner fails to timely perform its obligations in response to
such notice, the Contractor shall immediately notify the Owner and the Architect
and contact the owner of the underground utility.
§ 3.15 CLEANING UP
§ 3.15.1 The Contractor shall keep the premises and surrounding area free from
accumulation of waste materials or rubbish caused by operations under the
Contract. At completion of the Work, the Contractor shall remove waste
materials, rubbish, the Contractor’s tools, construction equipment, machinery
and surplus materials from and about the Project.
§ 3.15.2 If the Contractor fails to clean up as provided in the Contract
Documents, the Owner may do so and Owner shall be entitled to reimbursement from
the Contractor.
§ 3.16 ACCESS TO WORK
The Contractor shall provide the Owner and Architect access to the Work in
preparation and progress wherever located.
§ 3.17 ROYALTIES, PATENTS AND COPYRIGHTS
The Contractor shall pay all royalties and license fees. The Contractor shall
defend suits or claims for infringement of copyrights and patent rights and
shall hold the Owner and Architect harmless from loss on account thereof, but
shall not be responsible for such defense or loss when a particular design,
process or product of a particular manufacturer or manufacturers is required by
the Contract Documents, or where the copyright violations are contained in
Drawings, Specifications or other documents prepared by the Owner or Architect.
However, if the Contractor has reason to believe that the required design,
process or product is an infringement of a copyright or a patent, the Contractor
shall be responsible for such loss unless such information is promptly furnished
to the Architect.
§ 3.18 INDEMNIFICATION
§ 3.18.1 To the fullest extent permitted by law the Contractor shall indemnify
and hold harmless the Owner, Architect, Architect’s consultants, and agents and
employees of any of them from and against claims, damages, losses and expenses,
including but not limited to attorneys’ fees, arising out of or resulting from
performance of the Work, provided that such claim, damage, loss or expense is
attributable to bodily injury, sickness, disease or death, or to injury to or
destruction of tangible property (other than the Work itself), but only to the
extent caused by the negligent acts or omissions of the Contractor, a
Subcontractor, anyone directly or indirectly employed by them or anyone for
whose acts they may be liable. Such obligation shall not be construed to negate,
abridge, or reduce other rights or obligations of indemnity which would
otherwise exist as to a party or person described in this Section 3.18.
§ 3.18.2 In claims against any person or entity indemnified under this
Section 3.18 by an employee of the Contractor, a Subcontractor, anyone directly
or indirectly employed by them or anyone for whose acts they may be liable, the
indemnification obligation under Section 3.18.1 shall not be limited by a
limitation on amount or type of damages, compensation or benefits payable by or
for the Contractor or a Subcontractor under workers’ compensation acts,
disability benefit acts or other employee benefit acts.
§ 3.18.3 To the extent of any claim against the Owner or the Owner’s
Representative, the Contractor does hereby expressly and specifically waive any
constitutional and statutory immunity from suit and causes of action brought by
employees provided to employers as well as any other similar immunity provided
for or by any statute, law or constitution of any other applicable state. The
indemnification obligations of Section 3.18 shall survive the termination of the
Contract and completion of the Work.
§ 3.19 START-UP Upon or as the completion of each part of the Project
approaches, the Contractor shall direct the testing, start-up and check-out of
all utilities and operating systems and equipment in accordance with the
Contract Documents. The testing, start-up and check-out will be thorough and
conducted in such a manner so as to discover any defects. The Contractor will
advise the Owner in writing of any defects.

 

 



--------------------------------------------------------------------------------



 



§ 3.20 TRAINING During the testing, start-up and check-out described in
Section 3.19, the Contractor shall provide for the Owner’s maintenance personnel
to receive training in the proper operation of, and performance of routine
maintenance on, all utilities, operating systems and equipment in accordance
with the Contract Documents. The Contractor shall videotape such training for
the Owner’s subsequent use.
ARTICLE 4 ARCHITECT
§ 4.1 GENERAL
§ 4.1.1 The Owner shall retain an architect lawfully licensed to practice
architecture or an entity lawfully practicing architecture in the jurisdiction
where the Project is located. That person or entity is identified as the
Architect in the Agreement and is referred to throughout the Contract Documents
as if singular in number.
§ 4.1.2 Duties, responsibilities and limitations of authority of the Architect
as set forth in the Contract Documents shall not be restricted, modified or
extended without written consent of the Owner and Architect. Consent shall not
be unreasonably withheld.
§ 4.1.3 If the employment of the Architect is terminated, the Owner shall employ
a successor architect whose status under the Contract Documents shall be that of
the Architect.
§ 4.2 ADMINISTRATION OF THE CONTRACT
§ 4.2.1 The Architect will provide administration of the Contract as described
in the Contract Documents and will be a representative of the Owner during
construction until final payment is due. The Architect will have authority to
act on behalf of the Owner only to the extent provided in the Contract
Documents.
§ 4.2.2 The Architect will visit the site at intervals appropriate to the stage
of construction, or as otherwise agreed with the Owner, to become generally
familiar with the progress and quality of the portion of the Work completed, and
to determine in general if the Work observed is being performed in a manner
indicating that the Work, when fully completed, will be in accordance with the
Contract Documents. However, the Architect will not be required to make
exhaustive or continuous on-site inspections to check the quality or quantity of
the Work. The Architect will not have control over, charge of, or responsibility
for, the construction means, methods, techniques, sequences or procedures, or
for the safety precautions and programs in connection with the Work, since these
are solely the Contractor’s rights and responsibilities under the Contract
Documents, except as provided in Section 3.3.1.
§ 4.2.3 On the basis of the site visits, the Architect will keep the Owner
reasonably informed about the progress and quality of the portion of the Work
completed, and report to the Owner (1) known deviations from the Contract
Documents and from the most recent construction schedule submitted by the
Contractor, and (2) defects and deficiencies observed in the Work. The Architect
will not be responsible for the Contractor’s failure to perform the Work in
accordance with the requirements of the Contract Documents. The Architect will
not have control over or charge of and will not be responsible for acts or
omissions of the Contractor, Subcontractors, or their agents or employees, or
any other persons or entities performing portions of the Work.
§ 4.2.4 COMMUNICATIONS FACILITATING CONTRACT ADMINISTRATION
The Owner and Contractor shall endeavor to communicate with each other through,
or with notice to, the Architect about matters arising out of or relating to the
Contract. Communications by and with the Architect’s consultants shall be
through, or with notice to, the Architect. Communications by and with
Subcontractors and material suppliers shall be through, or with notice to, the
Contractor. Communications by and with separate contractors shall be through, or
with notice to, the Owner.
§ 4.2.5 Based on the Architect’s evaluations of the Contractor’s Applications
for Payment, the Architect will review and certify the amounts due the
Contractor and will issue Certificates for Payment in such amounts.
§ 4.2.6 The Architect has authority to reject Work that does not conform to the
Contract Documents. Whenever the Architect considers it necessary or advisable,
the Architect will have authority to require inspection or testing of the Work
in accordance with Sections 13.5.2 and 13.5.3, whether or not such Work is
fabricated, installed or completed. However, neither this authority of the
Architect nor a decision made in good faith either to exercise or not to
exercise such authority shall give rise to a duty or responsibility of the
Architect to the Contractor, Subcontractors, material and equipment suppliers,
their agents or employees, or other persons or entities performing portions of
the Work.

 

 



--------------------------------------------------------------------------------



 



§ 4.2.7 The Architect will review and approve, or take other appropriate action
upon, the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, but only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents.
The Architect’s action will be taken in accordance with the submittal schedule
approved by the Architect or, in the absence of an approved submittal schedule,
with reasonable promptness while allowing sufficient time in the Architect’s
professional judgment to permit adequate review. Review of such submittals is
not conducted for the purpose of determining the accuracy and completeness of
other details such as dimensions and quantities, or for substantiating
instructions for installation or performance of equipment or systems, all of
which remain the responsibility of the Contractor as required by the Contract
Documents. The Architect’s review of the Contractor’s submittals shall not
relieve the Contractor of the obligations under Sections 3.3, 3.5 and 3.12. The
Architect’s review shall not constitute approval of safety precautions or,
unless otherwise specifically stated by the Architect, of any construction
means, methods, techniques, sequences or procedures. The Architect’s approval of
a specific item shall not indicate approval of an assembly of which the item is
a component.
§ 4.2.8 The Architect will prepare Change Orders and Construction Change
Directives, along with any required changes to the Contract Documents, and may
authorize minor changes in the Work as provided in Section 7.4. The Architect
will investigate and make determinations and recommendations regarding concealed
and unknown conditions as provided in Section 3.7.4. The Architect shall not
have any authority to bind the Owner for the payment of any costs or expenses or
to grant time extensions. The Architect shall not have any authority top
authorize the Contractor to perform additional or extra Work for which the
Contractor will seek payment or time extension.
§ 4.2.9 The Architect will conduct inspections to determine the date or dates of
Substantial Completion and the date of final completion; issue Certificates of
Substantial Completion pursuant to Section 9.8; receive and forward to the
Owner, for the Owner’s review and records, written warranties and related
documents required by the Contract and assembled by the Contractor pursuant to
Section 9.10; and issue a final Certificate for Payment pursuant to
Section 9.10.
§ 4.2.10 If the Owner and Architect agree, the Architect will provide one or
more project representatives to assist in carrying out the Architect’s
responsibilities at the site. The duties, responsibilities and limitations of
authority of such project representatives shall be as set forth in an exhibit to
be incorporated in the Contract Documents.
§ 4.2.11 The Architect will interpret and decide matters concerning performance
under, and requirements of, the Contract Documents on written request of either
the Owner or Contractor. The Architect’s response to such requests will be made
in writing within any time limits agreed upon or otherwise with reasonable
promptness.
§ 4.2.12 Interpretations and decisions of the Architect will be consistent with
the intent of, and reasonably inferable from, the Contract Documents and will be
in writing or in the form of drawings. When making such interpretations and
decisions, the Architect will endeavor to secure faithful performance by both
Owner and Contractor, will not show partiality to either and will not be liable
for results of interpretations or decisions rendered in good faith.
§ 4.2.13 The Architect’s decisions on matters relating to aesthetic effect in
connection with administration of the Contract will be final if consistent with
the intent expressed in the Contract Documents.
§ 4.2.14 The Architect will review and respond to requests for information about
the Contract Documents. The Architect’s response to such requests will be made
in writing within any time limits agreed upon or otherwise with reasonable
promptness. If appropriate, the Architect will prepare and issue supplemental
Drawings and Specifications in response to the requests for information.
ARTICLE 5 SUBCONTRACTORS
§ 5.1 DEFINITIONS
§ 5.1.1 A Subcontractor is a person or entity who has a direct contract with the
Contractor to perform a portion of the Work at the site. The term
“Subcontractor” is referred to throughout the Contract Documents as if singular
in number and means a Subcontractor or an authorized representative of the
Subcontractor. The term “Subcontractor” does not include a separate contractor
or subcontractors of a separate contractor. The Contractor shall remain
responsible to the Owner for all Work performed by Subcontractors.
§ 5.1.2 A Sub-subcontractor is a person or entity who has a direct or indirect
contract with a Subcontractor to perform a portion of the Work at the site. The
term “Sub-subcontractor” is referred to throughout the Contract Documents as if
singular in number and means a Sub-subcontractor or an authorized representative
of the Sub-subcontractor.

 

 



--------------------------------------------------------------------------------



 



§ 5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK
§ 5.2.1 Unless otherwise stated in the Contract Documents or the bidding or
proposal requirements, the Contractor, as soon as practicable after execution of
the Agreement, shall furnish in writing to the Owner through the Architect the
names of persons or entities (including those who are to furnish materials or
equipment fabricated to a special design) proposed for each principal portion of
the Work. The Architect may reply within 14 days to the Contractor in writing
stating (1) whether the Owner or the Architect has reasonable objection to any
such proposed person or entity or (2) that the Architect requires additional
time for review. Failure of the Owner or Architect to reply within the 14 day
period shall constitute notice of no reasonable objection.
§ 5.2.2 The Contractor shall not contract with a proposed person or entity to
whom the Owner or Architect has made reasonable and timely objection. The
Contractor shall not be required to contract with anyone to whom the Contractor
has made reasonable objection.
§ 5.2.3 If the Contractor proposes a Subcontractor or materials and equipment
supplier, or proposes to replace a Subcontractor or material and equipment
supplier approved by the Owner as provided in Section 3.1.2 and the Owner or
Architect has reasonable objection to a person or entity proposed by the
Contractor, the Contractor shall propose another to whom the Owner or Architect
has no reasonable objection. However, no increase in the Guaranteed Maximum
Price or Contract Time shall be allowed for such change and any contingency
amount for such changes shall not be included in the calculation of any shared
savings.
§ 5.2.4 The Contractor shall not substitute a Subcontractor, person or entity
previously selected if the Owner or Architect makes reasonable objection to such
substitution.
§ 5.3 SUBCONTRACTUAL RELATIONS
By appropriate agreement, written where legally required for validity, the
Contractor shall require each Subcontractor, to the extent of the Work to be
performed by the Subcontractor, to be bound to the Contractor by terms of the
Contract Documents, and to assume toward the Contractor all the obligations and
responsibilities, including the responsibility for safety of the Subcontractor’s
Work, which the Contractor, by these Documents, assumes toward the Owner and
Architect. Any provision in any subcontract or purchase order at variance with
the Contract Documents or which seeks to impose obligations on the Owner or the
Architect different from or in addition to those set forth in the Contract
Documents shall be void and unenforceable. Each subcontract agreement shall
preserve and protect the rights of the Owner and Architect under the Contract
Documents with respect to the Work to be performed by the Subcontractor so that
subcontracting thereof will not prejudice such rights, and shall allow to the
Subcontractor, unless specifically provided otherwise in the subcontract
agreement, the benefit of all rights, remedies and redress against the
Contractor that the Contractor, by the Contract Documents, has against the
Owner. Where appropriate, the Contractor shall require each Subcontractor to
enter into similar agreements with Sub-subcontractors. The Contractor shall make
available to each proposed Subcontractor, prior to the execution of the
subcontract agreement, copies of the Contract Documents to which the
Subcontractor will be bound, and, upon written request of the Subcontractor,
identify to the Subcontractor terms and conditions of the proposed subcontract
agreement that may be at variance with the Contract Documents. Subcontractors
will similarly make copies of applicable portions of such documents available to
their respective proposed Sub-subcontractors.
§ 5.4 CONTINGENT ASSIGNMENT OF SUBCONTRACTS
§ 5.4.1 Each subcontract agreement for a portion of the Work is assigned by the
Contractor to the Owner, provided that

  .1   assignment is effective only after termination of the Contract by the
Owner and only for those subcontract agreements that the Owner accepts by
notifying the Subcontractor and Contractor in writing; and

  .2   assignment is subject to the prior rights of the surety, if any,
obligated under bond relating to the Contract.

When the Owner accepts the assignment of a subcontract agreement, the Owner
assumes the Contractor’s rights and obligations under the subcontract, but only
commencing upon the date of the acceptance.
§ 5.4.2 Upon such assignment to the Owner under this Section 5.4, the Owner may
further assign the subcontract to a successor contractor or other entity.

 

 



--------------------------------------------------------------------------------



 



ARTICLE 6 CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
§ 6.1 OWNER’S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS
§ 6.1.1 The Contractor understands and agrees that the Owner has separately
contracted with third parties for the manufacture, supply, delivery and
installation of systems and equipment which are essential to and form the basis
of the Owner’s operations. The Contractor is responsible for the overall Project
and for the integration of its design and construction with the systems and
equipment provided and installed by the Owner’s separate contractors. The
Contractor understands that in connection with the installation of any system or
equipment by any separate contractors or manufacturers that the Contractor shall
oversee and coordinate the work of such contractors and that the Owner shall be
responsible only to the extent that its contracts with such separate contractors
requires supervising such work. The Contractor understands that it has the
responsibility to coordinate the Work with the work of the separate
contractors.. The Contractor shall cooperate with the Owner and the separate
contractors and shall incorporate the Work to be performed by such persons into
the Contractor’s Construction Schedules. If the Contractor claims that delay or
additional cost is involved because of such action by the Owner, the Contractor
shall make such Claim as provided in Article 15.
§ 6.1.2 The Owner and the Contractor recognize that the work required of the
Owner’s separate contractors may continue to be performed after Final Completion
of the Work under this Agreement. Without otherwise limiting the Contractor’s
obligations hereunder, it is understood and agreed that nothing herein shall
require the Contractor to oversee or coordinate the work of the Owner’s separate
contractors after Final Completion of the Work and acceptance thereof by the
Owner.§ 6.1.3 The Contractor shall provide for coordination of the activities of
the Owner’s own forces and of each separate contractor with the Work of the
Contractor, who shall cooperate with them. The Contractor shall participate with
other separate contractors and the Owner in reviewing their construction
schedules. The Contractor shall make any revisions to the Master Project
Construction Schedule deemed necessary after a joint review and mutual
agreement. The Contractor’s Master Project Construction Schedule shall then
constitute the schedule to be used by the Contractor, separate contractors and
the Owner until subsequently revised.
§ 6.1.4 Unless otherwise provided in the Contract Documents, when the Owner
performs construction or operations related to the Project with the Owner’s own
forces, the Owner shall be deemed to be subject to the same obligations and to
have the same rights that apply to the Contractor under the Conditions of the
Contract, including, without excluding others, those stated in Article 3, this
Article 6 and Articles 10, 11 and 12.
§ 6.1.5 The Contractor shall be responsible to prepare the Work for all
equipment to be installed by others for the Project.
§ 6.2 MUTUAL RESPONSIBILITY
§ 6.2.1 The Contractor shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Contractor’s construction and operations with theirs as required by the
Contract Documents.
§ 6.2.2 If part of the Contractor’s Work depends for proper execution or results
upon construction or operations by the Owner or a separate contractor, the
Contractor shall, prior to proceeding with that portion of the Work, promptly
report to the Architect apparent discrepancies or defects in such other
construction that would render it unsuitable for such proper execution and
results. Failure of the Contractor so to report shall constitute an
acknowledgment that the Owner’s or separate contractor’s completed or partially
completed construction is fit and proper to receive the Contractor’s Work,
except as to defects not then reasonably discoverable.
§ 6.2.3 The Contractor shall reimburse the Owner for costs the Owner incurs that
are payable to a separate contractor because of the Contractor’s delays,
improperly timed activities or defective construction. The Owner shall be
responsible to the Contractor for costs the Contractor incurs because of a
separate contractor’s delays, improperly timed activities, damage to the Work or
defective construction.
§ 6.2.4 The Contractor shall promptly remedy damage the Contractor wrongfully
causes to completed or partially completed construction or to property of the
Owner or separate contractors as provided in Section 10.2.5.
§ 6.2.5 The Owner and each separate contractor shall have the same
responsibilities for cutting and patching as are described for the Contractor in
Section 3.14.

 

 



--------------------------------------------------------------------------------



 



§ 6.3 OWNER’S RIGHT TO CLEAN UP
If a dispute arises among the Contractor, separate contractors and the Owner as
to the responsibility under their respective contracts for maintaining the
premises and surrounding area free from waste materials and rubbish, the Owner
may clean up and the Architect will allocate the cost among those responsible.
ARTICLE 7 CHANGES IN THE WORK
§ 7.1 GENERAL
§ 7.1.1 Changes in the Work may be accomplished after execution of the Contract,
and without invalidating the Contract, by Change Order, Construction Change
Directive or order for a minor change in the Work, subject to the limitations
stated in this Article 7 and elsewhere in the Contract Documents.
§ 7.1.2 A Change Order shall be based upon agreement among the Owner, Contractor
and Architect; a Construction Change Directive requires agreement by the Owner
and Architect and may or may not be agreed to by the Contractor; an order for a
minor change in the Work may be issued by the Architect alone.
§ 7.1.3 Changes in the Work shall be performed under applicable provisions of
the Contract Documents, and the Contractor shall proceed promptly, unless
otherwise provided in the Change Order, Construction Change Directive or order
for a minor change in the Work. Except as permitted in Section 7.3 and 9.7.2, a
change in the Contract Sum, the Contract Time or the Contract Documents shall be
accomplished only by Change Order. Accordingly, no course of conduct or dealings
between the parties, nor express or implied acceptance of alterations or
additions to the Work, and no claim that Owner has been unjustly enriched by any
alteration of or addition to the Work shall be the basis of any claim to an
increase in any amounts due under the Contract Documents or a change in any time
period provided for in the Contract Documents.
§ 7.2 CHANGE ORDERS
§ 7.2.1 A Change Order is a written instrument prepared by the Architect and
signed by the Owner, Contractor and Architect stating their agreement upon all
of the following:

  .1   The change in the Work and the Contract Documents;     .2   The amount of
the adjustment, if any, in the Contract Sum; and     .3   The extent of the
adjustment, if any, in the Contract Time.

§ 7.2.2 Agreement on any Change Order shall constitute a final settlement of all
matters relating to the change in the Work that is the subject of the Change
Order, including, but not limited to, all direct and indirect costs and
consequential damages associated with such change and any and all adjustments to
the Contract Sum, the Contract Time, the Contract Documents and the Master
Project Construction Schedule.
§ 7.3 CONSTRUCTION CHANGE DIRECTIVES
§ 7.3.1 A Construction Change Directive is a written signed by the Owner
requiring a change in the Work or the Contract Documents prior to agreement on
adjustment, if any, in the Contract Sum or Contract Time, or both. The Owner may
by Construction Change Directive, without invalidating the Contract, order
changes in the Work consisting of additions, deletions or other revisions, the
Contract Sum and Contract Time being adjusted accordingly.
§ 7.3.2 A Construction Change Directive shall be used in the absence of total
agreement on the terms of a Change Order.
§ 7.3.3 If the Construction Change Directive provides for an adjustment to the
Contract Sum, the adjustment shall be based on one of the following methods:

  .1   Mutual acceptance of a lump sum properly itemized and supported by
sufficient substantiating data to permit evaluation;

  .2   Unit prices stated in the Contract Documents or subsequently agreed upon;

  .3   Cost to be determined in a manner agreed upon by the parties and a
mutually acceptable fixed or percentage fee; or

  .4   As provided in Section 7.3.7.

§ 7.3.4 If unit prices are stated in the Contract Documents or subsequently
agreed upon, and if quantities originally contemplated are materially changed in
a proposed Change Order or Construction Change Directive so that application of
such unit prices to quantities of Work proposed will cause substantial inequity
to the Owner or Contractor, the applicable unit prices shall be equitably
adjusted.

 

 



--------------------------------------------------------------------------------



 



§ 7.3.5 Upon receipt of a Construction Change Directive, and conditioned upon
the Owner having made timely payments of undisputed amounts when due under this
Agreement, the Contractor shall promptly proceed with the change in the Work
involved and advise the Architect of the Contractor’s agreement or disagreement
with the method, if any, provided in the Construction Change Directive for
determining the proposed adjustment in the Contract Sum or Contract Time.
§ 7.3.6 A Construction Change Directive signed by the Contractor indicates the
Contractor’s agreement therewith, including adjustment in Contract Sum and
Contract Time or the method for determining them. Such agreement shall be
effective immediately and shall be recorded as a Change Order.
§ 7.3.7 If the Contractor does not respond promptly or disagrees with the method
for adjustment in the Contract Sum, the Owner shall determine the method and the
adjustment on the basis of reasonable expenditures and savings of those
performing the Work attributable to the change, but not including, an amount for
overhead and profit. In such case, and also under Section 7.3.3.3, the
Contractor shall keep and present, in such form as the Owner may prescribe, an
itemized accounting together with appropriate supporting data. Unless otherwise
provided in the Contract Documents, costs for the purposes of this Section 7.3.7
shall be limited to the following:

  .1   Costs of labor, including social security, old age and unemployment
insurance, fringe benefits required by agreement or custom, and workers’
compensation insurance;

  .2   Costs of materials, supplies and equipment, including cost of
transportation, whether incorporated or consumed;

  .3   Rental costs of machinery and equipment, exclusive of hand tools, whether
rented from the Contractor or others;

  .4   Costs of premiums for all bonds and insurance, permit fees, and sales,
use or similar taxes related to the Work; and

  .5   Additional costs of supervision and field office personnel directly
attributable to the change.

Unless otherwise established in the Contract, (i) the rental value of the
Contractor’s own equipment shall not exceed the rates in the current edition of
“Compilation of Rental Rates for Construction Equipment,” prepared by Associated
Equipment Distributors, Oak Brook, Illinois, and (ii) the aggregate amounts
charged to the owner for such equipment shall not exceed the fair market value.
§ 7.3.8 The amount of credit to be allowed by the Contractor to the Owner for a
deletion or change that results in a net decrease in the Contract Sum shall be
actual net cost, including an amount for overhead and profits set forth in the
Agreement, as confirmed by the Architect. When both additions and credits
covering related Work or substitutions are involved in a change, the allowance
for overhead and profit shall be figured on the basis of net cost amount, if
any, with respect to that change.
§ 7.3.9 If the Contractor does not respond promptly, or disagrees with the
method for adjustment in the Contract Time, the method and the adjustment shall
be determined by extending the Contract Time one work day for each work day of
actual excusable delay in accordance with the Contract Documents.
§ 7.3.10 Pending final determination of the total cost of a Construction Change
Directive to the Owner, the Contractor may request payment for Work completed
under the Construction Change Directive in Applications for Payment.
§ 7.3.11 When the Owner and Contractor agree with a determination made by the
Architect concerning the adjustments in the Contract Sum and Contract Time or
the Contract Documents, or otherwise reach agreement upon the adjustments, such
agreement shall be effective immediately and the Architect will prepare a Change
Order. Change Orders may be issued for all or any part of a Construction Change
Directive.
§ 7.4 MINOR CHANGES IN THE WORK
The Architect has authority to order minor changes in the Work not involving
adjustment in the Contract Sum or extension of the Contract Time and not
inconsistent with the intent of the Contract Documents. Such changes will be
effected by written notice signed by the Architect to the Owner and Contractor.
ARTICLE 8 TIME
§ 8.1 DEFINITIONS
§ 8.1.1 Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the Work.

 

 



--------------------------------------------------------------------------------



 



§ 8.1.2 The date of commencement of the Work is the date established in the
Agreement.
§ 8.1.3 The date of Substantial Completion is the date certified by the
Architect in accordance with Section 9.8.
§ 8.1.4 The term “day” as used in the Contract Documents shall mean calendar day
unless otherwise specifically defined.
§ 8.1.5 When any period of time is referred to in the Contract Documents by
days, it shall be computed to exclude the first and include the last day of such
period. If the last day of any such period falls on a Saturday, Sunday or a
legal holiday, such day will be omitted from the computation and such period
shall be deemed to end on the next succeeding day which is not a Saturday,
Sunday or legal holiday.
§ 8.1.6 Except as excluded under Section 8.1.5, the Contract Time and all time
periods referred to in the Contract Documents includes Saturdays, Sundays, and
all legal holidays.
§ 8.2 PROGRESS AND COMPLETION
§ 8.2.1 Time limits stated in the Contract Documents are of the essence of the
Contract. By executing the Agreement the Contractor confirms that the Contract
Time is a reasonable period for performing the Work.
§ 8.2.2 The Contractor shall not knowingly, except by agreement or instruction
of the Owner in writing, prematurely commence operations on the site or
elsewhere prior to the effective date of insurance required by Article 11 to be
furnished by the Contractor and Owner. The date of commencement of the Work
shall not be changed by the effective date of such insurance.
§ 8.2.3 The Contractor shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time.
§ 8.3 DELAYS AND EXTENSIONS OF TIME
§ 8.3.1 If the critical path of the Work is delayed at any time in the
commencement or progress of the Work by an act or neglect of the Owner or
Architect, or of an employee of either, or of a separate contractor employed by
the Owner; or by changes ordered in the Work; or by general labor disputes not
related to the Project, fire, unusual delay in deliveries, unavoidable
casualties or other causes beyond the Contractor’s control; or by delay
authorized by the Owner pending mediation and arbitration; or by other causes
that the Architect determines may justify delay, then the Contract Time shall be
extended by Change Order for such reasonable time as the Architect may
determine. No adjustments to the Contract Time shall be permitted to the extent
a delay (i) is caused, or could have been anticipated by the Contractor,
(ii) could be limited or avoided by the Contractor’s timely notice to the Owner
of the delay or reasonable likelihood that a delay will occur, or (iii) is of a
duration of one day or less. The Contract Time shall be extended only by a
Change Order demonstrating the justification, evidence of actual work days
delayed and the effect on the Construction Schedule.
§ 8.3.2 Claims relating to time shall be made in accordance with applicable
provisions of Article 15.
§ 8.3.3 To the extent permitted by applicable law, this Section 8.3 precludes
recovery of damages for delay by either party under other provisions of the
Contract Documents, except liquidated damages as provided in the Contract
Documents.
§ 8.3.4 If the Contractor submits a schedule or progress report indicating, or
otherwise expresses in writing an intention to achieve, completion of the Work
prior to any Substantial Completion or other similar date required by the
Contract Documents or expiration of the Contract Time, an activity shall be
added to the construction schedule equal in duration to the period of time
between the intended completion date and the date of Substantial Completion. No
liability of the Owner to the Contractor for any failure of the Contractor to so
complete the Work shall be created or implied regardless of the cause of or
reason for the Contractor’s failure to do so.
ARTICLE 9 PAYMENTS AND COMPLETION
§ 9.1 CONTRACT SUM
The Contract Sum is stated in the Agreement and, including authorized
adjustments, is the total amount payable by the Owner to the Contractor for
performance of the Work under the Contract Documents.

 

 



--------------------------------------------------------------------------------



 



§ 9.2 SCHEDULE OF VALUES
The Contractor shall submit to the Architect, before the first Application for
Payment, a schedule of values allocating the entire Contract Sum to the various
portions of the Work and prepared in such form and supported by such data to
substantiate its accuracy as the Architect may require. This schedule, unless
objected to by the Architect, shall be used as a basis for reviewing the
Contractor’s Applications for Payment. The schedule of values may be updated to
reflect changes in the allocation of the Contract Sum.
§ 9.3 APPLICATIONS FOR PAYMENT
§ 9.3.1 At least ten days before the date established for each progress payment,
the Contractor shall submit to the Architect an itemized Application for Payment
prepared in accordance with the schedule of values, if required under
Section 9.2, for completed portions of the Work. Such application shall be
notarized, if required, and supported by lien waivers or releases from the
Contractor and all applicable Subcontractors and material and equipment
suppliers in form and substance satisfactory to the Architect and such data
substantiating the Contractor’s right to payment as the Owner or Architect may
require, such as copies of requisitions from Subcontractors and material and
equipment suppliers, and shall reflect retainage if provided for in the Contract
Documents.
§ 9.3.1.1 As provided in Section 7.3.10, such applications may include requests
for payment on account of changes in the Work that have been properly authorized
by Construction Change Directives, or by interim determinations of the
Architect, but not yet included in Change Orders.
§ 9.3.1.2
§ 9.3.1.3 Each Application for Payment shall be accompanied by the following,
all in form and substance satisfactory to the Owner: (i) current conditional
lien waivers or releases from the Contractor and all applicable Subcontractors,
Sub-subcontractors, and material and equipment suppliers, the amount of each
such subcontract or purchase order, the amount requested for any Subcontractor
and material and equipment supplier in the requested progress payment, and the
amount to be paid to the Contractor from such progress payment; (ii) duly
executed unconditional waivers of mechanics’ liens or releases from all
applicable Subcontractors and Sub-subcontractors and material and equipment
supplies establishing payment or satisfaction of payment of all amounts
requested by the Contractor on behalf of such entities or persons in any
previous Application for Payment; and (iii) all information and materials
required to comply with the requirements of the Contract Documents or reasonably
requested by the Owner or the Architect.
§ 9.3.2 Unless otherwise provided in the Contract Documents, payments shall be
made on account of materials and equipment delivered and suitably stored at the
site for subsequent incorporation in the Work. If approved in advance by the
Owner, payment may similarly be made for materials and equipment suitably stored
off the site at a location agreed upon in writing. Payment for materials and
equipment stored on or off the site shall be conditioned upon compliance by the
Contractor with procedures satisfactory to the Owner to establish the Owner’s
title to such materials and equipment or otherwise protect the Owner’s interest,
and shall include the costs of applicable insurance, storage and transportation
to the site for such materials and equipment stored off the site.
§ 9.3.3 The Contractor warrants that title to all Work covered by an Application
for Payment will pass to the Owner no later than the time of payment. The
Contractor further warrants that upon submittal of an Application for Payment
all Work for which Certificates for Payment have been previously issued and
payments received from the Owner shall, to the best of the Contractor’s
knowledge, information and belief, be free and clear of liens, claims, security
interests or encumbrances in favor of the Contractor, Subcontractors, material
suppliers, or other persons or entities making a claim by reason of having
provided labor, materials and equipment relating to the Work. Notwithstanding
the foregoing, Owner reserves the right to settle any disputed mechanic’s or
material and equipment supplier’s lien claim by payments to the lien claimant or
by such other means as the Owner, in the Owner’s sole discretion, determines is
the most economical or advantageous method of settling the dispute. The
Contractor shall promptly reimburse the Owner, upon demand, for any payments so
made.
§ 9.4 CERTIFICATES FOR PAYMENT
§ 9.4.1 The Architect will, within seven days after receipt of the Contractor’s
Application for Payment, either issue to the Owner a Certificate for Payment,
with a copy to the Contractor, for such amount as the Architect determines is
properly due, or notify the Contractor and Owner in writing of the Architect’s
reasons for withholding certification in whole or in part as provided in
Section 9.5.1.

 

 



--------------------------------------------------------------------------------



 



§ 9.4.2 The issuance of a Certificate for Payment will constitute a
representation by the Architect to the Owner, based on the Architect’s
evaluation of the Work and the data comprising the Application for Payment,
that, to the best of the Architect’s knowledge, information and belief, the Work
has progressed to the point indicated and that the quality of the Work is in
accordance with the Contract Documents. The foregoing representations are
subject to an evaluation of the Work for conformance with the Contract Documents
upon Substantial Completion, to results of subsequent tests and inspections, to
correction of minor deviations from the Contract Documents prior to completion
and to specific qualifications expressed by the Architect. The issuance of a
Certificate for Payment will further constitute a representation that the
Contractor is entitled to payment in the amount certified. However, the issuance
of a Certificate for Payment will not be a representation that the Architect has
(1) made exhaustive or continuous on-site inspections to check the quality or
quantity of the Work, (2) reviewed construction means, methods, techniques,
sequences or procedures, (3) reviewed copies of requisitions received from
Subcontractors and material suppliers and other data requested by the Owner to
substantiate the Contractor’s right to payment, or (4) made examination to
ascertain how or for what purpose the Contractor has used money previously paid
on account of the Contract Sum.
§ 9.5 DECISIONS TO WITHHOLD CERTIFICATION
§ 9.5.1 The Architect may withhold a Certificate for Payment in whole or in
part, to the extent reasonably necessary to protect the Owner, if in the
Architect’s opinion the representations to the Owner required by Section 9.4.2
cannot be made that the Owner is reasonably likely to be entitled to liquidated
damages. If the Architect is unable to certify payment in the amount of the
Application, the Architect will notify the Contractor and Owner as provided in
Section 9.4.1. If the Contractor and Architect cannot agree on a revised amount,
the Architect will promptly issue a Certificate for Payment for the amount for
which the Architect is able to make such representations to the Owner. The
Architect may also withhold a Certificate for Payment or, because of
subsequently discovered evidence, may nullify the whole or a part of a
Certificate for Payment previously issued, to such extent as may be necessary in
the Architect’s opinion to protect the Owner from loss for which the Contractor
is responsible, including loss resulting from acts and omissions described in
Section 3.3.2, because of

  .1   defective Work not remedied;

  .2   third party claims filed or reasonable evidence indicating probable
filing of such claims unless security acceptable to the Owner is provided by the
Contractor;

  .3   failure of the Contractor to make payments properly to Subcontractors or
for labor, materials or equipment;

  .4   reasonable evidence that the Work cannot be completed for the unpaid
balance of the Contract Sum or by any applicable milestone or completion date;

  .5   damage to the Owner or a separate contractor;

  .6   reasonable evidence that the Work will not be completed within the
Contract Time, and that the unpaid balance would not be adequate to cover actual
or liquidated damages for the anticipated delay;

  .7   failure to carry out the Work in accordance with the Contract Documents;
or

  .8   other material breach of the Contractor to perform in accordance with the
Contract Documents.

§ 9.5.2 When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld. The withholding of
certification for any of the reasons described above shall not be grounds for
suspension or termination of performance by the Contractor.
§ 9.5.3 If the Architect withholds certification for payment under
Section 9.5.1.3, the Owner may, at its sole option, issue joint checks to the
Contractor and to any Subcontractor or material or equipment suppliers to whom
the Contractor failed to make payment for Work properly performed or material or
equipment suitably delivered. If the Owner makes payments by joint check, the
Owner shall notify the Architect and the Architect will reflect such payment on
the next Certificate for Payment.
§ 9.6 PROGRESS PAYMENTS
§ 9.6.1 After the Architect has issued a Certificate for Payment, the Owner
shall make payment of undisputed amounts in the manner and within the time
provided in the Contract Documents, and shall so notify the Architect.
§ 9.6.2 The Contractor shall pay each Subcontractor no later than seven days
after receipt of payment from the Owner the amount to which the Subcontractor is
entitled, reflecting percentages actually retained from payments to the
Contractor on account of the Subcontractor’s portion of the Work. The Contractor
shall, by appropriate agreement with each Subcontractor, require each
Subcontractor to make payments to Sub-subcontractors in a similar manner.
§ 9.6.3 The Architect will, on request, furnish to a Subcontractor, if
practicable, information regarding percentages of completion or amounts applied
for by the Contractor and action taken thereon by the Architect and Owner on
account of portions of the Work done by such Subcontractor.

 

 



--------------------------------------------------------------------------------



 



§ 9.6.4 The Owner has the right to request written evidence from the Contractor
that the Contractor has properly paid Subcontractors and material and equipment
suppliers amounts paid by the Owner to the Contractor for subcontracted Work. If
the Contractor fails to furnish such evidence within seven days, the Owner shall
have the right to contact Subcontractors and material and equipment suppliers to
ascertain whether they have been properly paid. Neither the Owner nor Architect
shall have an obligation to pay or to see to the payment of money to a
Subcontractor, except as may otherwise be required by law.
§ 9.6.5 Contractor payments to material and equipment suppliers shall be treated
in a manner similar to that provided in Sections 9.6.2, 9.6.3 and 9.6.4.
§ 9.6.6 A Certificate for Payment, a progress payment, or partial or entire use
or occupancy of the Project by the Owner shall not constitute acceptance of Work
not in accordance with the Contract Documents.
§ 9.6.7 Unless the Contractor provides the Owner with a payment bond in the full
penal sum of the Contract Sum, payments received by the Contractor for Work
properly performed by Subcontractors and suppliers shall be held by the
Contractor for those Subcontractors or suppliers who performed Work or furnished
materials, or both, under contract with the Contractor for which payment was
made by the Owner. Nothing contained herein shall require money to be placed in
a separate account and not commingled with money of the Contractor, shall create
any fiduciary liability or tort liability on the part of the Contractor for
breach of trust or shall entitle any person or entity to an award of punitive
damages against the Contractor for breach of the requirements of this provision.
§ 9.7 FAILURE OF PAYMENT
§ 9.7.1 Except as provided in Sections 9.5 and 9.6, if the Architect does not
issue a Certificate for Payment, through no fault of the Contractor, within
seven days after receipt of the Contractor’s Application for Payment, or if the
Owner does not pay the Contractor an undisputed amount within seven days after
the date established in the Contract Documents the amount certified by the
Architect or awarded by binding dispute resolution, then the Contractor may,
upon seven additional days’ written notice to the Owner and Architect, stop the
Work until payment of the amount owing has been received. The Contract Time
shall be extended appropriately and the Contract Sum shall be increased by the
amount of the Contractor’s reasonable costs of shut-down, delay and start-up,
plus interest as provided for in the Contract Documents.
§ 9.7.2 If the Owner is entitled to reimbursement or payment from the Contractor
under or pursuant to the Contract Documents, such payment shall be made promptly
upon demand by the Owner. Notwithstanding anything contained in the Contract
Documents to the contrary, if the Contractor fails to promptly make any payment
due the Owner, or if the Owner incurs any costs and expenses to cure any default
of the Contractor or to correct defective Work, the Owner shall have an absolute
right to offset such amount against the Contract Sum and may, in the Owner’s
sole discretion, elect either to (i) deduct an amount equal to that which the
Owner is entitled from any payment then or thereafter due the Contractor from
the Owner, or (ii) issue a written notice to the Contractor reducing the
Contract Sum by an amount equal to that which the Owner is entitled.
§ 9.8 SUBSTANTIAL COMPLETION
§ 9.8.1 Substantial Completion means that the Project has been completed to the
extent that the Owner is able to produce saleable products on the new production
line in the Project at a full commercial production rate. As a condition to
Substantial Completion, the Contractor shall have tested all of the various
components of the Project to assure that they are working properly at their
intended efficiency and quality and all necessary government permits shall have
been obtained with regard to the Project.
§ 9.8.2 When the Contractor considers that the Project, or a portion thereof
which the Owner agrees to accept separately, is substantially complete, the
Contractor shall prepare and submit to the Architect a comprehensive list of
items to be completed or corrected prior to final payment. Failure to include an
item on such list does not alter the responsibility of the Contractor to
complete all Work in accordance with the Contract Documents.
§ 9.8.3 Upon receipt of the Contractor’s list, the Architect will make an
inspection to determine whether the Work or designated portion thereof is
substantially complete. If the Architect’s inspection discloses any item,
whether or not included on the Contractor’s list, which is not sufficiently
complete in accordance with the Contract Documents so that the Owner can use the
Project or designated portion thereof to produce saleable products on the new
production line in the Project at a full commercial rate, the Contractor shall,
before issuance of the Certificate of Substantial Completion, complete or
correct such item upon notification by the Architect. In such case, the
Contractor shall then submit a request for another inspection by the Architect
to determine Substantial Completion.

 

 



--------------------------------------------------------------------------------



 



§ 9.8.4 When the Project or designated portion thereof is substantially
complete, the Architect will prepare a Certificate of Substantial Completion
that shall establish the date of Substantial Completion, shall establish
responsibilities of the Owner and Contractor for security, maintenance, heat,
utilities, damage to the Work and insurance, and shall fix the time within which
the Contractor shall finish all items on the list accompanying the Certificate.
Warranties required by the Contract Documents shall commence on the date of
Substantial Completion of the Project or designated portion thereof unless
otherwise provided in the Certificate of Substantial Completion.
§ 9.8.5 The Certificate of Substantial Completion shall be submitted to the
Owner and Contractor for their written acceptance of responsibilities assigned
to them in such Certificate.
§ 9.9 PARTIAL OCCUPANCY OR USE
§ 9.9.1 The Owner may occupy or use any completed or partially completed portion
of the Work at any stage when such portion is designated by separate written
agreement with the Contractor, provided such occupancy or use is consented to by
the insurer as required under Section 11.3.1.5 and authorized by public
authorities having jurisdiction over the Project. Such partial occupancy or use
may commence whether or not the portion is substantially complete, provided the
Owner and Contractor have accepted in writing the responsibilities assigned to
each of them for payments, retainage, if any, security, maintenance, heat,
utilities, damage to the Work and insurance, and have agreed in writing
concerning the period for correction of the Work and commencement of warranties
required by the Contract Documents. When the Contractor considers a portion
substantially complete, the Contractor shall prepare and submit a list to the
Architect as provided under Section 9.8.2. Consent of the Contractor to partial
occupancy or use shall not be unreasonably withheld. The stage of the progress
of the Work shall be determined by written agreement between the Owner and
Contractor or, if no agreement is reached, by decision of the Architect.
§ 9.9.2 Immediately prior to such partial occupancy or use, the Owner,
Contractor and Architect shall jointly inspect the area to be occupied or
portion of the Work to be used in order to determine and record the condition of
the Work.
§ 9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Work shall not constitute acceptance of Work not complying with
the requirements of the Contract Documents.
§ 9.10 FINAL COMPLETION AND FINAL PAYMENT
§ 9.10.1 Upon receipt of the Contractor’s written notice that the Work is ready
for final inspection and acceptance and upon receipt of a final Application for
Payment, the Architect will promptly make such inspection and, when the
Architect finds the Work acceptable under the Contract Documents and the
Contract fully performed, the Architect will promptly issue a final Certificate
for Payment stating that to the best of the Architect’s knowledge, information
and belief, and on the basis of the Architect’s on-site visits and inspections,
the Project has been completed in accordance with terms and conditions of the
Contract Documents and that the entire balance found to be due the Contractor
and noted in the final Certificate, including retainage, is due and payable. The
Owner shall pay retainage as part of the final payment. The Architect’s final
Certificate for Payment will constitute a further representation that conditions
listed in Section 9.10.2 as precedent to the Contractor’s being entitled to
final payment have been fulfilled.
§ 9.10.2 Neither final payment nor any remaining retained percentage shall
become due until the Contractor submits to the Architect (1) an affidavit that
payrolls, bills for materials and equipment, and other indebtedness connected
with the Work for which the Owner or the Owner’s property might be responsible
or encumbered (less amounts withheld by Owner) have been paid or otherwise
satisfied, (2) a certificate evidencing that insurance required by the Contract
Documents to remain in force after final payment is currently in effect and will
not be canceled or allowed to expire until at least 30 days’ prior written
notice has been given to the Owner, (3) a written statement that the Contractor
knows of no substantial reason that the insurance will not be renewable to cover
the period required by the Contract Documents, (4) consent of surety, if any, to
final payment and, (5) all warranties, guarantees and other documents required
by the Contract Documents have been assembled and delivered to the Owner,
(6) all “as built” drawings (plan and elevation) for utilities and the Project
have been delivered to the Owner in electronic AutoCAD format, and (7), if
required by the Owner, other data establishing payment or satisfaction of
obligations, such as receipts, releases and waivers of liens, claims, security
interests or encumbrances arising out of the Contract, to the extent and in such
form as may be designated by the Owner. If a Subcontractor or material and
equipment supplier refuses to furnish a release or waiver required by the Owner,
and if the Owner has made timely payments of undisputed amounts due the
Contractor, the Contractor may furnish a bond satisfactory to the Owner to
indemnify the Owner against such lien. If such lien remains unsatisfied after
payments are made, the Contractor shall refund to the Owner all money that the
Owner may be compelled to pay in discharging such lien, including all costs and
reasonable attorneys’ fees. Based upon the “as built” drawings provided by the
Contractor, the Architect shall prepare record drawings showing the Project as
constructed and deliver the record drawings to the Owner.

 

 



--------------------------------------------------------------------------------



 



§ 9.10.3 If, after Substantial Completion of the Work, final completion thereof
is materially delayed through no fault of the Contractor or by issuance of
Change Orders affecting final completion, and the Architect so confirms, the
Owner shall, upon application by the Contractor and certification by the
Architect, and without terminating the Contract, make payment of the balance due
for that portion of the Work fully completed and accepted. If the remaining
balance for Work not fully completed or corrected is less than retainage
stipulated in the Contract Documents, and if bonds have been furnished, the
written consent of surety to payment of the balance due for that portion of the
Work fully completed and accepted shall be submitted by the Contractor to the
Architect prior to certification of such payment. Such payment shall be made
under terms and conditions governing final payment, except that it shall not
constitute a waiver of claims.
§ 9.10.4 The making of final payment shall constitute a waiver of Claims by the
Owner except those arising from

  .1   liens, Claims, security interests or encumbrances arising out of the
Contract and unsettled;

  .2   failure of the Work to comply with the requirements of the Contract
Documents whether the defect is patent or latent; or

  .3   terms of warranties required by the Contract Documents.

§ 9.10.5 Acceptance of final payment by the Contractor, a Subcontractor or
material or equipment supplier shall constitute a waiver of claims by that payee
except those previously made in writing in accordance with the Contract
Documents and identified by that payee as unsettled at the time of final
Application for Payment.
ARTICLE 10 PROTECTION OF PERSONS AND PROPERTY
§ 10.1 SAFETY PRECAUTIONS AND PROGRAMS
The Contractor shall be responsible for initiating, maintaining and supervising
all safety precautions and programs in connection with the performance of the
Contract.
§ 10.2 SAFETY OF PERSONS AND PROPERTY
§ 10.2.1 The Contractor shall take reasonable precautions for safety of, and
shall provide reasonable protection to prevent damage, injury or loss to

  .1   employees on the Work and other persons who may be affected thereby;

  .2   the Work and materials and equipment to be incorporated therein, whether
in storage on or off the site, under care, custody or control of the Contractor
or the Contractor’s Subcontractors or Sub-subcontractors; and

  .3   other property at the site or adjacent thereto, such as trees, shrubs,
lawns, walks, pavements, roadways, structures and utilities not designated for
removal, relocation or replacement in the course of construction.

§ 10.2.2 The Contractor shall comply with and give notices required by
applicable laws, statutes, codes, rules and regulations, and lawful orders of
public authorities bearing on safety of persons or property or their protection
from damage, injury or loss.
§ 10.2.3 The Contractor shall erect and maintain, as required by existing
conditions and performance of the Contract, reasonable safeguards for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations and notifying owners and users of adjacent sites
and utilities. Any damage to such sites or utilities shall be promptly repaired
by the Contractor. The Contractor shall notify any utility owners and other
applicable persons or entities and shall comply with all legal requirements
imposed upon either the Contractor or the Owner related to subsurface or other
concealed atypical conditions before commencing any excavation or uncovering
Work.
§ 10.2.4 When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Contractor shall provide the Architect and the Owner with reasonable notice,
exercise utmost care and carry on such activities under supervision of properly
qualified personnel and in strict compliance with applicable law.
§ 10.2.5 The Contractor shall promptly remedy damage and loss (other than damage
or loss insured under property insurance required by the Contract Documents) to
property referred to in Sections 10.2.1.2 and 10.2.1.3 caused in whole or in
part by the Contractor, a Subcontractor, a Sub-subcontractor, or anyone directly
or indirectly employed by any of them, or by anyone for whose acts they may be
liable and for which the Contractor is responsible under Sections 10.2.1.2 and
10.2.1.3, except damage or loss attributable to acts or omissions of the Owner
or Architect or anyone directly or indirectly employed by either of them, or by
anyone for whose acts either of them may be liable, and not attributable to the
fault or negligence of the Contractor. The foregoing obligations of the
Contractor are in addition to the Contractor’s obligations under Section 3.18.

 

 



--------------------------------------------------------------------------------



 



§ 10.2.6 The Contractor shall designate a responsible member of the Contractor’s
organization at the site whose duty shall be the prevention of accidents. This
person shall be the Contractor’s superintendent unless otherwise designated by
the Contractor in writing to the Owner and Architect. The Contractor shall
promptly report by telephone or in writing to the Owner and the Architect all
accidents for the Project that cause death, personal injury or property damage,
providing full details.
§ 10.2.7 The Contractor shall not permit any part of the construction or site to
be loaded so as to cause damage or create an unsafe condition.
§ 10.2.8 INJURY OR DAMAGE TO PERSON OR PROPERTY
If either party suffers injury or damage to person or property because of an act
or omission of the other party, or of others for whose acts such party is
legally responsible, written notice of such injury or damage, whether or not
insured, shall be given to the other party within a reasonable time not
exceeding 21 days after discovery. The notice shall provide sufficient detail to
enable the other party to investigate the matter.
§ 10.3 HAZARDOUS MATERIALS
§ 10.3.1 The Contractor is responsible for compliance with any requirements
included in the Contract Documents regarding hazardous materials and substances.
If the Contractor encounters a hazardous material or substance not addressed in
the Contract Documents and if reasonable precautions will be inadequate to
prevent foreseeable bodily injury or death to persons resulting from a hazardous
material or substance, including but not limited to asbestos or polychlorinated
biphenyl (PCB), encountered on the site by the Contractor, the Contractor shall,
upon recognizing the condition, immediately stop Work in the affected area and
report the condition to the Owner and Architect in writing. Furthermore, if the
Contractor encounters any hazardous substances or materials, including
petroleum, petroleum products, natural gas liquids, liquefied natural gas,
synthetic gas and any other substance or material deemed to be hazardous,
dangerous, toxic or a pollutant under and governmental or quasi-governmental
laws, rules or regulations, The Contractor shall immediately report the
existence thereof to the Architect and the Owner’s Representative in writing.
The Contractor shall not bring any such materials or substances to the property
unless specifically required by the Contract Documents or authorized Owner in
writing.
§ 10.3.2 Upon receipt of the Contractor’s written notice, the Owner shall obtain
the services of a licensed laboratory to verify the presence or absence of the
hazardous material or substance reported by the Contractor and, in the event
such material or substance is found to be present, to cause it to be rendered
harmless. When the hazardous material or substance has been rendered harmless,
Work in the affected area shall resume upon written notice from the Owner to the
Contractor. By Change Order, the Contract Time may be adjusted. The term
“rendered harmless” shall be interpreted to mean that levels of asbestos and
polychlorinated biphenyls or other hazardous material or substance are less than
any applicable exposure standards set forth in OSHA regulations.
§ 10.3.3 The Owner shall not be responsible under this Section 10.3 for
materials or substances the Contractor brings to the site unless such materials
or substances are required by the Contract Documents.
§ 10.3.4 The Contractor shall indemnify the Owner for the cost and expense the
Owner incurs (1) for remediation of a material or substance the Contractor
brings to the site or negligently handles, or (2) where the Contractor fails to
perform its obligations under Section 10.3.1, except to the extent that the cost
and expense are due to the Owner’s fault or negligence.
§ 10.3.5 Upon Completion of the Project, the Contractor shall remove all
hazardous materials and substances from the Project site and clean up any
contamination to the Work.
§ 10.4 EMERGENCIES
In an emergency affecting safety of persons or property, the Contractor shall
act, at the Contractor’s discretion, to prevent threatened damage, injury or
loss. Additional compensation or extension of time claimed by the Contractor on
account of an emergency shall be determined as provided in Article 15 and
Article 7.

 

 



--------------------------------------------------------------------------------



 



ARTICLE 11 INSURANCE AND BONDS
§ 11.1 CONTRACTOR’S LIABILITY INSURANCE
§ 11.1.1 The Contractor shall purchase from and maintain in a company or
companies lawfully authorized to do business in the jurisdiction in which the
Project is located such insurance as will protect the Contractor from claims set
forth below which may arise out of or result from the Contractor’s operations
and completed operations under the Contract and for which the Contractor may be
legally liable, whether such operations be by the Contractor or by a
Subcontractor or by anyone directly or indirectly employed by any of them, or by
anyone for whose acts any of them may be liable:

  .1   Claims under workers’ compensation, disability benefit and other similar
employee benefit acts that are applicable to the Work to be performed;

  .2   Claims for damages because of bodily injury, occupational sickness or
disease, or death of the Contractor’s employees;

  .3   Claims for damages because of bodily injury, sickness or disease, or
death of any person other than the Contractor’s employees;

  .4   Claims for damages insured by usual personal injury liability coverage;

  .5   Claims for damages, other than to the Work itself, because of injury to
or destruction of tangible property, including loss of use resulting therefrom;

  .6   Claims for damages because of bodily injury, death of a person or
property damage arising out of ownership, maintenance or use of a motor vehicle;

  .7   Claims for bodily injury or property damage arising out of completed
operations which coverage shall be maintained for not less than 4 years
following final payment; and

  .8   Claims involving contractual liability insurance applicable to the
Contractor’s obligations under Section 3.18.

§ 11.1.2 The insurance required by Section 11.1.1 shall be written for not less
than limits of liability specified in the Contract Documents or required by law,
whichever coverage is greater. Coverages, whether written on an occurrence or
claims-made basis, shall be maintained without interruption from the date of
commencement of the Work until the date of final payment and termination of any
coverage required to be maintained after final payment, and, with respect to the
Contractor’s completed operations coverage, until the expiration of the period
for correction of Work or for such other period for maintenance of completed
operations coverage as specified in the Contract Documents.
§ 11.1.3 Certificates of insurance acceptable to the Owner shall be filed with
the Owner prior to commencement of the Work and thereafter upon renewal or
replacement of each required policy of insurance. These certificates and the
insurance policies required by this Section 11.1 shall contain a provision that
coverages afforded under the policies will not be canceled or allowed to expire
until at least 30 days’ prior written notice has been given to the Owner. An
additional certificate evidencing continuation of liability coverage, including
coverage for completed operations, shall be submitted with the final Application
for Payment as required by Section 9.10.2 and thereafter upon renewal or
replacement of such coverage until the expiration of the time required by
Section 11.1.2. Information concerning reduction of coverage on account of
revised limits or claims paid under the General Aggregate, or both, shall be
furnished by the Contractor with reasonable promptness. The Contractor shall
furnish copies of all applicable insurance policies, including endorsements,
within 10 days after written request from the Owner.
§ 11.1.4 The Contractor shall cause the commercial liability coverage required
by the Contract Documents to include (1) the Owner, the Architect and the
Architect’s consultants as additional insureds for claims caused in whole or in
part by the Contractor’s negligent acts or omissions during the Contractor’s
operations; and (2) the Owner as an additional insured for claims made under
Contractor’s completed operations.
§ 11.1.5 Any design professionals engaged by the Contractor to perform design
services for the Project shall provide professional liability insurance in an
amount satisfactory to the Owner, covering errors and omissions, of such design
professionals, including errors and omissions resulting in increased Cost of the
Work and Contractor’s Fee. If not paid by the applicable insurer to or for the
benefit of the Owner, the applicable design professional shall pay, without any
right to reimbursement or additional compensation, to the Owner, but in trust to
pay the insured loss or claim, an amount equal to the loss deductible amount
under such insurance.
§ 11.1.6 If not paid by the Contractor’s insurer to or for the benefit of the
Owner, the Contractor shall pay without any right to reimbursement or additional
compensation, to the Owner, but in trust to pay the insured loss or claim, an
amount equal to the loss deductible amount under any insurance policy or bond to
be provided by or on behalf of the Contractor under the Contract Documents.

 

 



--------------------------------------------------------------------------------



 



§ 11.1.7 All insurance coverage required of the Contractor by the Contract
Documents shall be provided by an insurance carrier or carriers with Best
Insurance Report to policy holder rating of no lower than “A-1” and financial
category of at least “VIII” and reasonably acceptable to the Owner. All
insurance coverage required of the Contractor by the Contract Documents, except
workers’ compensation and design professional liability insurance coverage,
shall include the Owner and the Owner’s Representative as a named or additional
insured or loss payee, as applicable, and be primary, without right of
contribution from any other insurance maintained by the Owners unless due to the
Owner’s gross negligence of willful misconduct; provided that acts or omissions
of third parties (including the Architect, the Contractor and any Subcontractor)
shall not, in any event be imputed to the Owner.
§ 11.2 OWNER’S LIABILITY INSURANCE
The Owner shall be responsible for purchasing and maintaining the Owner’s usual
liability insurance.
§ 11.3 PROPERTY INSURANCE
§ 11.3.1 Unless otherwise provided, the Owner shall purchase and maintain, in a
company or companies lawfully authorized to do business in the jurisdiction in
which the Project is located, property insurance written on a builder’s risk
“all-risk” or equivalent policy form in the amount of the initial Contract Sum,
plus value of subsequent Contract Modifications and cost of materials supplied
or installed by others, comprising total value for the entire Project at the
site on a replacement cost basis without optional deductibles. Such property
insurance shall be terminated once final payment has been made as provided in
Section 9.10. The insurance also insures the interest of the Contractor and
Subcontractors in insured property during the construction at the Project or
within 1,000 feet thereof, to the extent of the Owner’s legal liability for
insured physical loss or damage to such property. Such interest of the
Contractors and Subcontractors is limited to the property for which they have
been hired to perform Work and such interest will not extend to any time element
coverage provided under this insurance, as provided therein.
§ 11.3.1.1 Property insurance shall be on an “all-risk” or equivalent policy
form and shall include, without limitation, insurance against the perils of fire
(with extended coverage) and physical loss or damage including, without
duplication of coverage, theft, vandalism, malicious mischief, collapse,
earthquake, flood, windstorm, temporary buildings and debris removal including
demolition occasioned by enforcement of any applicable legal requirements under
the property policy, and shall cover reasonable compensation for Architect’s and
Contractor’s services and expenses required as a result of such insured loss,
subject to the terms and conditions of the property policy.
§ 11.3.1.2 If the Owner does not intend to purchase such property insurance
required by the Contract and with all of the coverages in the amount described
above, the Owner shall so inform the Contractor in writing prior to commencement
of the Work. The Contractor may then effect insurance that will protect the
interests of the Contractor, Subcontractors and Sub-subcontractors in the Work,
and by appropriate Change Order the cost thereof shall be charged to the Owner.
If the Contractor is damaged by the failure or neglect of the Owner to purchase
or maintain insurance as described above, without so notifying the Contractor in
writing, then the Owner shall bear all reasonable costs properly attributable
thereto.
§ 11.3.1.3 If the property insurance requires deductibles, the Owner shall pay
costs not covered because of such deductibles, unless the cause of the loss
payment is the fault of the Contractor. In such event, the Contractor shall pay
the deductible.
§ 11.3.1.4 This property insurance shall cover portions of the Work stored off
the site, and also portions of the Work in transit, subject to the terms and
conditions of the property policy.
§ 11.3.1.5 Partial occupancy or use in accordance with Section 9.9 shall not
commence until the insurance company or companies providing property insurance
have consented to such partial occupancy or use by endorsement or otherwise. The
Owner and the Contractor shall take reasonable steps to obtain consent of the
insurance company or companies and shall, without mutual written consent, take
no action with respect to partial occupancy or use that would cause
cancellation, lapse or reduction of insurance.
§ 11.3.2 BOILER AND MACHINERY INSURANCE
The Owner shall purchase and maintain boiler and machinery insurance required by
the Contract Documents or by law, which shall specifically cover such insured
objects during installation and until final acceptance by the Owner; this
insurance shall include interests of the Owner, Contractor, Subcontractors and
Sub-subcontractors in the Work, and the Owner and Contractor shall be named
insureds.

 

 



--------------------------------------------------------------------------------



 



§ 11.3.3 LOSS OF USE INSURANCE
The Owner, at the Owner’s option, may purchase and maintain such insurance as
will insure the Owner against loss of use of the Owner’s property due to fire or
other hazards. The Owner waives all rights of action against the Contractor for
loss of use of the Owner’s property, including consequential losses due to fire
or other hazards.
§ 11.3.4 If the Contractor requests in writing that insurance for risks other
than those described herein or other special causes of loss be included in the
property insurance policy, the Owner shall, if possible, include such insurance,
and the cost thereof shall be charged to the Contractor by appropriate Change
Order.
§ 11.3.5 If during the Project construction period the Owner insures properties,
real or personal or both, at or adjacent to the site by property insurance under
policies separate from those insuring the Project, or if after final payment
property insurance is to be provided on the completed Project through a policy
or policies other than those insuring the Project during the construction
period, the Owner shall waive all rights in accordance with the terms of Section
11.3.7 for damages caused by fire or other causes of loss covered by this
separate property insurance to the extent of proceeds actually received. All
separate policies shall provide this waiver of subrogation by endorsement or
otherwise.
§ 11.3.7 WAIVERS OF SUBROGATION
To the extent such waiver does not adversely affect coverage, the Owner and
Contractor waive all rights against (1) each other and any of their
subcontractors, sub-subcontractors, agents and employees, each of the other, and
(2) the Architect, Architect’s consultants, separate contractors described in
Article 6, if any, and any of their subcontractors, sub-subcontractors, agents
and employees, for damages caused by fire or other causes of loss to the extent
of actual recovery of insurance proceeds under any property insurance obtained
pursuant to this Section 11.3 or other property insurance applicable to the
Work, except such rights as they have to proceeds of such insurance held by the
Owner in good faith. The Owner or Contractor, as appropriate, shall require of
the Architect, Architect’s consultants, separate contractors described in
Article 6, if any, and the subcontractors, sub-subcontractors, agents and
employees of any of them, by appropriate agreements, written where legally
required for validity, similar waivers each in favor of other parties enumerated
herein. The policies shall provide such waivers of subrogation by endorsement or
otherwise. A waiver of subrogation shall be effective as to a person or entity
even though that person or entity would otherwise have a duty of
indemnification, contractual or otherwise, did not pay the insurance premium
directly or indirectly, and whether or not the person or entity had an insurable
interest in the property damaged.
§ 11.3.8 A loss insured under the Owner’s property insurance shall be adjusted
by the Owner in good faith and made payable to the Owner in good faith for the
insureds, as their interests may appear, subject to requirements of any
applicable mortgagee clause and of Section 11.3.10. The Contractor shall pay
Subcontractors their just shares of insurance proceeds received by the
Contractor, and by appropriate agreements, written where legally required for
validity, shall require Subcontractors to make payments to their
Sub-subcontractors in similar manner.
§ 11.3.9 If required in writing by a party in interest, the Owner in good faith
shall, upon occurrence of an insured loss, give bond for proper performance of
the Owner’s duties. The cost of required bonds shall be charged against proceeds
received in good faith. The Owner shall deposit in a separate account proceeds
so received, which the Owner shall distribute in accordance with such agreement
as the parties in interest may reach, or as determined in accordance with the
method of binding dispute resolution selected in the Agreement between the Owner
and Contractor. If after such loss no other special agreement is made and unless
the Owner terminates the Contract for convenience, replacement of damaged
property shall be performed by the Contractor after notification of a Change in
the Work in accordance with Article 7.
§ 11.3.10 The Owner in good faith shall have power to adjust and settle a loss
with insurers.
§ 11.4 PERFORMANCE BOND AND PAYMENT BOND
§ 11.4.1 The Owner shall have the right to require the Contractor to furnish
bonds covering faithful performance of the Contract and payment of obligations
arising thereunder in form and substance satisfactory to the Owner.
§ 11.4.2 Upon the request of any person or entity appearing to be a potential
beneficiary of bonds covering payment of obligations arising under the Contract,
the Contractor shall promptly furnish a copy of the bonds or shall authorize a
copy to be furnished.

 

 



--------------------------------------------------------------------------------



 



ARTICLE 12 UNCOVERING AND CORRECTION OF WORK
§ 12.1 UNCOVERING OF WORK
§ 12.1.1 If a portion of the Work is covered contrary to the Architect’s request
or to requirements specifically expressed in the Contract Documents, it must, if
requested in writing by the Architect, be uncovered for the Architect’s
examination and be replaced at the Contractor’s expense without change in the
Contract Time.
§ 12.1.2 If a portion of the Work has been covered that the Architect has not
specifically requested to examine prior to its being covered, the Architect may
request to see such Work and it shall be uncovered by the Contractor. If such
Work is in accordance with the Contract Documents, costs of uncovering and
replacement shall, by appropriate Change Order, be at the Owner’s expense. If
such Work is not in accordance with the Contract Documents, such costs and the
cost of correction shall be at the Contractor’s expense unless the condition was
caused by the Owner or a separate contractor in which event the Owner shall be
responsible for payment of such costs.
§ 12.2 CORRECTION OF WORK
§ 12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION
The Contractor shall promptly correct Work rejected by the Architect or failing
to conform to the requirements of the Contract Documents, whether discovered
before or after Substantial Completion and whether or not fabricated, installed
or completed. Costs of correcting such rejected Work, including additional
testing and inspections, the cost of uncovering and replacement, and
compensation for the Architect’s services and expenses made necessary thereby,
shall be at the Contractor’s expense.
§ 12.2.2 AFTER SUBSTANTIAL COMPLETION
§ 12.2.2.1 In addition to the Contractor’s obligations under Section 3.5 and any
other remedies the Owner may have under the Contract Documents, at law or in
equity, if, within one year after the date of Substantial Completion of the Work
or designated portion thereof or after the date for commencement of warranties
established under Section 9.9.1, or by terms of an applicable special warranty
required by the Contract Documents, any of the Work is found to be not in
accordance with the requirements of the Contract Documents, the Contractor shall
correct it promptly after receipt of written notice from the Owner to do so
unless the Owner has previously given the Contractor a written acceptance of
such condition. The Owner shall give such notice promptly after discovery of the
condition. During the one-year period for correction of Work, if the Owner fails
to notify the Contractor and give the Contractor an opportunity to make the
correction, the Owner waives the rights to require correction by the Contractor.
If the Contractor fails to correct nonconforming Work within a reasonable time
during that period after receipt of notice from the Owner or Architect, the
Owner may correct it in accordance with Section 2.4.
§ 12.2.2.2 The one-year period for correction of Work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual completion of that
portion of the Work.
§ 12.2.2.3 The one-year period for correction of Work shall not be extended by
corrective Work performed by the Contractor pursuant to this Section 12.2.
§ 12.2.3 The Contractor shall remove from the site portions of the Work that are
not in accordance with the requirements of the Contract Documents and are
neither corrected by the Contractor nor accepted by the Owner.
§ 12.2.4 The Contractor shall bear the cost of correcting destroyed or damaged
construction, whether completed or partially completed, of the Owner or separate
contractors caused by the Contractor’s correction or removal of Work that is not
in accordance with the requirements of the Contract Documents.
§ 12.2.5 Nothing contained in this Section 12.2 shall be construed to establish
a period of limitation with respect to other obligations the Contractor has
under the Contract Documents. Establishment of the one-year period for
correction of Work as described in Section 12.2.2 relates only to the specific
obligation of the Contractor to correct the Work, and has no relationship to the
time within which the obligation to comply with the Contract Documents may be
sought to be enforced, nor to the time within which proceedings may be commenced
to establish the Contractor’s liability with respect to the Contractor’s
obligations other than specifically to correct the Work.
§ 12.3 ACCEPTANCE OF NONCONFORMING WORK
If the Owner prefers to accept Work that is not in accordance with the
requirements of the Contract Documents, the Owner may do so instead of requiring
its removal and correction, in which case the Contract Sum will be reduced as
appropriate and equitable. Such adjustment shall be effected whether or not
final payment has been made.

 

 



--------------------------------------------------------------------------------



 



ARTICLE 13 MISCELLANEOUS PROVISIONS
§ 13.1 GOVERNING LAW
The Contract shall be governed by the law of the place where the Project is
located except that, if the parties have selected arbitration as the method of
binding dispute resolution, the Federal Arbitration Act shall govern
Section 15.4.
§ 13.2 SUCCESSORS AND ASSIGNS
§ 13.2.1 The Owner and Contractor respectively bind themselves, their partners,
successors, assigns and legal representatives to covenants, agreements and
obligations contained in the Contract Documents. Except as provided in
Section 13.2.2, neither party to the Contract shall assign the Contract as a
whole without written consent of the other. If either party attempts to make
such an assignment without such consent, that party shall nevertheless remain
legally responsible for all obligations under the Contract.
§ 13.2.2 The Owner may, without consent of the Contractor, assign the Contract
to a lender or other entity providing construction financing for the Project.
The Contractor shall execute all consents reasonably required to facilitate such
assignment.
§ 13.3 WRITTEN NOTICE
Written notice shall be deemed to have been duly served if delivered in person
to the individual, to a member of the firm or entity, or to an officer of the
corporation for which it was intended; or if delivered at, or sent by registered
or certified mail or by courier service providing proof of delivery to, the last
business address known to the party giving notice.
§ 13.4 RIGHTS AND REMEDIES
§ 13.4.1 Duties and obligations imposed by the Contract Documents and rights and
remedies available thereunder shall be in addition to and not a limitation of
duties, obligations, rights and remedies otherwise imposed or available by law
or in equity.
§ 13.4.2 No action or failure to act by the Owner, Architect or Contractor shall
constitute a waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescence in a
breach there under, except as may be specifically agreed in writing.
§ 13.5 TESTS AND INSPECTIONS
§ 13.5.1 Tests, inspections and approvals of portions of the Work shall be made
as required by the Contract Documents and by applicable laws, statutes,
ordinances, codes, rules and regulations or lawful orders of public authorities.
Unless otherwise provided, the Contractor shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner, or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals. The Contractor
shall give the Architect timely notice of when and where tests and inspections
are to be made so that the Architect may be present for such procedures. The
Owner shall bear costs of (1) tests, inspections or approvals that do not become
requirements until after bids are received or negotiations concluded, and
(2) tests, inspections or approvals where building codes or applicable laws or
regulations prohibit the Owner from delegating their cost to the Contractor.
§ 13.5.2 If the Architect, Owner or public authorities having jurisdiction
determine that portions of the Work require additional testing, inspection or
approval not included under Section 13.5.1, the Architect will, upon written
authorization from the Owner, instruct the Contractor to make arrangements for
such additional testing, inspection or approval by an entity acceptable to the
Owner, and the Contractor shall give timely notice to the Architect of when and
where tests and inspections are to be made so that the Architect may be present
for such procedures. Such costs, except as provided in Section 13.5.3, shall be
at the Owner’s expense and shall not be included in the Contract Sum or result
in an increase in the Contract Time.
§ 13.5.3 If such procedures for testing, inspection or approval under
Sections 13.5.1 and 13.5.2 reveal failure of the portions of the Work to comply
with requirements established by the Contract Documents, all costs made
necessary by such failure including those of repeated procedures and
compensation for the Architect’s services and expenses shall be at the
Contractor’s expense.
§ 13.5.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Contract Documents, be secured by the Contractor and
promptly delivered to the Architect.

 

 



--------------------------------------------------------------------------------



 



§ 13.5.5 If the Architect is to observe tests, inspections or approvals required
by the Contract Documents, the Architect will do so promptly and, where
practicable, at the normal place of testing.
§ 13.5.6 Tests or inspections conducted pursuant to the Contract Documents shall
be made promptly to avoid unreasonable delay in the Work.
§ 13.6 INTEREST
Payments due and unpaid under the Contract Documents shall bear interest from
the date payment is due at such rate as the parties may agree upon in writing
or, in the absence thereof, at the legal rate prevailing from time to time at
the place where the Project is located.
§ 13.7 TIME LIMITS ON CLAIMS
The Owner and Contractor shall commence all claims and causes of action, whether
in contract, tort, breach of warranty or otherwise, against the other arising
out of or related to the Contract in accordance with the requirements of the
final dispute resolution method selected in the Agreement within the time period
specified by applicable law. The Owner and Contractor waive all claims and
causes of action not commenced in accordance with this Section 13.7.
§ 13.8 VALIDITY
Wherever possible, each provision of this Agreement shall be interpreted in a
manner as to be effective and valid under applicable law. If, however, any
provision of this Agreement, or portion thereof, is prohibited by law or found
invalid under any law, only such provision or portion thereof shall be
ineffective, without in any manner invalidating or affecting the remaining
provisions of this Agreement or valid portions of such provision, which are
hereby deemed severable.
§ 13.9 NO ORAL WAIVER
The provisions of the Contract Documents shall not be changed, amended, waived,
or otherwise modified in any respect except by a writing signed by Owner. No
person is authorized on behalf of Owner to orally change, amend, waive, or
otherwise modify the terms of the Contract Documents or any of the Contractor’s
duties or obligations under or arising out of the Contract Documents. Any
change, waiver, approval, or consent granted to the Contractor shall be limited
to the specific matters stated n the Writing signed by Owner, and shall not
relieve Contractor of any other of the duties and obligations under the Contract
Documents. No “constructive” changes shall be allowed.
§ 13.10 NOTICES REGARDING LIENS
The Contractor shall provide all notices required or permitted by the laws of
the state in which the Project is located for protection of Owner from liens and
claims of lien if permitted or required by applicable law. Contractor shall be
responsible to file in the appropriate court or other governmental office
records all such notices as required or permitted by the laws of the
Commonwealth of Kentucky.
ARTICLE 14 TERMINATION OR SUSPENSION OF THE CONTRACT
§ 14.1 TERMINATION BY THE CONTRACTOR
§ 14.1.1 The Contractor may terminate the Contract if the Work is stopped for a
period of 60 consecutive days through no act or fault of the Contractor or a
Subcontractor, Sub-subcontractor or their agents or employees or any other
persons or entities performing portions of the Work under direct or indirect
contract with the Contractor, for any of the following reasons:

  .1   Issuance of an order of a court or other public authority having
jurisdiction that requires all Work to be stopped; or

  .2   An act of government, such as a declaration of national emergency that
requires all Work to be stopped.

§ 14.1.2 The Contractor may terminate the Contract if, through no act or fault
of the Contractor or a Subcontractor, Sub-subcontractor or their agents or
employees or any other persons or entities performing portions of the Work under
direct or indirect contract with the Contractor, repeated suspensions, delays or
interruptions of the entire Work by the Owner as described in Section 14.3
constitute in the aggregate more than 100 percent of the total number of days
scheduled for completion, or 120 days in any 365-day period, whichever is less.
§ 14.1.3 If one of the reasons described in Section 14.1.1 or 14.1.2 exists, the
Contractor may, upon seven days’ written notice to the Owner and Architect,
terminate the Contract and recover from the Owner payment for Work properly
executed to the date of termination, including reasonable overhead and profit
thereon, and costs incurred solely by reason of such termination.

 

 



--------------------------------------------------------------------------------



 



§ 14.1.4 If the Work is stopped for a period of 60 consecutive days through no
act or fault of the Contractor or a Subcontractor or their agents or employees
or any other persons performing portions of the Work under contract with the
Contractor because the Owner has materially failed to fulfill the Owner’s
obligations under the Contract Documents with respect to matters important to
the progress of the Work, the Contractor may, upon seven additional days’
written notice to the Owner and the Architect, terminate the Contract and
recover from the Owner as provided in Section 14.1.3, unless the Owner shall
within that period commence cure of the failure. Notwithstanding the foregoing,
the Contractor shall not have any right to terminate due to the Owner’s
exercises of its rights under the Contract Documents.
§ 14.2 TERMINATION BY THE OWNER FOR CAUSE
§ 14.2.1 The Owner may terminate the Contract if the Contractor

  .1   becomes insolvent, is adjudged a bankrupt, or makes a general assignment
for the benefit of creditors, or becomes subject of any voluntary proceeding
commenced by the Contractor under any statute or law for the relief of debtors;

  .2   has a receiver, trustee or liquidator of any of the property or income of
the Contractor’s appointed in an involuntary proceeding and is not discharged
within 60 days;

  .3   refuses or fails to supply enough properly skilled workers or proper
materials or to perform the Work in a timely manner;

  .4   fails to make payment to Subcontractors or material and equipment
suppliers for materials or labor in accordance with the respective agreements
between the Contractor and the Subcontractors;

  .5   disregards applicable laws, statutes, ordinances, codes, rules and
regulations, or lawful orders of a public authority; or

  .6   otherwise is guilty of material breach of a provision of the Contract
Documents.

§ 14.2.2 When any of the above reasons exist, the Owner may without prejudice to
any other rights or remedies of the Owner and after giving the Contractor and
the Contractor’s surety, if any, seven days’ written notice, terminate
employment of the Contractor and may, subject to any prior rights of the surety:

  .1   Exclude the Contractor from the site and take possession of all
materials, equipment, tools, and construction equipment and machinery thereon
owned by the Contractor for which the Owner has paid;

  .2   Accept assignment of subcontracts pursuant to Section 5.4; and

  .3   Finish the Work by whatever reasonable method the Owner may deem
expedient. Upon written request of the Contractor, the Owner shall furnish to
the Contractor a detailed accounting of the costs incurred by the Owner in
finishing the Work.

§ 14.2.3 When the Owner terminates the Contract for one of the reasons stated in
Section 14.2.1, the Contractor shall not be entitled to receive further payment
until the Work is finished.
§ 14.2.4 If the unpaid balance of the Contract Sum exceeds costs of finishing
the Work, including compensation for the Architect’s services and expenses made
necessary thereby, and other damages incurred by the Owner and not expressly
waived, such excess shall be paid to the Contractor. If such costs and damages
exceed the unpaid balance, the Contractor shall pay the difference to the Owner.
§ 14.2.5 If a Court of competent jurisdiction finally determines that
termination under this Article 14.2 is wrongful, it shall be deemed to be a
termination for convenience under Section 14.4 and the Contractor’s remedy for
such wrongful termination shall be limited to the remedies specified herein.
§ 14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE
§ 14.3.1 The Owner may, without cause, order the Contractor in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine.
§ 14.3.2 The Contract Sum and Contract Time may be adjusted by Change Order for
increases in the cost and time caused by suspension, delay or interruption as
described in Section 14.3.1. Adjustment of the Contract Sum shall include
reasonable overhead and profit in accordance with the Contract Documents. No
adjustment shall be made to the extent

  .1   that performance is, was or would have been so suspended, delayed or
interrupted by another cause for which the Contractor is responsible; or

  .2   that an adjustment is made or denied under another provision of the
Contract.

 

 



--------------------------------------------------------------------------------



 



§ 14.4 TERMINATION BY THE OWNER FOR CONVENIENCE
§ 14.4.1 The Owner may, at any time, terminate the Contract for the Owner’s
convenience and without cause.
§ 14.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner’s convenience, the Contractor shall

  .1   cease operations as required by the Owner in the notice and use all
commercially reasonable efforts to mitigate loss and damages;

  .2   take actions necessary, or that the Owner may require, for the protection
and preservation of materials, equipment or the Work;

  .3   except for Work directed to be performed prior to the effective date of
termination stated in the notice, terminate all existing subcontracts and
purchase orders and enter into no further subcontracts and purchase orders; and

  .4   deliver all Drawings, Specifications and other necessary information to
the Owner.

§ 14.4.3 In case of such termination for the Owner’s convenience, the Contractor
shall be entitled to receive payment for design services and Work executed,
including reasonable overhead and profit in accordance with the Contract
Documents and costs incurred solely by reason of such termination.
§ 14.5 GENERAL PROVISIONS CONCERNING TERMINATION
§ 14.5.1 The payments provided in this Section 14 shall be the parties’ sole and
exclusive remedies for the termination of the Contract or the Contractor’s right
to proceed with the Work.
§ 14.5.2 In the event the Contract or the Contractor’s right to proceed with the
Work is terminated for any reason, by the Owner, the Contractor shall (i) make
assignments of subcontractors, licenses, permits and other documents related to
the Project as the Owner by request, (ii) deliver to the Owner all books,
records, plans, surveys and other documents relate to the Project, (iii) take
such further action as the Owner may reasonably request to minimize any delay or
expense arising from such termination, and (iv) cooperate in the transition to a
new contractor or contractors.
§ 14.5.3 Upon termination, the obligations of the Contract shall continue as to
portions of the Work already performed. The provisions of the Contract, which by
their nature survive final acceptance of the Work, shall remain in full force
and effect after termination to the extent provided.
ARTICLE 15 CLAIMS AND DISPUTES
§ 15.1 CLAIMS
§ 15.1.1 DEFINITION
A Claim is a demand or assertion by one of the parties seeking, as a matter of
right, payment of money, or other relief with respect to the terms of the
Contract. The term “Claim” also includes other disputes and matters in question
between the Owner and Contractor arising out of or relating to the Contract or
the Project. The responsibility to substantiate Claims shall rest with the party
making the Claim and such substantiation shall be provided promptly and
completely. Failure by the Contractor to comply with this Article 15 shall
permit denial of a Claim to the fullest extent permitted by law. The Contractor
shall not make any Claim for an increase in the Contract Sum or Contract Time.
unless the Contractor is delayed in the progress of the Work by unforeseeable
causes beyond the control and without the fault or negligence of the Contractor,
or any Subcontractor, Sub-subcontractor, material and equipment supplier of the
Contractor or anyone for whom any of the foregoing may be liable such
unforeseeable causes may include: (1) the act or neglect of the Owner, or an
employee of Owner, or of a separate contractor employed by the Owner;
(2) concealed physical conditions in accordance with the provisions of the
Contract Documents; (3) adverse weather conditions in accordance with the
provisions of the Contract Documents; (4) changes ordered in the Work by Owner
in a Construction Change Directive or Change Order; (5) fire, flood or
unavoidable insured casualties; (6) embargo by the government of the United
States or change in governmental controls or regulations after commencement of
construction Work; (7) except in connection with a labor dispute on the Project
site or at locations under the control of the Contractor, any work stoppage or
lockout in industries essential to the conduct of the Work in no way caused or
resulting from default or collusion on the part of the Contractor; (8) acts of
war or terrorism having a demonstrable, direct, adverse effect on the ability of
the Contractor to perform its obligation under the Agreement; and (9) delay
authorized by the Owner pending binding dispute resolution or mediation not
resulting from the acts or omissions of the Contractor, or any Subcontractor or
Sub-subcontractor or material and equipment supplier of the Contractor or anyone
for whom any of the foregoing may be liable. To the fullest extent permitted by
law, if the Contractor or any Subcontractor, Sub-subcontractor, material and
equipment supplier of the Contractor, or anyone for whom any of the foregoing
may be liable causes or contributes to the cause of any Claim, the Contractor
shall not receive any extension of time for the Claim except to the extent the
delay can be apportioned between the Owner and the Contractor shall not receive
any compensation for the Claim.

 

 



--------------------------------------------------------------------------------



 



§ 15.1.2 NOTICE OF CLAIMS
Claims by either the Owner or Contractor must be initiated by written notice to
the other party and to the Initial Decision Maker with a copy sent to the
Architect, if the Architect is not serving as the Initial Decision Maker. Claims
by either party must be initiated within 21 days after occurrence of the event
giving rise to such Claim or within 21 days after the claimant first recognizes
the condition giving rise to the Claim, whichever is later. Notice of Claim by
the Contractor shall detail the amounts claimed and provide the following
information to permit timely and appropriate evaluation of the claim,
determination of responsibility and any remaining opportunity for mitigation. If
the Contractor is unable to calculate any amount claimed in detail or provide
other required information, the Contractor shall use all commercially reasonable
efforts to provide an estimate of such amount and such information.

  .1   Narrative of the circumstances which gave rise to the claim, including
the start date of the event or events involved and the actual, or anticipated,
finish date;

  .2   Detailed identification of the Work (e.g., activity codes from the
construction schedule) affected by the circumstances which gave rise to the
claims;

  .3   Detailed calculation of amount of the claim;

  .4   Time impact analysis, consistent with critical path methodology for
scheduling and demonstrating the impact to the Contractor’s scheduled activities
and the actual delay to the critical path of the construction schedule;

  .5   Copies of the Contractor’s daily log for each day of impact;

  .6   Copies of relevant correspondence and other information regarding or
supporting Contractor entitlement;

  .7   Copies of Contractor’s payroll records for labor impacts claimed by
Contractor and any Subcontractor affected by the event or events;

  .8   Copies of invoices for material impacts claimed by the Contractor and any
Subcontractor affected by the event or events;

  .9   Copies of equipment records, or rental invoices, for any equipment,
impacts claimed by the Contractor and any Subcontractor affected by the event or
event;

  .10   Copies of the most recent income statement, including segregated general
and administrative expenses for the most recent reporting period, and for the
Contract Time, if available, and similar information for any Contractor and
Subcontractor claim included;

  .11   A statement, signed by an authorized representative of the Contractor,
certifying that the claim is made in good faith, the supporting data is accurate
and complete to the best of the Contractor’s knowledge and belief and the
amount, time or other matter requested accurately reflects the entire remedy for
the claim and is a fair, reasonable and necessary adjustment for which the
Contractor believes the Owner is liable in accordance with the Contract
Documents.

§ 15.1.3 CONTINUING CONTRACT PERFORMANCE
Pending final resolution of a Claim, except as otherwise agreed in writing or as
provided in Section 9.7 and Article 14, the Contractor shall proceed diligently
with performance of the Contract and the Owner shall continue to make payments
of undisputed amounts in accordance with the Contract Documents. The Architect
will prepare Change Orders and issue Certificates for Payment in accordance with
the decisions of the Initial Decision Maker.
§ 15.1.4 CLAIMS FOR ADDITIONAL COST
If the Contractor wishes to make a Claim for an increase in the Contract Sum,
written notice as provided herein shall be given before proceeding to execute
the related Work. Prior notice is not required for Claims relating to an
emergency endangering life or property arising under Section 10.4.
§ 15.1.5 CLAIMS FOR ADDITIONAL TIME
§ 15.1.5.1 If the Contractor wishes to make a Claim for an increase in the
Contract Time, written notice as provided herein shall be given. The
Contractor’s Claim shall include an estimate of cost and of probable effect of
delay on progress of the Work. In the case of a continuing delay, only one Claim
is necessary. No claim for delay shall be allowed unless it increases the
overall critical path duration of the Master Project Construction Schedule in
effect at the time of the delay unless the Contractor has used all commercially
reasonable efforts (but at no additional cost to Owner) to offset such delay by
making appropriate changes to the other parts of the schedule and by using
available float with the consent of the Owner.

 

 



--------------------------------------------------------------------------------



 



§ 15.1.5.2 If adverse weather conditions are the basis for a Claim for
additional time, such Claim shall be documented by data substantiating that
weather conditions were abnormal for the period of time, could not have been
reasonably anticipated and had an adverse effect on the scheduled construction.
§ 15.1.6 CLAIMS FOR CONSEQUENTIAL DAMAGES
The Contractor and Owner waive Claims against each other for consequential
damages arising out of or relating to this Contract. This mutual waiver includes

  .1   damages incurred by the Owner for rental expenses, for losses of use,
income, profit, financing, business and reputation, and for loss of management
or employee productivity or of the services of such persons; and

  .2   damages incurred by the Contractor for principal office expenses
including the compensation of personnel stationed there, for losses of
financing, business and reputation, and for loss of profit except anticipated
profit arising directly from the Work.

This mutual waiver is applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article 14. Nothing
contained in this Section 15.1.6 shall be deemed to preclude an award of
liquidated damages, when applicable, in accordance with the requirements of the
Contract Documents.
§ 15.2 INITIAL DECISION
§ 15.2.1 Claims, excluding those arising under Sections 10.3, 10.4, 11.3.9, and
11.3.10, shall be referred to the Initial Decision Maker for initial decision.
The Architect will serve as the Initial Decision Maker, unless otherwise
indicated in the Agreement. Except for those Claims excluded by this
Section 15.2.1, an initial decision shall be required as a condition precedent
to mediation of any Claim arising prior to the date final payment is due, unless
30 days have passed after the Claim has been referred to the Initial Decision
Maker with no decision having been rendered. Unless the Initial Decision Maker
and all affected parties agree, the Initial Decision Maker will not decide
disputes between the Contractor and persons or entities other than the Owner.
§ 15.2.2 The Initial Decision Maker will review Claims and within ten days of
the receipt of a Claim take one or more of the following actions: (1) request
additional supporting data from the claimant or a response with supporting data
from the other party, (2) reject the Claim in whole or in part, (3) approve the
Claim, (4) suggest a compromise, or (5) advise the parties that the Initial
Decision Maker is unable to resolve the Claim if the Initial Decision Maker
lacks sufficient information to evaluate the merits of the Claim or if the
Initial Decision Maker concludes that, in the Initial Decision Maker’s sole
discretion, it would be inappropriate for the Initial Decision Maker to resolve
the Claim.
§ 15.2.3 In evaluating Claims, the Initial Decision Maker may, but shall not be
obligated to, consult with or seek information from either party or from persons
with special knowledge or expertise who may assist the Initial Decision Maker in
rendering a decision. The Initial Decision Maker may request the Owner to
authorize retention of such persons at the Owner’s expense.
§ 15.2.4 If the Initial Decision Maker requests a party to provide a response to
a Claim or to furnish additional supporting data, such party shall respond,
within ten days after receipt of such request, and shall either (1) provide a
response on the requested supporting data, (2) advise the Initial Decision Maker
when the response or supporting data will be furnished or (3) advise the Initial
Decision Maker that no supporting data will be furnished. Upon receipt of the
response or supporting data, if any, the Initial Decision Maker will either
reject or approve the Claim in whole or in part.
§ 15.2.5 The Initial Decision Maker will render an initial decision approving or
rejecting the Claim, or indicating that the Initial Decision Maker is unable to
resolve the Claim. This initial decision shall (1) be in writing; (2) state the
reasons therefor; and (3) notify the parties and the Architect, if the Architect
is not serving as the Initial Decision Maker, of any change in the Contract Sum
or Contract Time or both. The initial decision shall be final and binding on the
parties but subject to mediation and, if the parties fail to resolve their
dispute through mediation, to binding dispute resolution.
§ 15.2.6 Either party may file for mediation of an initial decision at any time,
subject to the terms of Section 15.2.6.1.
§ 15.2.6.1 Either party may, within 30 days from the date of an initial decision
or within 30 days of Final Completion, whichever is earlier, demand in writing
that the other party file for mediation within 60 days of the initial decision.
If such a demand is made and the party receiving the demand fails to file for
mediation within the time required, then both parties waive their rights to
mediate or pursue binding dispute resolution proceedings with respect to the
initial decision.

 

 



--------------------------------------------------------------------------------



 



§ 15.2.7 In the event of a Claim against the Contractor, the Owner may, but is
not obligated to, notify the surety, if any, of the nature and amount of the
Claim. If the Claim relates to a possibility of a Contractor’s default, the
Owner may, but is not obligated to, notify the surety and request the surety’s
assistance in resolving the controversy.
§ 15.2.8 If a Claim relates to or is the subject of a mechanic’s lien, the party
asserting such Claim may proceed in accordance with applicable law to comply
with the lien notice or filing deadlines.
§ 15.2.9 The decision of the Initial Decision Maker shall not be a precondition
to mediation and binding dispute resolution if (1) the positions of Initial
Decision Maker and Architect are vacant or (2) the Claim relates to a lien.
§ 15.3 MEDIATION
§ 15.3.1 Claims, disputes, or other matters in controversy arising out of or
related to the Contract except those waived as provided for in Sections 9.10.4,
9.10.5, and 15.1.6 shall be subject to mediation as a condition precedent to
binding dispute resolution.
§ 15.3.2 The parties shall endeavor to resolve their Claims by mediation which,
unless the parties mutually agree otherwise, shall be administered by the
American Arbitration Association in accordance with its Construction Industry
Mediation Procedures then in effectt. A request for mediation shall be made in
writing, delivered to the other party to the Contract, and filed with the person
or entity administering the mediation. The request may be made concurrently with
the filing of binding dispute resolution proceedings but, in such event,
mediation shall proceed in advance of binding dispute resolution proceedings,
which shall be stayed pending mediation for a period of 60 days from the date of
filing, unless stayed for a longer period by agreement of the parties or court
order. If an arbitration is stayed pursuant to this Section 15.3.2, the parties
may nonetheless proceed to the selection of the arbitrator(s) and agree upon a
schedule for later proceedings.
§ 15.3.3 The parties shall share the mediator’s fee and any filing fees equally.
The mediation shall be held in the place where the Project is located, unless
another location is mutually agreed upon. Agreements reached in mediation shall
be enforceable as settlement agreements in any court having jurisdiction
thereof. In no event shall any mediator be permitted to serve as an arbitrator
for any arbitration related to the Project or as a witness in any litigation
related to the Project.

 

 